           Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4048 Page 1 of 100



                              1   STEPHEN J. ERIGERO (SBN 121616)
                                  E. LACEY RICE (SBN 266748)
                              2   EDUARDO A. BRAVO (SBN 327967)
                                  ROPERS MAJESKI PC
                              3   445 South Figueroa St, 30th Floor
                                  Los Angeles, CA 90071
                              4   Telephone: 213.312.2000
                                  Facsimile: 213.312.2001
                              5   Email:      stephen.erigero@ropers.com
                                  Email:      lacy.rice@ropers.com
                              6   Email:      eduardo.bravo@ropers.com
                              7   Attorneys for Defendant
                                  DARREN D. CHAKER
                              8

                              9                           UNITED STATES DISTRICT COURT
A Professional Corporation




                             10                        SOUTHERN DISTRICT OF CALIFORNIA
                             11
       Los Angeles




                             12   SCOTT A. MCMILLAN, an individual;                 Case No. 3:16-cv-2186-WQH-MDD
                                  THE MCMILLAN LAW FIRM, APC,
                             13   a California professional corporation,            Hon. William Q. Hayes
                                                                                    Courtroom 14B
                             14                      Plaintiffs,
                                                                                    DECLARATION OF EDUARDO
                             15            v.                                       A. BRAVO IN SUPPORT OF
                                                                                    DEFENDANT DARREN D.
                             16   DARREN D. CHAKER, an individual,                  CHAKER’S MOTION TO SEAL
                                  and as trustee of PLATINUM                        PORTIONS OF PLAINTIFF
                             17   HOLDINGS GROUP TRUST, dba                         SCOTT A. MCMILLAN’S
                                  COUNTER FORENSICS; NICOLE                         COMPLAINT AND FIRST
                             18   CHAKER, an individual, and as trustee             AMENDED COMPLAINT
                                  of THE NICOLE CHAKER
                             19   REVOCABLE LIVING TRUST, U/A                       [Filed Concurrently with Notice of
                                  dated August 18, 2010, VANIA                      Motion, Memorandum of Points and
                             20   CHAKER, an individual and as                      Authorities, Request for Judicial
                                  beneficiary of The Island Revocable               Notice and (Proposed) Order]
                             21   Trust under,
                                                                                    DATE: AUGUST 3, 2020
                             22                      Defendants.
                                                                                    NO ORAL ARGUMENT UNLESS
                             23                                                     REQUESTED BY THE COURT
                             24
                                                                                    Action Filed:     August 29, 2016
                             25                                                     Trial Date:       None
                             26

                             27
                             28
                                  4814-8245-7025.1
                                                                                               DECLARATION OF EDUARDO A. BRAVO
                                                                   IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
            Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4049 Page 2 of 100



                              1                           DECLARATION OF EDUARDO A. BRAVO
                              2            I, EDUARDO A. BRAVO, declare as follows:
                              3            1.        I am an attorney licensed to practice law before all court in the State of
                              4   California and the United States District Court, Southern District of California. I
                              5   am an associate with the law firm of Ropers, Majeski, Kohn & Bentley, counsel of
                              6   record for Defendant DARREN D. CHAKER (“Defendant”) in the matter entitled
                              7   Scott A. McMillan et al. v. Darren D. Chaker, et al. I make this declaration in
                              8   support of Defendant’s Motion to Seal Portions of Complaint and First Amended
                              9   Complaint (“FAC”). Except as otherwise indicated, I have personal knowledge of
A Professional Corporation




                             10   the matter set forth below, and could competently testify thereto if called to do so.
                             11            2.        On September 27, 2017, Plaintiffs SCOTT A. MCMILLAN,
       Los Angeles




                             12   (“McMillan”) and THE MCMILLAN LAW FIRM, APC’s (collectively, Plaintiffs”)
                             13   filed their related complaint in the Superior Court of the State of California, County
                             14   of San Diego, Case No. 37-2017-00036344-CU-NP-CTL, in the matter Scott A.
                             15   McMillan et al. v. Darren D. Chaker, et. al., alleging two causes of action against
                             16   Defendant: (1) Civil Extortion; and (2) Unfair Competition, Bus. & Prof. Code
                             17   section 17200.
                             18            3.        On or about August 29, 2016, Plaintiffs filed their Complaint in the
                             19   United States District Court, Southern District of California, alleging three causes
                             20   of action against Defendant: (1) Racketeer Influenced and Corrupt Organizations
                             21   Act (18 U.S.C. § 1962(c); (2) Racketeer Influenced and Corrupt Organizations Act
                             22   (18 U.S.C. § 1962(d); and (3) Civil Extortion. Attached hereto as Exhibit “A” is a
                             23   true and correct copy of Plaintiffs’ Complaint.
                             24            4.        On or about December 5, 2016, Plaintiffs filed their FAC in the United
                             25   States District Court, Southern District of California, alleging the same causes of
                             26   action as in the Complaint. Attached hereto as Exhibit “B” is a true and correct
                             27   copy of Plaintiffs’ FAC.
                             28            5.        On or about June 29, 2018, the court in Superior Court of the State of
                                  4814-8245-7025.1                               -2-
                                                                                                  DECLARATION OF EDUARDO A. BRAVO
                                                                      IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
            Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4050 Page 3 of 100



                              1   California, County of San Diego, Case No. 37-2017-00036344-CU-NP-CTL, in the
                              2   matter Scott A. McMillan et al. v. Darren D. Chaker, et. al., published a Minute
                              3   Order granting in part Defendant’s motion to seal portions of the state court
                              4   compliant related to Defendant’s paternity case. Attached hereto as “Exhibit C” is a
                              5   true and correct copy of the court’s Minute Order.
                              6            6.        In a good faith effort to meet and confer on the matters set forth in the
                              7   instant Motion, my office sent a letter on May 26, 2020 by e-mail to counsel for
                              8   Plaintiffs stating Defendant’s intention to seal portions of the Complaint and FAC.
                              9   Attached hereto as Exhibit “D” is a true and correct copy of this correspondence.
A Professional Corporation




                             10            7.        On May 26, 2020, Plaintiffs’ counsel Scott A. McMillan responded to
                             11   the issues laid out in the initial meet and confer letter dated May 26, 2020.
       Los Angeles




                             12   Attached hereto as Exhibit “E” is a true and correct copy of this correspondence.
                             13            8.        Despite these meet and confer efforts, the parties have not reached an
                             14   agreement resolving the issues raised in the instant Motion.
                             15            I declare under penalty of perjury under the laws of the State of California
                             16   that the foregoing is true and correct. Executed this 25th day of June, 2020 in Los
                             17   Angeles, California.
                             18

                             19                                                _______________________________________
                                                                                         EDUARDO A. BRAVO
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27
                             28
                                  4814-8245-7025.1                               -3-
                                                                                                  DECLARATION OF EDUARDO A. BRAVO
                                                                      IN SUPPORT OF MOTION TO SEAL PORTIONS OF PLAINTIFF’S COMPLAINT
Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4051 Page 4 of 100




                         EXHIBIT A
CaseCase
     3:16-cv-02186-WQH-MDD   Document
          3:16-cv-02186-WQH-MDD       118-21 Filed
                                 Document    Filed 06/25/20
                                                   08/29/16 PageID.4052 Page
                                                            PageID.1 Page 1 of538
                                                                                of 100



 1   Scott A. McMillan, CBN 212506
     THE MCMILLAN LAW FIRM, APC
 2   4670 Nebo Drive, Suite 200
     La Mesa, California 91941-5230
 3   (619) 464-1500 x 14
     Fax: (619) 828-7399
 4
     Attorney for Plaintiff,
 5   Scott A. McMillan and The McMillan Law Firm, APC
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
     SCOTT A. MCMILLAN, an individual,          Civil Case No.: '16CV2186 JM MDD
11   THE MCMILLAN LAW FIRM, APC, a
     California professional corporation,       Complaint for
12                                              1.    Racketeer Influenced and
           Plaintiffs,                          Corrupt Organizations Act (18
13                                              U.S.C. §§ 1962(c))
           vs.                                  2.    Racketeer Influenced and
14                                              Corrupt Organizations Act (18
     DARREN D. CHAKER an individual,            U.S.C. §§ 1962(d))
15   and as trustee of PLATINUM                 3.    Civil Extortion
     HOLDINGS GROUP TRUST, dba
16   COUNTER FORENSICS; NICOLE
     CHAKER, an individual, and as trustee of       DEMAND FOR JURY TRIAL
17   NICOLE CHAKER TRUST ONE,
     VANIA CHAKER, an individual and as
18   trustee of VANIA CHAKER TRUST
     ONE,
19
           Defendants.
20
21
22
23
24
25
26
27
28
CaseCase
     3:16-cv-02186-WQH-MDD   Document
          3:16-cv-02186-WQH-MDD       118-21 Filed
                                 Document    Filed 06/25/20
                                                   08/29/16 PageID.4053 Page
                                                            PageID.2 Page 2 of638
                                                                                of 100



 1   Plaintiffs allege as follows:
 2                                         JURISDICTION
 3          1. This Court has jurisdiction over the subject matter of the causes of action in this
 4   complaint by virtue of:
 5          a. federal question jurisdiction pursuant to 28 U.S.C. § 1331, involving an action
 6          pursuant to 18 U.S.C. § 1964(c), the Federal Racketeer Influenced and Corrupt
 7          Organizations Act (“RICO”). This Court has subject-matter jurisdiction over this
 8          action pursuant to 28 U.S.C. §1332;
 9          b. supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a), involving claims
10          that are so related to claims in the action within the Court’s original jurisdiction
11          that they form part of the same case or controversy under Article III of the United
12          States Constitution; and
13          2. This Court has jurisdiction over the person of the Defendant Darren Chaker
14   because Defendant transacts business within this judicial district, and Defendant is
15   amenable to service of process within the meaning of Federal Rule of Civil Procedure
16   Rules 4(e), 4(f), and 18 U.S.C. § 1965(b).
17          3. Further, this District Court, the Hon. Larry A. Burns, District Judge presiding,
18   has jurisdiction over Defendant because Defendant is under an order of supervised release
19   according to the terms of sentence of Defendant’s conviction for bankruptcy fraud,
20   United States v. Chaker, U.S.D.C., So. Dist. California, Case No. 3:15-cr-07012-LAB.
21          4. Venue is proper in this district pursuant to 18 U.S.C. § 1965 and 28 U.S.C. §
22   1391 because Defendants transacts business in this district or, alternatively, this district is
23   where a substantial part of the events or omissions giving rise to the claim occurred.
24                                          THE PARTIES
25          5. Plaintiff, SCOTT A. MCMILLAN (hereinafter referred to as “Plaintiff
26   McMillan”), is a resident of the State of California, County of San Diego. Plaintiff is a
27   California licensed attorney, and is engaged in intra-state, and interstate commerce in the
28   course of his practice. Plaintiff McMillan also operates a law school, the McMillan


                                               Complaint                                           2
CaseCase
     3:16-cv-02186-WQH-MDD   Document
          3:16-cv-02186-WQH-MDD       118-21 Filed
                                 Document    Filed 06/25/20
                                                   08/29/16 PageID.4054 Page
                                                            PageID.3 Page 3 of738
                                                                                of 100



 1   Academy of Law, a Caliornia corporation, which is unaccredited, but registered with the
 2   Committee of Bar Examiners, State Bar of California.
 3          6. Plaintiff, THE MCMILLAN LAW FIRM, APC, a California professional
 4   corporation, (hereinafter referred to as “Plaintiff TMLF”) has its principal place of
 5   business in the County of San Diego, State of California. Plaintiff McMillan operates
 6   Plaintiff TMLF.
 7          7. Defendant, DARREN CHAKER (a.k.a. Darren Del Nero a.k.a. Darren Del
 8   Nero-Chaker a.k.a. Darren Shaker, a.k.a. D. David Hunter) (hereinafter referred to as
 9   “Defendant DARREN”), is presently a resident of the State of California, County of San
10   Diego. Defendant DARREN conducts business through and holds assets as trustee in
11   PLATINUM HOLDINGS GROUP TRUST, a self-settled trust. Plaintiff is further
12   informed and believes that Defendant DARREN conducts business under the pseudonym
13   or doing-business-as “COUNTER FORENSICS.” Defendant DARREN was deemed a
14   vexatious litigant in Superior Court of California, County of San Diego Case Nos. 591421
15   (December 2, 1997) and GIC757326 (June 22, 2001).
16          8. Defendant VANIA CHAKER (hereinafter referred to as “Defendant VANIA”)
17   is presently a resident of the State of California, County of San Diego, and is Defendant’s
18   Darren’s sister. On one or more occasions, VANIA has participated in the acts set forth
19   herein, providing assistance to Defendant DARREN in committing predicate acts.
20   Plaintiff is informed and believes that Defendant VANIA conducts business through and
21   holds assets as trustee in a trust of an unknown name, which shall be referred to herein as
22   VANIA CHAKER TRUST ONE, a self-settled trust. Plaintiff intends to amend the name
23   of that trust at such time as it becomes known to Plaintiff herein, and substitute the true
24   name for that trust at that time.
25          9. Defendant NICOLE CHAKER (hereinafter referred to as “Defendant
26   NICOLE”), is the mother of Defendant DARREN and Defendant VANIA. On one or
27   more occasions, Defendant NICOLE has participated in the acts set forth herein,
28   providing assistance to Defendant DARREN in committing predicate acts. Plaintiff is


                                              Complaint                                            3
CaseCase
     3:16-cv-02186-WQH-MDD   Document
          3:16-cv-02186-WQH-MDD       118-21 Filed
                                 Document    Filed 06/25/20
                                                   08/29/16 PageID.4055 Page
                                                            PageID.4 Page 4 of838
                                                                                of 100



 1   informed and believes that Defendant NICOLE conducts business through and holds
 2   assets as trustee in a trust of an unknown name, which shall be referred to herein as
 3   NICOLE CHAKER TRUST ONE, a self-settled trust. Plaintiff intends to amend the
 4   name of that trust at such time as it becomes known to Plaintiff herein, and substitute the
 5   true name for that trust at that time.
 6                DEFENDANTS’ ENTERPRISE AND PREDICATE ACTS
 7          10. Plaintiffs are informed and believe, and based thereon allege that Defendant
 8   VANIA is an attorney, currently licensed to practice law in the State of California.
 9   Defendant VANIA has lived at various times in California and the Pennsylvania.
10   Defendant VANIA, as a profession, both individually on her own account and to assist
11   Defendants DARREN and NICOLE, engaged in litigation based on meritless or outright
12   false claims, typically relying upon the Fair Credit Reporting Act, 15 U.S.C. § 1681, and
13   on at least one occassion bringing a claim for personal injury, deriving income from such
14   fraudulent activity. As part of her pattern of racketeering activity, Defendant VANIA has
15   attempted and sometimes succeeded in collecting unlawful debts, i.e., a claim based on
16   false or meritless legal claims, and derived income from such false claims and unlawful
17   threats of suit. For instance in Vania Chaker v. Monarch Group Management, Inc.,
18   U.S.D.C. So. Dist. of Cal., Case No. 06cv1534W(AJB), Defendant VANIA borught a
19   class action complaint for violation of the Federal Fair Debt Collections Practices Act, 15
20   U.S.C. § 1692, et seq. and the California Rosenthal Fair Debt Collection Practices Act,
21   arising from her landlord’s service upon her of a three day notice to pay rent or quit.
22   Within the U.S. District Court for the Southern District of California, Defendant VANIA
23   has brought three other cases based on allegations of violations of the Fair Debt
24   Collection Practices Act, e.g., Vania Chaker v. Collection Company of America, U.S.D.C.
25   So. Dist. of Cal., Case No. 05cv390 BEN(AJB) [unpaid T-mobile cellular phone
26   charges]; Vania Chaker v. Allied Interstate, Inc., U.S.D.C. So. Dist. of Cal., Case No.
27   05cv0212 LAB(RBB)[unpaid DirectTV bills]; Vania Chaker v. CAMCO, U.S.D.C. So.
28   Dist. of Cal., Case No. 04cv1735 W(RBB).


                                              Complaint                                            4
CaseCase
     3:16-cv-02186-WQH-MDD   Document
          3:16-cv-02186-WQH-MDD       118-21 Filed
                                 Document    Filed 06/25/20
                                                   08/29/16 PageID.4056 Page
                                                            PageID.5 Page 5 of938
                                                                                of 100



 1          11. Plaintiffs are informed and believe, and based thereon allege that Defendant
 2   VANIA did not solely file such suits in the U.S. District Court for the Southern District of
 3   California, but also assisted in cases in the Central District of California, appearing as
 4   attorney in the suit brought by Defendant DARREN subnom (Darren Del Nero) and
 5   Defendant NICOLE alleging defendant’s violations of the Federal Fair Debt Collections
 6   Practices Act, 15 U.S.C. § 1692, et seq.. Specifically, Defendants DARREN and
 7   NICOLE brought suit against Midland Credit Management Inc., in the case of Del Nero
 8   & Chaker, et al., v. Midland Credit Management Inc., U.S.D.C. Cen. Dist. of Cal., Case
 9   No. 2:04-cv-01040-ABC-SH. Defendant DARREN and his attorneys were sanctioned
10   $155,979.09 after the court found that Defendant DARREN brought suit in bad faith and
11   for the purpose of harassment. (Del Nero v. Midland Credit Management Corp. et al.,
12   2:04-cv-01040-ABC-SH.(Attorneys fee award later vacated against Chaker’s counsel.)
13   The Court issued an order to show cause re contempt for Defendant VANIA’s conduct
14   during the jury trial, and barred her from the courtroom during the remainder of the trial.
15   The court’s basis for the order was that Defendant VANIA attempted to aid a witness in
16   answering counsel’s questions. [ECF 91.] Defendant VANIA also represented Defendant
17   DARREN subnom (Darren Del Nero) in Darren Del Nero v. Reliable Adjustment Bureau
18   Inc et al, U.S.D.C. Cen. Dist. of Cal., Case No. 2:04-cv-00969-FMC-JWJ, another case
19   alleging violations of 15 U.S.C., § 1681. In each of those instances, in a likely effort to
20   avoid Defendant DARREN’s prefiling order as a vexatious litigant, Defendant VANIA
21   initially appeared on Defendant DARREN’s behalf, then substituted out to allow
22   Defendant DARREN to prosecute the case in propria persona. Defendant VANIA
23   engaged in such transitory representation of Defendant DARREN to assist him avoiding
24   the bar of the prefiling orders placed resulting from his designation as a vexatious litigant.
25          12. As to Defendant DARREN, Plaintiffs are informed and believe, and based
26   thereon allege that Defendant DARREN holds himself out to the public as operating a
27   business called COUNTER FORENSICS. The COUNTER FORENSICS web page
28   described its services as follows:


                                              Complaint                                            5
 Case 3:16-cv-02186-WQH-MDD
   Case                      Document
         3:16-cv-02186-WQH-MDD        118-2
                               Document     Filed08/29/16
                                         1 Filed  06/25/20 PageID.6
                                                            PageID.4057
                                                                    PagePage   10 of
                                                                         6 of 38
                                      100


1          “Founded in 2006, the origination of CounterForensics.com can be traced to
2          the cyber security and forensics background of our consultant, Darren
3          Chaker. Mr. Chaker (www.DarrenChaker.com) previously worked in law
4          enforcement, and as a security contractor in the Middle East. More recently,
5          Mr. Chaker managed electronic discovery (e-discovery) for a leading
6          multinational law firm conducting large-scale digital forensic
7          investigations, and provided electronic discovery services involving civil,
8          corporate and criminal matters. Mr. Chaker also implemented security
9          enforcement protocols and systems with Military Grade Communications
10         for use between international offices to discuss sensitive matters. Mr.
11         Chaker has additional expertise in matters involving:
12         • Software piracy;
13         • Sexual harassment via e-mail, instant messaging and other forms of electronic
14         communications;
15         • Monitoring employee activity;
16         • Employee sabotage;
17         • Intrusion detection;
18         • Recovery of deleted files;
19         • Lost password recovery and cracking of locked files;
20         • Discovery of hidden and deleted e-mails and pictures;
21         • Internet usage and unauthorized software installed on a company machine; and
22         Removal of viruses, pictures, software and other data items which may be hidden
23         from the user.
24         See Exhibit 6,
25         https://web.archive.org/web/20150208142616/http://www.counterforensics.com/
26         (Accessed on August 23, 2016.)
27         13. At various times relevant to the facts stated herein, Defendant DARREN has
28   resided in California, Nevada and Texas, and engaged in transactions and acts affecting


                                             Complaint                                         6
 Case 3:16-cv-02186-WQH-MDD
   Case                      Document
         3:16-cv-02186-WQH-MDD        118-2
                               Document     Filed08/29/16
                                         1 Filed  06/25/20 PageID.7
                                                            PageID.4058
                                                                    PagePage   11 of
                                                                         7 of 38
                                      100


1    interstate commerce:
2           14. Defendant DARREN has, as a profession, engaged in litigation based on
3    meritless or outright false claims, typically relying upon the Fair Credit Reporting Act, 15
4    U.S.C. § 1681, and on at least one occassion bringing a claim for personal injury, deriving
5    income from such fraudulent activity. As part of his pattern of racketeering activity,
6    Defendant DARREN has attempted and sometimes succeeded in collecting unlawful
7    debts, i.e., a claim based on false or meritless legal claims, and derived income from such
8    false claims and unlawful threats of suit.
9           15. In another 2005 case, attorney’s fees of $42,934.84 were awarded against
10   Defendant DARREN for filing a baseless lawsuit. (Chaker v. Richland (C.D. Cal. 2005)
11   CV 05-7851-RSWL; See also Chaker v. Imperial Collection Services (C.D. Cal. 2004)
12   CV 04-2728-PA (alleging claims under the FDCPA found to be without merit); and Del
13   Nero v. Riddle & Associates PC, et al. (C.D. Cal. 2003) CV 03-6511-GHK (same).) In a
14   2007 case, Defendant DARREN and his attorneys were sanctioned $155,979.09 after the
15   court found that Defendant DARREN brought suit in bad faith and for the purpose of
16   harassment. (Del Nero v. Midland Credit Management Corp. et al. (C.D. Cal. 2007) CV
17   04-1040 GPS.) In a 2009 case, Defendant DARREN was ordered to pay $136,316.14 for
18   bad faith due to Defendant DARREN falsely claiming identity theft. (Chaker v. Nathan
19   Enterprises Corp. (C.D. Cal. 2009) CV 04-2726-RSWL.)
20          16. Defendant DARREN filed other suits based allegations of violations of Fair
21   Credit Reporting Act, 15 U.S.C. § 1681, i.e., Darren Chaker-Del Nero v. Afni, Inc.,
22   U.S.D.C. Cen. Dist. of Cal., Case No. 2:08-cv-03405-ODW-SS; Darren D Chaker v.
23   First City Bank Credit Union, U.S.D.C. Cen. Dist. of Cal., Case No.
24   2:04-cv-02727-GPS-RZ; Darren D Chaker v. Factual Data Corporation, U.S.D.C. Cen.
25   Dist. of Cal., Case No. 2:04-cv-02729-JFW-AJW; Darren D Chaker v. European Auto
26   House, U.S.D.C. Cen. Dist. of Cal., Case No. 2:04-cv-02731-R-PJW; Darren Chaker v.
27   Arrow Financial Services LLC, U.S.D.C. Cen. Dist. of Cal., Case No.
28   2:04-cv-07050-FMC-FMO.


                                              Complaint                                         7
 Case 3:16-cv-02186-WQH-MDD
   Case                      Document
         3:16-cv-02186-WQH-MDD        118-2
                               Document     Filed08/29/16
                                         1 Filed  06/25/20 PageID.8
                                                            PageID.4059
                                                                    PagePage   12 of
                                                                         8 of 38
                                      100


1           17. Defendants have a pattern of attacking the attorneys which oppose them, i.e.,
2    in Darren D Chaker v. Felipa R. Richland, et al., U.S.D.C. Cen. Dist. of Cal., Case No.
3    2:05-cv-07851-RSWL-PLA, Defendant DARREN sued attorney Richland and her law
4    office, and her client Nathan Enterprises Corp. for alleged violations of the Fair Credit
5    Reporting Act, 15 U.S.C. § 1681. Plaintiff is informed and believes and based thereon
6    alleges that during her defense of the both cases, Ms. Richland was stalked, her property
7    vandalized. Ultimately, Ms. Richland and her client prevailed, with Defendant DARREN
8    held liable for costs and attorneys fees. [ECF 25, 26.]
9           18. Defendant DARREN, subnom Darren Chaker Del-Nero, brought additional
10   suits in the United States District Court for the District of Nevada based on allegations of
11   violation of the Fair Credit Billing Act, 15 U.S.C. § 1666, e.g., Chaker-Delnero v.
12   Nevada Federal Credit Union, et al, U.S.D.C. District of Nevada., Case No.,
13   2:06-cv-00008-BES-GWF; for violations of the Fair Debt Collections Practices Act, 15
14   U.S.C. § 1692, Chaker-Delnero v. Butler & Hailey, et al, U.S.D.C. District of Nevada.,
15   Case No. 2:06-cv-00022-KJD-LRL, Chaker-Delnero v. Clark County Collection Service,
16   LLC, U.S.D.C. District of Nevada, 2:06-cv-00123-JCM-PAL, and Chaker-Delnero v.
17   Collectco, U.S.D.C. District of Nevada, 2:06-cv-00244-RLH-GWF. In each of these
18   cases, docket entries reflect a voluntary dismissal. Plaintiff is informed and believes that
19   in those cases, the Defendants paid a sum to “buy their peace” rather than to spend
20   attorneys fees litigating the case, despite the lack of the merit to Defendant DARREN’s
21   claims.
22          19. Defendant DARREN, subnom Darren Chaker, brought additional suit in the
23   United States District Court for the Southern District of Texas (Houston) based on
24   allegations of violation of the Fair Debt Collections Practices Act, 15 U.S.C. § 1692,
25   Chaker v. The CMI Group, U.S.D.C. Southern District of Texas (Houston),
26   4:07-cv-01802F [Time Warner Communications.] In that case, the docket entries reflect a
27   voluntary dismissal. Plaintiff is informed and believes that in that case, the Defendants
28   paid a sum to “buy its peace” rather than to spend attorneys fees litigating the case,


                                              Complaint                                             8
 Case 3:16-cv-02186-WQH-MDD
   Case                      Document
         3:16-cv-02186-WQH-MDD        118-2
                               Document     Filed08/29/16
                                         1 Filed  06/25/20 PageID.9
                                                            PageID.4060
                                                                    PagePage   13 of
                                                                         9 of 38
                                      100


1    despite the lack of the merit to Defendant DARREN’s claims.
2           20. Defendant DARREN, subnom David Hunter, brought additional suit in the
3    United States District Court for the District of Arizona, entitled Hunter v. Receivables
4    Performance Management, LLC, U.S.D.C. District of Arizona, 2:10-cv-00665-MHM
5    [Sprint cellular phone service]. Within that suit Defendant DARREN attached letters
6    claiming an address at 11881 S. Fortuna Road, #223, Yuma, AZ 85367 [Exhibit B, ECF
7    1-3.] In that case, the docket entries reflect a voluntary dismissal. Plaintiff is informed
8    and believes that in that case, the Defendant paid a sum to “buy its peace” rather than to
9    spend attorneys fees litigating the case, despite the lack of the merit to Defendant
10   DARREN’s claims.
11                                      SEX TRAFFICKING
12          21. Plaintiff is informed and believes and based thereon alleges that Defendant
13   DARREN also engaged, within the last ten years, in human trafficking, and derived
14   income from such activity.
15          22. Defendant DARREN’s record of arrests and prosecutions (RAP) reveals
16   arrests for insufficient funds/check, attempting to prevent/dissuade victim/witness,
17   receiving known stolen property, vehicle theft, first degree burglary, grand theft, and
18   being in possession of an assault weapon. He was convicted of invading/looking into a
19   tanning booth (1997), and possession of an assault weapon (2006). Such crimes were
20   punishable by a year or more incarceration.
21          23. Defendant DARREN also obtained mortgages on real estate through false
22   statements, and thereafter rather than paying the mortgages, Defendant DARREN kept the
23   rents from such properties to fund his enterprises, and when his mortgagors sought to
24   recover their real property collateral, Defendant DARREN filed false bankruptcy petitions
25   in order to stall or avoid the foreclosure and continue to collect rental income.
26          a. Defendant DARREN used the ill-gotten proceeds of his enterprise to fund his
27          lifestyle and further his illegal activities including through the purchase of
28          computers, paying for travel, development of various domain names and online


                                               Complaint                                           9
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.10
                                                08/29/16     PageID.4061
                                                                     PagePage
                                                                          10 of 14
                                                                                38 of
                                      100


1         presences to the detriment of Plaintiff herein.
2         b. In order to dissuade those members of law enforcement and attorneys in private
3         practice who would challenge Defendant DARREN’s criminal conduct, including
4         Plaintiff herein, Defendant DARREN used various means and threats, including
5         harassment, stalking, defaming others, vandalizing property, hacking computers,
6         spoofing emails, and identity theft.
7         c. Defendant DARREN has used the proceeds of his racketeering activity to
8         purchase computers, equipment, and Internet access services in order to engage in
9         his and the other Defendants VANIA and NICOLE’s frauds, and efforts to
10        dissuade those who oppose their illegal conduct, including Plaintiff herein.
11        d. On March 22, 2012, Defendant DARREN was indicted in United States v.
12        Darren David Chaker, Case No. 4:12CR00168-001, and thereafter granted pre-
13        trial release under supervision with U.S. Pretrial Services. The Indictment,
14        attached as Exhibit 1, alleges a portion of Defendants’ scheme, which Plaintiff
15        incorporates by reference here.
16        e. While on supervision with U.S. Pretrial Services, through false statements to a
17        United States officer, he violated his terms of release by failing to disclose to U.S.
18        Pretrial Services and the Court the fact that he procured a U.S. Passport using the
19        alias “D. David Hunter.”
20        f. On December 17, 2013, Defendant DARREN suffered a Judgment in a
21        Criminal Case in the case entitled United States v. Darren David Chaker, Case No.
22        4:12CR00168-001, in the United States District Court for the Southern District of
23        Texas (Houston), for Bankruptcy Fraud, 18 U.S.C § 157(3). On April 14, 2016,
24        that conviction was affirmed by the United States Court of Appeals for the Fifth
25        Circuit, case number 14-20026, as reported in United States v. Chaker, 820 F.3d
26        204, 206 (5th Cir. 2016). He was sentenced to a total term of 15 months, and was
27        additionally sentenced to three years supervised release, as part of the special
28        conditions of supervision was ordered:


                                            Complaint                                         10
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.11
                                                08/29/16     PageID.4062
                                                                     PagePage
                                                                          11 of 15
                                                                                38 of
                                      100


1           “The defendant shall provide the probation officer access to any requested
            financial information. If a fine or restitution amount has been imposed, the
2           defendant is prohibited from incurring new credit charges or opening
            additional lines of credit without approval of the probation officer.
3
            The defendant is prohibited from possessing a credit access device, such as
4           a credit card, unless first authorized by the probation officer.
5           The defendant is required to participate in anger management counseling as
            deemed necessary and approved by the probation officer. The defendant
6           will incur costs associated with such program, based on ability to pay as
            determined by the probation officer.
7
            The defendant is required to participate in a mental health program as
8           deemed necessary and approved by the probation officer. The defendant
            will incur costs associated with such program, based on ability to pay as
9           determined by the probation officer.
10          The defendant may not stalk and/or harrass other individuals to include, but
            not limited to, posting personal information of others or defaming a person's
11          character on the internet.”
12   (ECF 312, 4:12CR00168-001)
13    DEFENDANTS’ PRIOR ACTS OF EXTORTION AND WITNESS TAMPERING
14          24. Defendants rely on keeping their past conduct, criminal convictions, lawsuits,
15   and generally bad reputation out of public view. To accomplish this the defendants
16   regularly use pseodynms, attempt to seal documents and proceedings which may alert the
17   public to information about Defendants that if known, would provide a defense or would
18   affect a fact-finder’s view on their credibility.
19          25. Defendant DARREN falsely, and in order to gain credibility with unknowing
20   law enforcement and laypersons, holds himself out as a former law enforcement officer or
21   government security employee, including at various times claiming an “Ex-cop” or to be
22   an employee of the “Diplomatic Security Service.”
23          26. Victim Zaya: Plaintiffs are informed and believe that, in accordance with
24   Defendants’ common plan and scheme, Defendant DARREN committed one or more acts
25   of extortion against Nadine Zaya:
26          a. Plaintiff is informed and believes, and based thereon alleges, that Defendant
27          DARREN formerly had a dating relationship with Nadine Zaya. At some point
28          between August and October 2002, Defendant DARREN and Zaya, traveled from


                                               Complaint                                       11
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.12
                                                08/29/16     PageID.4063
                                                                     PagePage
                                                                          12 of 16
                                                                                38 of
                                      100


1         Southern California to Scottsdale, Arizona. Petitioner took Zaya to a gun store,
2         where he purchased the Rifle, a licensed reproduction of a Fabrique Nationale
3         FAL (FN-FAL) battle weapon.8 At the gun store, petitioner told Zaya he once
4         owned “the exact same gun” but his mother had taken it away from him.
5         b. After Defendant DARREN purchased the Rifle, he made Zaya take pictures of
6         him with it. He also made Zaya pose with the Rifle. Defendant DARREN then
7         took Zaya to a firing range, where he fired the Rifle and showed her how to shoot,
8         hold, and load it. When Zaya held the Rifle, Defendant DARREN reassured her,
9         “It’s okay. Look, it’s fun. . . . You’re going to be okay. I’m an ex-cop. I know how
10        to shoot a gun.” Shortly thereafter, petitioner and Zaya returned to California with
11        the Rifle.
12        c. On October 14, 2002, Laguna Beach police officers visited Defendant
13        DARREN’s apartment to investigate allegations that he had sexually exploited a
14        minor. A police officer entered the apartment, knocked on a bedroom door, and
15        identified himself as a police officer. After some delay, Defendant DARREN
16        emerged from the bedroom and told the officer the room belonged to him. He
17        refused, however, to permit the police officers to search it. Defendant DARREN
18        called Zaya after the police officers left the apartment. He expressed concern that
19        the fully-assembled Rifle would be considered an illegal weapon. Defendant
20        DARREN told Zaya he was going to remove parts from the Rifle to “make it
21        legal” and asked her to keep the parts. The next day, the police officers returned to
22        Defendant DARREN’s apartment with a search warrant. During the search, an
23        officer found the Rifle in petitioner’s bedroom closet. He noticed the Rifle had a
24        detachable magazine and a pistol grip, but that it was missing its bolt carrier group.
25        The officers also found unloaded magazines and pictures of petitioner posing with
26        the Rifle at a firing range. In the pictures, the Rifle contained the bolt and the
27        magazine.
28        d. On November 18, 2002, the District Attorney of Orange County filed a felony


                                            Complaint                                          12
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.13
                                                08/29/16     PageID.4064
                                                                     PagePage
                                                                          13 of 17
                                                                                38 of
                                      100


1         complaint charging defendant with one count of possession of an assault weapon
2         (Penal Code § 12280(b)) and one count of receiving stolen property (Penal Code §
3         496, subd. (a)). Shortly after the People filed the complaint, defendant began
4         writing letters to the court. In these letters, defendant claimed the police had
5         illegally seized privileged documents from his apartment. He also criticized the
6         judges presiding over his case and the attorneys assigned to represent him. On July
7         30, 2003 -- after defendant had written six letters to various judges -- the court
8         ordered defendant to stop. The court notified defendant it would "not take action
9         on personal communications from a represented defendant when his case is
10        pending before this court." (People v. Chaker, No. G037362, 2008 Cal. App.
11        Unpub. LEXIS 999, at *4-5 (Ct. App. Feb. 4, 2008).)
12        e. Plaintiffs are informed and believe that in July 2005, the Superior Court of
13        California, County of San Diego issued a restraining order against Darren D.
14        Chaker pursuant to the Domestic Violence Protection Act (Fam. Code, § 6200 et.
15        seq. (the Act)), requiring him to stay away from Nadine Zaya for a five-year
16        period. He appealed from that order on various grounds, contending in part that
17        Zaya's evidence was insufficient to support its issuance; the Court of Appeals of
18        California, Fourth District, Division One, however, rejected his arguments and
19        affirmed the order.
20        f. On June 15, 2006, Zaya filed a request for a temporary restraining order under
21        the Act against Chaker. In her request, Zaya stated under penalty of perjury that
22        Chaker made threatening calls to her and told her he would harm her or her family
23        if she testified in a pending criminal matter against him. (Zaya v. Chaker (Oct. 19,
24        2007, D049874) [nonpub. opn.].)
25        g. Thereafter, on or about July 19, 2006, and then again on or about December 8,
26        2006, Defendant DARREN sent nude photos of Zaya to Zaya’s brother’s
27        employer, which had been taken by Defendant DARREN.
28        27. Victims Frantz: Plaintiffs are informed and believe that the following is true


                                            Complaint                                          13
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.14
                                                08/29/16     PageID.4065
                                                                     PagePage
                                                                          14 of 18
                                                                                38 of
                                      100


1    regarding Defendant DARREN’s efforts to extort San Diego attorneys James Frantz, Jodi
2    Frantz, and Charles Kim:
3          a. On or abut December 2010, Jodi and James Frantz retained Charles Kim to
4          represent them in a civil protective action. Jodi Frantz sought a restraining order
5          against Defendant DARREN, in Hautaluoma v. Chaker, San Diego Superior Court
6          Case No. 717794.
7          b. Prior to the extortion attempt against James Frantz, Jodi Frantz, and Charles
8          Kim, Plaintiffs are informed and believe that Defendants engaged in acts of
9          vandalism to the property of James Frantz and Jodi Frantz, which they believed to
10         have been perpetrated and intended by Defendant DARREN to intimidate James
11         Frantz and Jodi Frantz and send a message.
12         c. In the preceding months to the extortion attempt, Jodi Franz was the victim of
13         financial fraud in the summer of 2010. Ms. Frantz had caused two of her then
14         current credit cards be de-activated by the issuers due to fraud alerts. The recent
15         event happened in the week preceding the extortion attempt, while she was on
16         vacation. Although Ms. Frantz believed Chaker is responsible for the fraud, she
17         believed that she had no evidence. Ms. Franz reported the thefts to her credit card
18         issuers. She had unauthorized charges on credit accounts from Bank of America,
19         Union Bank, and Nordstrom. In the Summer of 2010, Mr. Frantz had also had his
20         identity stolen, and used for credit card fraud. Although Mr. Frantz believed
21         Chaker was responsible for the fraud, he believed that he had no evidence.
22         d. On December 22, 2010, at 2:54 a.m., Defendant DARREN caused to be sent a
23         fax to the office of Charles Kim. The fax included inappropriate reference to the
24         death of James Patrick Frantz II (the son of James and Jodi Frantz). Also faxed
25         was a complete copy of the County of San Diego Investigative report #1 0-01098
26         that documented the medical examiners death investigation in that case. The fax
27         reference the social security number of Jodi Frantz, and Medical Doctor (Dr.
28         Christine Miller) who treated Jodi Frantz. The fax appears to threaten to publish


                                             Complaint                                           14
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.15
                                                08/29/16     PageID.4066
                                                                     PagePage
                                                                          15 of 19
                                                                                38 of
                                      100


1           the social security number and "embarrassing" medical information if Attorney
2           Kim did not agree to Chaker's demands. Also included was an apparent implied
3           threat to file complaints with the state bar association against Charles Kim and
4           James Frantz if they did not comply with his demands.
5           28. Victims Mateo: Nicole Mateo was in a relationship with Defendant
6    DARREN, which resulted in the birth of a daughter. Plaintiff is informed and believes
7    that following the efforts to obtain child support, Defendant DARREN initiated a
8    campaign of harassment against Wendy Mateo and her husband Steven Mateo. Steven
9    Mateo is a deputy constable with the Harris County Constable Office, in Spring, Texas.
10   The Mateo’s hired an attorney by the name of Cynthia Tracy to address Defendant
11   DARREN’s conduct. In response, Defendant DARREN initiated a harassment campaign
12   that included sending sexually explicit photos of Nicole Mateo to the employers of the
13   Mateos, obtaining the email passwords of various Mateo accounts, and sending emails
14   containing sexually explicit material through such accounts. The Mateo’s attorney,
15   Cynthia Tracy, was targetted by a blog page that also made false and defamatory
16   statements about her. Ultimately, Attorney Tracy declined to continue to represent the
17   Mateos due to the aggravation and the expense of dealing with Defendant DARREN.
18
19            DEFENDANTS’ EFFORTS DIRECTED AT PLAINTIFF HEREIN
20          29. Plaintiff operates a website called FEARNOTLAW.COM, and has operated
21   that site since 2005. Fearnotlaw has maintains tens of thousands of unpublished decisions
22   from California’s court of appeals. The unpublished decisions were taken directly from
23   the court of appeals website and posted en masse, at various times. There was no
24   intentional targeting of Darren Chaker or any other subject of the decisions.
25          30. Defendant DARREN in this case initially contacted Plaintiff to demand
26   removal of decisions posted concerning his cases that had been decided by the Court of
27   Appeals. One of those decisions was Zaya v. Chaker, California Court of Appeal Case
28   No. D049874. In Zaya v. Chaker, the Court of Appeal affirmed a trial court’s imposition


                                             Complaint                                         15
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.16
                                                08/29/16     PageID.4067
                                                                     PagePage
                                                                          16 of 20
                                                                                38 of
                                      100


1    of a five year restraining order against Mr. Chaker imposed pursuant to the Domestic
2    Violence Protection Act, Fam. Code, 6200 et. seq. Defendant DARREN Chaker’s letter
3    to Plaintiff of November 23, 2010 contained Ms. Zaya’s original petition, which alleged
4    that Mr. Chaker posted bogus sex-service advertisements on Craigslist falsely attributed
5    to Ms. Zaya, and had threatened to post compromising photos and videos of Ms. Zaya
6    online if she testified against him in his felony assault-weapon case. Plaintiff did not
7    remove any of the appellate decisions from Fearnotlaw.
8           31. Defendant DARREN thereafter initiated a campaign of harassment and
9    vandalism against Plaintiff McMillan and his family. Usually during the holidays,
10   Plaintiff’s family’s cars would be vandalized. Plaintiff’s brother had the words
11   “fearnotlaw” scratched on the trunk of his BMW. In another instance, the driver’s side
12   mirror of Plaintiff’s brother’s truck was smashed. On that instance, a neighbor that heard
13   the noise, saw a black SUV driving rapidly away. Defendant DARREN owns a Black
14   Dodge Durango. Plaintiff is informed and believes, and based thereon alleges, that
15   Defendant VANIA Chaker accompanied Defendant DARREN during that vandalism.
16          32. Other members of Plaintiff McMillan’s family were attacked as well.
17   Plaintiff’s mother’s car had acid poured on the trunk. Plaintiff’s father’s car had its tires
18   slashed. After each event, Mr. Chaker would send Plaintiff an e-mail wishing him
19   “happy holidays” or making some other statement. It was clear to Plaintiff that Darren
20   Chaker was acknowledging the vandalism by his timing of his emails, and attempting to
21   send a message and intimidate Plaintiff.
22          33. At one point, on or about November 23, 2010, Defendants came to Plaintiff’s
23   home and delivered a letter to his mail box signed by Defendant DARREN. The letter
24   once again demanded that Plaintiff remove the posts concerning Defendant DARREN ’s
25   cases from Fearnotlaw. Thereafter, Defendant DARREN sent Plaintiff McMillan e-mails
26   referring to his dogs – which indicated to Plaintiff that he had come to his house and
27   looked into his back yard.
28          34. Because of Defendants’ activities, Plaintiff McMillan and his family members


                                                Complaint                                        16
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.17
                                                08/29/16     PageID.4068
                                                                     PagePage
                                                                          17 of 21
                                                                                38 of
                                      100


1    installed security cameras around their houses. Plaintiff McMillan also installed security
2    cameras on the outside of the commercial building in La Mesa where Plaintiff TMLF has
3    its offices.
4           35. Defendant DARREN also began posting matters about Plaintiffs on the
5    Internet. Initially, he used his own domain names. Later, he began using Plaintiff’s name
6    under Google’s “blogspot” service. Through the years, clients have contacted Plaintiff
7    McMillan to let him know that they have seen the Defendant DARREN ’s posts
8    concerning Plaintiff on the Internet. Chaker’s posts were troubling to Plaintiffs’ clients.
9           36. Postings on Internet gripe sites and consumer review sites began appearing,
10   the posters made negative comments, but used a pseudonym. Plaintiffs are informed and
11   believe based upon the timing and the circumstances that Defendants were posting those
12   comments.
13          37. Because Defendant DARREN had posted about Plaintiff on the Internet,
14   others that had conflicts with Defendant DARREN contacted Plaintiff for advice and
15   representation in dealing with Defendant DARREN . Plaintiff has provided that
16   representation pro-bono, and advanced the expenses.
17          38. Plaintiff ultimately represented Wendy Mateo, one of the Defendant
18   DARREN’s victims, in Chaker v. Mateo, San Diego Superior Court case,
19   37-2010-00094816-CU-DF-CTL, Hon. Timothy B. Taylor, Judge presiding. Wendy
20   Mateo is the mother of Nicole Mateo. Plaintiff is informed and believes that Nicole
21   Mateo had a brief relationship with Darren Chaker, which resulted in the birth of their
22   daughter. Plaintiff began representing Ms. Wendy Mateo, the grandmother of Darren
23   Chaker’s child during the pendency of Darren Chaker’s appeal of the judgment in the
24   Chaker v. Mateo case. That appeal resulted in the published decision of Chaker v. Mateo,
25   209 Cal. App. 4th 1138 (2012). Following that appeal, the Superior Court awarded
26   Plaintiffs attorneys fees. Those attorneys fees awarded have been the subject of judgment
27   debtor examinations and orders from Judge Taylor as discussed below.
28          39. Thereafter, Plaintiff began representing Susan A. in a paternity case filed in


                                              Complaint                                          17
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.18
                                                08/29/16     PageID.4069
                                                                     PagePage
                                                                          18 of 22
                                                                                38 of
                                      100


1    the San Diego Superior Court entitled Chaker v. A (the “Paternity Case”). Ms. A had
2    also been in a relationship with Mr. Chaker. Ms. A. sets out her experience with Chaker
3    in her declaration dated July 11, 2013, a true and correct copy of which is attached hereto
4    as Exhibit ‘A’ (Under Seal). Mr. Chaker claims that Ms. A.’s child, L, is the product of
5    that relationship. Ms. A. disputes that Mr. Chaker is the father, biological or otherwise,
6    of her child L.
7           a. On July 12, 2013, Plaintiff McMillan filed a document in the Paternity Case,
8           which included statement from Leesa Fazal, State of Nevada Office of the
9           Attorney General, who had provided her confidential investigative report for
10          submission in the Paternity Case, signed on July 11, 2013. (Exhibit 2, Submitted
11          Under Seal).
12          b. On July 22, 2013, at 8:45 a.m., Officer Fazal appeared in San Diego Superior
13          Court, according to Plaintiff’s subpoena to testify in the Paternity Case regarding
14          the facts alleged in the above mentioned Declaration. Officer Fazal and Plaintiff
15          McMillan appeared before the Superior Court, Judge Gerald Jessop, presiding.
16          The court did not have time to hear the case in the morning, and ordered Ms. Fazal
17          and Mr. Chaker back to court later that afternoon. As they exited the court,
18          Defendant DARREN followed Ms. Fazal and Plaintiff McMillan a short distance,
19          and walked at a quick pace with his mobile telephone in his hand and appeared to
20          take video of them while laughing loudly. At that time, Ms. Fazal had not yet
21          testified, and Defendant DARREN’s behavior was purposefully threatening and an
22          apparent effort to intimidate Officer Fazal, prior to her testimony.
23          c. When Plaintiff McMillan and Officer Fazal returned they were accompanied by
24          licensed private investigator Richard Rivero. Following the hearing Defendant
25          VANIA approached Richard Rivero in a rapid manner, within a couple feet, and
26          asked him what he was doing there and demanded his name. Although he had not
27          been called to testify, Rivero responded that he was a witness, he would speak to
28          Defendant VANIA in the presence of court personnel, and attempted to pass her.


                                              Complaint                                         18
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.19
                                                08/29/16     PageID.4070
                                                                     PagePage
                                                                          19 of 23
                                                                                38 of
                                      100


1         Defendant VANIA blocked his and Plaintiff McMillan and Officer Fazal’s exit, so
2         Plaintiff, Rivero and Fazal returned to the court room, and Defendant VANIA
3         followed. Thereafter, the courtroom deputy ordered Defendant VANIA to leave,
4         and to leave Rivero, Plaintiff McMillan and Ms. Fazal alone. The courtroom
5         deputy allowed Rivero, Plaintiff McMillan and Ms. Fazal, and shortly therafter,
6         confirmed that Defendant VANIA was no awaiting them outside the courtroom.
7         d. Plaintiff McMillan, Officer Fazal and Rivero exited the courtroom, then entered
8         the elevator to descend to the lobby. After exiting the elevator and entering the
9         lobby. Defendant DARREN blocked the doorway exit and in a loud and
10        commanding voice demanded that Officer Fazal be arrested for being armed. He
11        wanted to place her under citizen's arrest. Officer Fazal was escorted to the side
12        while the deputies determined that there were no grounds to arrest. While they
13        waited, the Defendant VANIA entered the location and brushed by Rivero as she
14        entered the elevator.
15        e. Rivero left the building with Officer Fazal, Rivero then noted Defendant
16        VANIA’s black SUV following him at a high speed. Rivero pulled to the side.
17        Defendant VANIA stopped her SUV in the middle of the street adjacent to
18        Rivero’s vehicle. Rivero felt that Defendant VANIA was attempting to intimidate
19        him. Rivero noticed Defendant DARREN hunched down in the passenger’s seat so
20        as to not be identified. Such chase was intended, and did intimidate Officer
21        FAZAL in that it gave her additional concern regarding participating in the legal
22        proceedings.
23        f. On July 24, 2013, and thereafter during the pendency of the Paternity Case,
24        Plaintiff provided the United States materials and information regarding Defendant
25        DARREN, specifically that Defendant DARREN had a “go kit” which included a
26        passport under his identity “David Hunter”. Which information Plaintiff
27        understands resulted in the revocation of Defendant DARREN ’s pre-trial release.
28        During Defendant DARREN’s resulting incarceration, the Chaker v. A case was


                                           Complaint                                          19
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.20
                                                08/29/16     PageID.4071
                                                                     PagePage
                                                                          20 of 24
                                                                                38 of
                                      100


1           dormant.
2           g. During his incarceration, Darren Chaker’s mother Nicole Chaker appeared at
3           least once at a hearing in that case.
4           h. Plaintiff is informed and believes, and based thereon alleges that in that interim
5           period Defendant DARREN was incarcerated. Also during that time, i.e., on or
6           about January 21, 2014, Plaintiff received at least one letter from Mr. Chaker that
7           appeared to have been sent via Defendant NICOLE. (Exhibit 4, Submitted Under
8           Seal). The letter contained the following threat:
9           “You never considered the fact that due to your conduct your client may
10          suffer. I should remind you the First Amendment is a 2 way street and I
11          have the right to express my opinion as well.”
12          i. On February 2, 2014 Defendant NICOLE filed documents in the paternity case
13          on behalf Defendant DARREN, including executing a declaration in his name.
14          Within the letter to the Court attached to the declaration, Defendant NICOLE
15          repeats the implied threats to reveal Susan A’s applications for government
16          benefits. (Exhibit 5, Submitted Under Seal).
17          j. Because Mr. Chaker was designated a vexatious litigant, his case was dismissed
18          for his failure to obtain a pre-filing order. Mr. Chaker has exhausted his appeals in
19          that matter.
20          40. On or about September 18, 2014, during the pendency of the Paternity Case,
21   Plaintiff McMillan received an e-mail from Darren Chaker, a true and correct copy of
22   which is attached hereto as (Under Seal) Exhibit ‘B’. Within that letter, Mr. Chaker
23   threatens further actions against Plaintiffs unless he convinced his client Susan A to grant
24   him concessions in the paternity case. Plaintiff has excerpted the relevant portions below
25   (with redactions and substitutions to protect the privacy of third parties):
26          9/18/14
27          Time Sensitive – Reply Required by 8PM Today
28          Confidential Settlement Communication – California Evidence Code §
            1142

                                               Complaint                                20
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.21
                                                08/29/16     PageID.4072
                                                                     PagePage
                                                                          21 of 25
                                                                                38 of
                                      100


1         Dear Scott, S, and C,
2         This is a request to settle pending claims against C, and Susan A. First,
          allow me to clarify this letter is constitutionally protected communication. "
3         'As a general rule, even if subject to some exceptions, what you may do in a
          certain event you may threaten to do, that is, give warning of your intention
4         to do in that event, and thus allow the other person the chance of avoiding
          the consequences' "]. Equally well established is the fact that "[o]ne
5         legitimate purpose of a demand letter is to intimidate." (Subrin & Main, The
          Integration of Law and Fact in an Uncharted Parallel Procedural Universe
6         (2004) 79 Notre Dame L.Rev. 1981, 2003 (hereafter Subrin & Main).)
7         As you know the pending case concerning my son, L, Chaker v. A, San
          Diego Superior Court Case No. D543061 and, thankfully to Scott the case
8         was stayed, in lieu of filing a motion to dismiss – since I had no right to
          personally appear in the case while in custody. Scott, I do thank you for the
9         stay and that is why I never opposed the motion while in custody.
10                                              * **
          To keep it simple, here’s my offer:
11                                              ***
12
               * I will remove all blogs I have control over concerning Scott or his
13        firm, and am able to remove the complaintsboard.com posting and if
          unable to remove pissedconsumer.com, I will pay up to $500 to have SEO
14        performed to push down the links as I know these sites continue to hurt the
          practice. (I understand I have negative comments about me, however I do
15        not need to impress clients with my reputation. I can assure you at least
          one client a year doesn’t call due to reviews – costing you and your
16        family money.)
17             * No blogs concerning S or C’s company, have been posted, but
          various items have been set to self-publish in the event I am unable to
18        access the blog and push back the self-publish date another two weeks.
19        In short I am agreeing to things a court would not order, but am trying to be
          amicable.
20
          Scott, you once said to me “I win every time we go to court”. I think you
21        mischaracterize what winning is to me. In court, it is not the court ruling.
          It’s the time spent away from your office. Taking up your time and
22        associate’s time. Taking food out of your kids mouth. Staying up late, or
          ignoring kids and wife while spending time on litigating the instant case.
23        Costing you clients – at least one person a year doesn’t call you based on
          my blogs – which have been updated recently,
24        scott-mcmillan-law.blogspot.com. Your reputation and past performance,
          likely increases the likelihood of opposing counsel’s decision to fight a
25        pending case longer - which costs you more time and money. Out of court,
          I have a few more victories than you and will always prevail in that
26        respect, and win by having you and family spending money on
          cameras, watching the monitors, looking out the window, and drawing
27        drapes – of course there’s no proof I have not done a thing nor do I
          admit such, but if you think I am responsible, indeed I win every day.
28                                             ***


                                           Complaint                                       21
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.22
                                                08/29/16     PageID.4073
                                                                     PagePage
                                                                          22 of 26
                                                                                38 of
                                      100


1    (Exhibit ‘B’, Filed Under Seal)
2     Hacking Twitter and Unauthorized Access to Plaintiff McMillan’s Paypal Account
3           41. Plaintiffs believe that Defendant DARREN Chaker has attempted to hack into
4    Plaintiff’s twitter and paypal accounts. Specifically,
5           a. On October 22, 2014, Plaintiff McMillan received a notice from Paypal of
6           “unusual activity” on his account. Plaintiff hadn’t attempted to sign in to his
7           Paypal account at that time. A true and correct copy of that email is attached
8           hereto as Exhibit ‘C’. Due to the timing of the notice, Plaintiff is informed and
9           believes that it was Darren Chaker that hacked into Plaintiff’s account.
10          b. On November 19, 2014, Plaintiff received a notice of a “suspicious sign in
11          detected on [his] twitter account.” Plaintiff hadn’t attempted to sign in to his
12          twitter account. A true and correct copy of that email is attached hereto as Exhibit
13          ‘D’. Due to the timing of the notice, Plaintiff is informed and believes that it was
14          Darren Chaker that hacked his account.
15          42. Following that threat of September 18, 2014, Mr. Chaker began posting
16   information on the scott-mcmillan-attorney.blogspot.com site that he operated that,
17   among other things, Plaintiff had molested his daughter. The first such statement
18   appeared on Thanksgiving Day, i.e., Thursday, November 27, 2014. A copy of that post
19   is attached hereto as Exhibit ‘E.’ Plaintiff had not authorized Defendants to use
20   Plaintiff’s name in any manner. Plaintiff had not molested his daughter. That webpage
21   has since been removed.
22          43. In order to improve the likelihood of the search engines indexing his site to
23   Plaintiff’s name, Defendant DARREN optimized that page, Exhibit ‘E’, for search
24   engines with “labels” including “4760-Nebo, attorney-sex-offender, el-
25   cajon-sex-offender, la-mesa-sex-offender. Rebecca-McMillan, scott-mcmillan-law,
26   www.mcmillanlaw.us.”
27          44. Mr. Chaker also operated a Blogger site at
28   http://mcmillanlawfirm.blogspot.com/. Plaintiff had not authorized Defendant DARREN


                                              Complaint                                         22
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.23
                                                08/29/16     PageID.4074
                                                                     PagePage
                                                                          23 of 27
                                                                                38 of
                                      100


1    to use the firm’s name in this manner. He published similarly false, scandalous, libelous
2    material on that site.
3           45. On or about November 28, 2011, Defendant DARREN Chaker posted on the
4    Blogger site at scott-mcmillan-attorney.blogspot.com, a post entitled “Maura Larkins
5    Linked to Sex Abuse.” Within that post Chaker repeats his false statements about
6    Plaintiff, and also recited a completely fabricated association between Plaintiff and Ms.
7    Larkins, who is another individual with whom Mr. Chaker has conflict. A true and correct
8    copy of that post is attached hereto as Exhibit ‘G’.
9                                         Spoofing Emails
10          46. On December 3, 2014, Plaintiff received a “spoofed” or bogus email that
11   purported to have been sent from Plaintiff’s own e-mail address “scott@mcmillanlaw.us”
12          a. The email stated:
13          “Scott McMillan and family are child molesters per a recent report,
            http://scott-mcmillan-law.blogspot.com/2014/11/scott-mcmillan-
14          la-mesa.html”
15          b. A true and correct copy of the email is attached as Exhibit ‘H.’
16          c. A true and correct copy of the email with the header is attached as ‘I’.
17                                          Google Places
18          47. On December 4, 2014, a “Darren C.” posted a 2 star review for the McMillan
19   Law Firm, APC on Google places, wherein he stated:
20
            “I wish I knew of his interests in children, http://scott-mcmillan-
21          law.blogspot.com/2014/11/scott-mc.”
22          a. A screen shot of Plaintiff’s administration page for Google Places is attached
23          hereto as Exhibit ‘J’.
24          b. That post was later deleted. In light of the timing of that e-mail, the use of the
25          name “Darren C.”, and that the identical content was posted on his blogspot sites,
26          Defendant DARREN was the poster.
27          48. Defendant DARREN. Chaker sent e-mails to many members of the local legal
28   community, accusing Plaintiff of molesting his daughter. A copy of one such email


                                              Complaint                                         23
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.24
                                                08/29/16     PageID.4075
                                                                     PagePage
                                                                          24 of 28
                                                                                38 of
                                      100


1    dated December 6, 2014 is attached hereto as Exhibit ‘K’. That e-mail was sent to
2    Andrew Griffin, an attorney for an opposing party in a bankruptcy case where Plaintiff
3    represented a creditor, who in turn, forwarded the e-mail to Plaintiff on December 8,
4    2014.
5            49. On December 22, 2014, at 1:57 a.m., Defendant DARREN sent Plaintiff an e-
6    mail with the subject line “Pending Paternity Case”. A copy of that email is attached
7    hereto as Exhibit ‘L.’
8            50. On December 23, 2014, at approximately 10:08 a.m., Plaintiff received an e-
9    mail from Defendant DARREN Chaker entitled “Request to See Son.” A copy of that
10   email is attached hereto as Exhibit ‘M’.
11           Threats to E-mail Colleagues in the San Diego East County Community
12           51. On December 23, 2014, Plaintiff received an e–mail from Defendant
13   DARREN where he stated:
14           “Mr. McMillan, the reported conduct I have found is very improper and
             disgusting. I have been forced to notify numerous members of the bar about
15           my blog concerning your firm, most recently the Foothills Bar Association,
             and will start naming your daughter, I believe a former Ms. El Cajon, as the
16           likely victim. I hope you have ceased your conduct and notice to hundreds
             of people has done the public some good.
17
             Dear XXXXXX,
18
             Sex offender. As a member of the bar and likely parent, I would hope notice
19           of a report concerning La Mesa Attorney Scott McMillan, who also
             operates McMillan Academy of Law without a single applicant/graduate,
20           http://campus.lawdragon.com/schools/mcmillan-academy-of-law/ was
             reported to take part in sexual molestation of a minor. See,
21           http://scott-mcmillan-law.blogspot.com/2014/11/scott-mcmillan-la-mesa.ht
             ml
22
             The report provides great detail and hope you pass this email along, as I
23           have distributed it to 200 attorneys in San Diego. Scott McMillan is also a
             documented family friend of Kenneth Bourke who was also arrested for
24           child molestation – see report -
             http://scott-mcmillan-law.blogspot.com/2014/09/scott-mcmillan-molest-la-
25           mesa.html
             Happy Holidays to all.
26           Darren Chaker”
27           a. A copy of that email is attached hereto as Exhibit ‘N’.
28           52. On or about June 8, 2015, Google removed the scott-mcmillan-attorney.


                                              Complaint                                       24
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.25
                                                08/29/16     PageID.4076
                                                                     PagePage
                                                                          25 of 29
                                                                                38 of
                                      100


1    blogspot.com site, which defendants had created without Plaintiffs authorization.
2           53. On or about June 16, 2015, Google removed the mcmillanlawfirm.
3    blogspot.com site, which defendants had created without Plaintiffs authorization.
4                                    COMPLAINTSBOARD.COM
5           54. Since 2011 and through the present, a person that Plaintiff McMillan believes
6    to be Defendant DARREN based on identical content posted on his website and Mr.
7    Chaker’s statements above of September 18, 2014 that he is “able to remove the
8    complaintsboard.com posting”, has posted derogatory and defamatory statements about
9    Plaintiff on the Internet at:
10   http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht
11   ml#comments
12          a. A true and correct copy of that post as published is attached hereto as Exhibit
13          ‘O.’
14          b. The poster is identified as “Tracy Law Houston.” Cynthia Tracy, Attorney at
15          Law, P.C., a family law attorney in Houston, Texas, formerly represented Nicole
16          Mateo in the custody and child support case against Darren Chaker.
17          55. Despite the removal of the blogspot sites, on August 23, 2015, a poster using
18   the name and search term “scott-mcmillan-la-mesa” posted the following as a comment to
19   the post at http://www. complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-
20   c571484.html#comments
21          a. “I located the police report about Scott McMillan, La Mesa, Attorney reportedly
            molesting children. I also found he operates his own law school out of a small, run
22          down office near the train tracks, but in the same breath says he's a leading law
            firm. With this reputation, I cannot imagine such is true.”
23          b. Attached as an image to the comment, he re-posted his November 27, 2014
24          post, i.e., the content at Exhibit ‘B’ herein, the repost of which is attached at
25          Exhibit ‘P.’
26          56. On September 16, 2015, a poster using the name and search term
27   “mcmillan-law-firm-la-mesa” posted the following as a comment to the post at
28   http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht


                                               Complaint                                        25
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.26
                                                08/29/16     PageID.4077
                                                                     PagePage
                                                                          26 of 30
                                                                                38 of
                                      100


1    ml#comments
2          a. “Scott McMillan, McMillan Law Firm, sued the hardworking Sheriff over his
           Facebook Account. The law settled for about nothing. It is unfortunate law
3          enforcement need to pay out money to defend such nuisance lawsuits, when that
           money should be going to hiring more officers, and buying newer equipment. With
4          about 60 loses in the Court of Appeal docket, astonishing he is still in office.”
5          b. That case – Karras v. Gore, U.S. D.C. So. Dist. Cal., 14cv2564-BEN-KSC –
6          was settled for a payment of attorneys fees plus the token $20. Thus, the above
7          statement is false, as the Sheriff paid attorneys fees and agreed to change practices.
8          c. Attached as an image to the comment, he posted a partial news article, a copy of
9          which is attached as Exhibit ‘Q.'
10         57. Also on September 16, 2015, a poster using the name and search term
11   “mcmillan-law-firm-la-mesa” posted the following as a comment to the post at
12   http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht
13   ml#comments
14         a. “McMillan Academy of Law, run by Scott McMillan appears to have not had a
           single student go through his law firm, where the class is shared in the same space
15         as the attorney, oh and also Dean McMillan (also an attorney working out of same
           office. According to LawDragon, no one has ever graduated or even applied to that
16         law school.”
17         b. Attached as an image to the comment, he posted a webpage print-out, a copy of
18         which is attached as Exhibit ‘R.'
19         58. Also on September 16, 2015, a poster using the name and search term
20   “mcmillan-law-firm-la-mesa” posted the following as a comment to the post at
21   http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht
22   ml#comments
23         a. “McMillan sued by Yelp! for posting his own reviews. Read the story in detail,
24         sad set of circumstances, especially when you need to create your own reviews.”
25         In truth and in fact, Plaintiffs had not posted their “own reviews.” Plaintiffs had
26         represented Julian McMillan, who had been sued by Yelp.
27
           b. Attached as an image to the comment, he posted a news article, a copy of which
28
           is attached as Exhibit ‘S.' Plaintiff did not post his own reviews. Indeed, in that

                                             Complaint                                           26
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.27
                                                08/29/16     PageID.4078
                                                                     PagePage
                                                                          27 of 31
                                                                                38 of
                                      100


1          case, Plaintiff was not accused by Yelp of posting comments. Rather, Plaintiff
2          represented another attorney, Julian McMillan, in the case. Chaker edited out the
3          part that would have otherwise explained that Plaintiff was not the Defendant
4          DARREN in that action, but rather just the attorney. Contrary to Defendants’
5          suggestion, Plaintiff was partially successful at the time of the posting of the
6          article. Plaintiff won a motion to change venue, and counsel for Yelp paid
7          Plaintiffs attorneys fees.
8          59. Most recently, on February 9, 2016, a poster using the name and search term
9    “mcmillan-law-firm” posted the following as a comment to the post at
10   http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht
11   ml#comments
12         a. “Williams v. The Superior Court of San Diego County/Nordstrom, Inc., Court
           of Appeal Case Number D068765. shows Scott McMillan, McMillan Law Firm in
13         Las Mesa, LOST ANOTHER case. This one where Nordstrom is vigorously
           defending itself against allegations of attorney, law professor, and law school dean
14         (Yes, Scott McMillan is all three of those titles since he runs a law school,
           McMillan Academy of Law, out of two story office near the train tracks. Despite
15         not a single student has graduated, or appears to have attended, no one has taken
           the bar exam either. Nonetheless, this is another example of Scott McMillan losing
16         another case - although he claims to be a "leading" San Diego attorney.”
17         b. Attached as an image to the comment, the docket from , a copy of which is
18         attached as Exhibit ‘T.’
19         c. This statement is also false, as the court of appeals allowed the appeal to
20         proceed in light of the law regarding final, appealable orders.
21         d. Further, the Court entered an order of stipulated reversal of such appeal.
22         60. On or about March 27, 2016, Plaintiff McMillan identified a post using
23   Plaintiff TMLF’s logo and created in a manner that suggested it was posted by Plaintiff or
24   someone else from his firm. Plaintiff did not authorize Defendant DARREN or anyone
25   else to use the McMillan Law Firm’s logo in this manner. The latest entry was posted on
26   or about December 17, 2015. Specifically, a poster using the name and search term
27   “scott-mcmillan-law-firm-la-mesa” setup a bogus page entitled “The McMillan Law Firm
28   Customer Care Service” using The McMillan Law Firm, APC logo at


                                             Complaint                                         27
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.28
                                                08/29/16     PageID.4079
                                                                     PagePage
                                                                          28 of 32
                                                                                38 of
                                      100


1    http://www.complaintsboard.com/the-mcmillan-law-firm-b121166
2           a. A true and correct copy of that page is attached hereto as Exhibit ‘U.’
3           Notably, the bogus “customer care service” repeats the same false allegations as
4           previously made by Chaker. i.e., that Plaintiff molested his daughter.
5           b. On December 8, 2015 – Plaintiff’s birthday – Mr. Chaker emailed Plaintiff the
6           following statement:
7           Good afternoon Scott,
8           I have been unable to locate a TM/Copyright for the domain
            mcmillanlaw.us or for your law firm with the USPTO or U.S. Copyright
9           Office. If there is such, kindly advise prior to 7PM today. If I do not receive
            a response, it will be presumed there is no such TM/Copyright. Prior to
10          posting additional material, I will extend this courtesy to you.
11          Also, I have updated the material on
            http://scott-mcmillan-law.blogspot.de/p/scott-mcmillan-attorney-la-mesa.ht
12          ml
13          I have also copied Maura Larkins on this email.
14          Best regards,
15          Darren”
16          c. A true and correct copy of the email dialog that occurred December 8, 2014, are
17          attached as Exhibit ‘V’.
18          d. Plaintiffs had not authorized the use of their name, the logo, or creation of a
19          customer care site on Complaintsboard.com.
20          61. Following Mr. Chaker’s posts to complaintsboard.com, individuals solicited
21   Plaintiffs purporting to be able to have the ability to remove the posts. They wanted to
22   charge Plaintiffs $4,800 to remove defendants posts.
23                                  PISSEDCONSUMER.COM
24          62. Since 2011 and through the present and as late as February, 2016, a person
25   using a pseudonym, that Plaintiff McMillan believe to be Defendant DARREN, or the
26   other defendnats, based on the content and Defendant DARREN’s statements above of
27   September 18, 2014 referring to the “pissedconsumer.com” website, has posted
28   derogatory and defamatory statements about Plaintiff on the Internet at the website


                                              Complaint                                          28
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.29
                                                08/29/16     PageID.4080
                                                                     PagePage
                                                                          29 of 33
                                                                                38 of
                                      100


1    domain “PISSEDCONSUMER.COM”:
2             63. A Google search of “scott mcmillan site:pissedconsumer.com” returns some
3    3200 results. Most of those results appear to have been posted in 2015 and 2016.
4    Plaintiffs believe that defendants have posted all of those entries. They have done so
5    either anonymously or using some variation of the key words: “The Mcmillan Law Firm -
6    La-Mesa-Attorney-Scott-McMillan”
7             64. Unlike Complaintsboard.com, Pissedconsumer.com does not remove the
8    information posted by persons such as Defendant DARREN. Specifically, the terms of
9    service of Pissedconsumer states:
10            “5. Removal of Information
              By posting information on PC, you understand and agree that the material
11            will not be removed even at your request. You shall remain solely
              responsible for the content of your postings on PC.”
12
     http://www.pissedconsumer.com/tos.txt.
13
              65. The Pissedconsumer.com post that Chaker started on November 3, 2011, is
14
     attached hereto as Exhibit ‘W’. Within that post he misrepresents Plaintiff’s win/loss
15
     ratio.
16
              66. On August 23, 2015, Defendant DARREN made the false allegation, accusing
17
     Plaintiff of child molestation, a copy is attached hereto as Exhibit ‘X’.
18
              67. On December 4, 2015, Defendant DARREN posted a review entitled “The
19
     Mcmillan Law Firm - Scott McMillan Law Firm - La Mesa - Malpractice” which falsely
20
     accuses Plaintiff of malpractice, attached hereto as Exhibit ‘Y.’ Chaker falsely states that
21
     an appeal in Williams v. Nordstrom, Inc. was to be dismissed, and termed it
22
     “malpractice.” In fact, the appeal was not dismissed and ultimately resulted in a
23
     stipulated order of reversal.
24
              68. On February 11, 2016, Defendant DARREN posted a review “The Mcmillan
25
     Law Firm - Scott McMillan Law Firm La Mesa,” which is attached hereto as Exhibit ‘Z.’
26
     Chaker made statements that were knowingly false as he stated that the “the Court of
27
     Appeal DENIED the petition after forcing the defendant incur huge amounts of attorney
28
     fees.” In fact, the defendant did not file a response. Chaker had no basis to suggest that

                                              Complaint                                           29
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.30
                                                08/29/16     PageID.4081
                                                                     PagePage
                                                                          30 of 34
                                                                                38 of
                                      100


1    attorneys fees were incurred resulting from the filing of the petition. Chaker further
2    falsely stated Plaintiff’s record as “almost 80 under his belt and a hand full of wins.”
3                                           Current Posts
4           69. To date Defendant DARREN continues to post material on his website in a
5    manner that is intended to optimize his websites to respond to search engine indexes with
6    his name. Specifically, he continues to use the tags “mcmillan-associates-la-mesa”,
7    “scott-mcmillan-la-mesa”:
8           70. On March 29, 2016, Plaintiff accessed
9    http://darren-chaker.blogspot.com/search/label/scott-mcmillan-la-mesa and retrieved the
10   attached article, a true and correct copy of which is attached hereto as Exhibit ‘AA’
11   which incorporates the use of the tags.
12          71. On March 29, 2016, Plaintiff accessed http://darrenchaker.us/ and retrieved
13   the attached article bearing a date of December 8, 2015, a true and correct copy is
14   attached hereto as Exhibit ‘BB’, which incorporates the use of the tags.
15          72. On March 29, 2016, Plaintiff McMillan accessed http://darrenchaker.org/ and
16   retrieved the attached article bearing a date of January 23, 2016, a true and correct copy is
17   attached hereto as Exhibit ‘CC’, which incorporates the use of the tags.
18                          Defendant DARREN’s Use of Pseudonyms
19          73. Plaintiff is informed and believe that Darren Chaker also uses the pseudonym
20   “Luis Perdomo.” On March 29, 2016, Plaintiff accessed
21   https://plus.google.com/1048021677 37415969641/posts/HySqAKY7jYR and retrieved
22   the attached page, a true and correct copy is attached hereto as Exhibit ‘DD’,
23   incorporating the same allegations and artwork published by Defendant DARREN
24   Darren Chaker.
25                Defendant DARREN admits that he knows that he is barred
26                               from posting defamatory material.
27          74. On January 22, 2016, Defendant DARREN Chaker appeared for a judgment
28   debtors exam. He had been previously ordered to produce the names of the domains that


                                               Complaint                                        30
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.31
                                                08/29/16     PageID.4082
                                                                     PagePage
                                                                          31 of 35
                                                                                38 of
                                      100


1    he holds. On the record in the Chaker v. Mateo case, he admitted that he had such logins
2    and that his use of those could result in the revocation of his supervised release.
3    [Transcript, p. 9] Defendant DARREN was also ordered to provide the identifying
4    information as to Internet domains that he owns. A copy of relevant portions of the
5    transcript is attached hereto as Exhibit ‘EE’.
6            75. Defendant DARREN did not appear as ordered on March 11, 2016, in the
7    Superior Court to provide the information. As recited in the transcript of January 22,
8    2016, Defendant DARREN was aware that he was required to appear at the continued
9    examination. [Exh. EE, page 31]
10           76. On March 11, 2016 Defendant DARREN failed to appear for his continued
11   judgment debtor’s examination. Judge Taylor issued a bench warrant for his appearance,
12   which remains outstanding. A copy of that bench warrant is attached hereto as Exhibit
13   ‘FF’.
14           77. On March 11, 2016 the Superior Court in the Chaker v. Mateo case has
15   ordered the appointment of a receiver to take possession of Mr. Chaker’s personal
16   property, including his domain names for ultimate sale in order to satisfy the judgment.
17   Despite orders to do so, Defendant DARREN has not complied with the orders of the
18   Superior Court.
19            Defendant DARREN has created false accounts with Plaintiff’s name
20           78. Defendant DARREN created accounts using Plaintiff’s name and the name of
21   the McMillan Law Firm. One of those accounts is on Slideshare.net, and reflected on
22   Exhibit ‘GG’. Plaintiff surmise that he has prepared that account in order to upload his
23   defamatory material that he intends to falsely attribute to him. Plaintiff believes that
24   Defendant DARREN made that account because it is associated by Slideshare with an
25   account under the name of David Gingras, another attorney who successfully represented
26   a victim of Defendants and whom Chaker has also targeted for harassment.
27           Defendants have inflicted damage upon both Plaintiffs and their clients.
28           79. Attorneys rely upon their reputation in the community and before the courts


                                              Complaint                                         31
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.32
                                                08/29/16     PageID.4083
                                                                     PagePage
                                                                          32 of 36
                                                                                38 of
                                      100


1    that they practice in. Defendant DARREN’s outrageous lies which he has published have
2    injured Plaintiffs’ practice. Opposing counsel in other, unrelated cases have mentioned
3    the existence of the posts. Clients have mentioned the existence of the posts and their
4    content. Plaintiff McMillan believes that jurors that Plaintiff has tried cases in front of
5    have accessed the posts and taken them into account in determining the cases. Thus,
6    Defendants threats made on September 18, 2014 have borne out. Plaintiffs have invested
7    substantial time in developing Plaintiff McMillan’s reputation as a zealous advocate for
8    his clients, and remaining consistent to the duties of an attorney as set forth in Business
9    and Professions Code section 6068, and particularly that set forth in subsection (h):
10          “Never to reject, for any consideration personal to himself or herself, the
11          cause of the defenseless or the oppressed.”
12   (Bus. & Prof. Code 6068(h).)
13          80. Susan A. has been, prior to representation by Plaintiffs herein, defenseless and
14   oppressed by Defendants.
15          81. Wendy Mateo was defenseless and was oppressed by Defendants.
16          82. Plaintiff understood that Defendants could resort to attacks of Plaintiff
17   McMillan’s character when Plaintiff continued to represent Susan A despite Defendants
18   threats to engage in libel against him. Defendants then performed on their threats, and has
19   engaged in the forewarned attacks against Plaintiff – and later Plaintiff’s family members
20   – following January 21, 2014, and September 18, 2014.
21                                    FIRST CLAIM FOR RELIEF
22           Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §1962(c)
23                                      (Against All Defendants)
24          83. Plaintiffs repeat and reallege the averments contained in paragraphs 1-82 as
25   though fully set forth herein.
26          84. On July 22, 2013 Defendants DARREN and VANIA used threats and violence
27   in an attempt to intimidate a witness to the Paternity Case.
28          85. On January 21, 2014, Defendants DARREN and NICOLE committed


                                               Complaint                                           32
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.33
                                                08/29/16     PageID.4084
                                                                     PagePage
                                                                          33 of 37
                                                                                38 of
                                      100


1    extortion under 18 U.S.C. § 1961(1), by threatening to reveal alleged reporting
2    discrepancies to tax authorities contained in private and confidential tax information that
3    he had obtained regarding her. On January 21, 2014, Defendant DARREN was
4    incarcerated outside the State of California, and was unable to send the extortionate letter,
5    which was sent by certified mail, from San Diego.
6           86. On or about September 14, 2014, while Defendant DARREN was under
7    home release Bureau of Prisons custody, Defendant DARREN committed extortion under
8    18 U.S.C. § 1961(1) by threatening to stalk and defame Plaintiff if he continued to
9    represent Susan A in the Paternity Case consistent with Plaintiff’s professional duties
10   owed to his client. Defendant DARREN was engaged in threatening behavior, i.e, to
11   defame and harass Plaintiff to deprive Plaintiff of his peace of mind, his enjoyment of the
12   proceeds of the goodwill attributable to his name and reputation, if Plaintiff did not
13   consent to Defendant DARREN ’s unlawful demands.
14          87. Defendants are an “enterprise” under U.S.C. § 1961(4).
15          88. Defendants have engaged in a pattern of racketeering activity as that term is
16   used in U.S.C. § 1961(5).
17          89. Defendants have violated 18 U.S.C. § 1962, which states:
18          “(c) It shall be unlawful for any person employed by or associated with any
19          enterprise engaged in, or the activities of which affect, interstate or foreign
20          commerce, to conduct or participate, directly or indirectly, in the conduct of
21          such enterprise’s affairs through a pattern of racketeering activity or
22          collection of unlawful debt.”
23          90. The above conduct caused injury to Plaintiffs’ property and business. It made
24   it difficult for Plaintiffs to obtain clients and to recruit employees, the conduct impaired
25   Plaintiffs’ reputation in the legal community, caused lost income that Plaintiffs expected
26   to be paid, and were not, and caused Plaintiff McMillan vexation and diverted his
27   attention from his personal and professional obligations.
28          91. The above violations were made in furtherance of financial gain.


                                              Complaint                                             33
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.34
                                                08/29/16     PageID.4085
                                                                     PagePage
                                                                          34 of 38
                                                                                38 of
                                      100


1           92. Defendants had a discernable structure apart from the predicate acts, i.e., they
2    are biologically related.
3           93. The acts of Defendants herein were intended to unlawfully compel the targets
4    of the Defendants to take actions which were against their own interests, in order to avoid
5    the dissemination of information that was false, that was private, and that would
6    stigmatize the Defendants’ targets, including Plaintiffs herein.
7           94. The acts of Defendants as described herein, were willful and malicious in that
8    Defendant DARREN intentionally and deliberately retained monies owed to Plaintiff, and
9    in order to avoid the negative consequences of Plaintiffs’ advocacy, Defendants and each
10   of them engaged in extra-judicial conduct intended to dissuade Plaintiff from representing
11   his clients Wendy Mateo and Susan A.
12          95. As a result of Defendants bad acts and as Defendants’ objective in committing
13   such acts, Plaintiffs were damaged including but not limited to damages from losing
14   prospective clients and the revenue expected from them, Plaintiffs’ trademarks are
15   impaired as a result, and other damages. Plaintiffs’ damages were severe and extensive,
16   resulting in losses to Plaintiffs in an amount according to proof at trial.
17          96. Plaintiffs requests damages in an amount not less than $2,000,000, in an
18   amount to be trebled and attorneys fees according to 18 U.S.C. § 1964(c).
19          97. Plaintiff requests injunctive relief to prevent prevent and restrain violations of
20   section 1962 by issuing appropriate orders, including, but not limited to: ordering
21   Defendants divest themselves of any interest, direct or indirect, in any enterprise;
22   imposing reasonable restrictions on the future activities or investments of Defendants,
23   including, but not limited to, prohibiting Defendants from engaging in the same type of
24   endeavor as the enterprise engaged in, the activities of which affect interstate or foreign
25   commerce; or ordering dissolution or reorganization of any enterprise, making due
26   provision for the rights of innocent persons, including Plaintiff herein.
27          98. Plaintiffs requests that the Court revoke Defendant DARREN Chaker’s
28   supervised release, and order him to remove the posts, or execute such documents that


                                               Complaint                                           34
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.35
                                                08/29/16     PageID.4086
                                                                     PagePage
                                                                          35 of 39
                                                                                38 of
                                      100


1    would compel the removal of those posts, all of which he has published in contempt of
2    the Court’s order for supervised release.
3           99. Plaintiffs requests that the Court also issue an order to Darren Chaker
4    requiring him to request the removal of his posts from the Internet forums in a form that
5    may be published to the third parties, i.e., Pissedconsumer.com and
6    Complaintsboard.com, that have published defendants’ harrassing and defamatory posts.
7    Plaintiff request that the Court make a finding that such posts are contrary to the
8    conditions of Defendant DARREN’s supervised release and thereby unlawful. With such
9    a finding, and an order that Chaker remove those post, those sites would willingly do so.
10          100. Plaintiffs requests that the Court also issue an order with findings such that
11   can be published to those search engines that have indexed the posts, i.e., Google, Yahoo,
12   and Bing, and findings that such posts were placed by Defendant DARREN contrary to
13   the Judgment in this case and the Court’s terms of Defendant DARREN ’s supervised
14   released. And that Defendant DARREN be ordered to request the removal of such posts
15   from such search indices. Plaintiff’s hope and expectation is that those third parties would
16   be persuaded to remove the posts from the respective index.
17                               SECOND CLAIM FOR RELIEF
18        (Against All Defendants, Racketeer Influenced and Corrupt Organizations Act,
19                                      18 U.S.C. § 1962(d))
20          101. Plaintiffs repeat and reallege the averments contained in paragraphs 1-82,
21   and 84 through 100 as though fully set forth herein.
22          102. Defendants knowingly agreed to facilitate a scheme that included the
23   operation of a RICO enterprise.
24          103. The conspiracy was inter-familial.
25                                THIRD CLAIM FOR RELIEF
26                (Civil Extortion - Against Defendants DARREN and NICOLE)
27          104. Plaintiffs repeat and reallege the averments contained in paragraphs 1-82,
28   and 84 through 100, and 102 through 103, as though fully set forth herein.


                                              Complaint                                           35
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.36
                                                08/29/16     PageID.4087
                                                                     PagePage
                                                                          36 of 40
                                                                                38 of
                                      100


1           105. Defendants conduct was unlawful as a matter of law, in that Defendant
2    DARREN had been forbidden from types of expressive conduct by the terms of his Pre-
3    Trial release, the terms of his confinement and Bureau of Prisons regulations, and the
4    terms of his supervised release. Defendant NICOLE was aware of these restrictions.
5           106. Extortion is the obtaining of property from another, with his consent, or the
6    obtaining of an official act of a public officer, induced by a wrongful use of force or fear,
7    or under color of official right. (Penal Code § 518.)
8           107. Defendants attempted to obtain property from Plaintiffs, i.e., the right to
9    continue to practice law consistent with the California Business and Professions Code,
10   and the California Rules of Professional Conduct, with respect to the advocacy on behalf
11   of Susan A..
12          108. Defendants attempted to obtain property from Plaintiffs, i.e., the right to
13   collect on a debt due and owing by virtue of the fee award in the Chaker v. Mateo action.
14          109. Defendants attempted to obtain property from Plaintiffs, i.e., the right to
15   continue to collect and publish cases through the website FEARNOTLAW.COM.
16          110. Defendants attempted to obtain an official act of a public officer, i.e., a
17   judge, through Plaintiffs’ clients acquiesence.
18          111. Defendants wrongfully attempted to induce fear as that term is used in Penal
19   Code section 519, which provides in pertinent part under the heading “threats”:
20          “Fear, such as will constitute extortion, may be induced by a threat of any of
21          the following:
22                  1. To do an unlawful injury to the person or property of the
23                  individual threatened or of a third person.
24                  2. To accuse the individual threatened, or a relative of his or
25                  her, or a member of his or her family, of a crime.
26                  3. To expose, or to impute to him, her, or them a deformity,
27                  disgrace, or crime.
28                  4. To expose a secret affecting him, her, or them.


                                              Complaint                                         36
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.37
                                                08/29/16     PageID.4088
                                                                     PagePage
                                                                          37 of 41
                                                                                38 of
                                      100


1                                                ***
2    (Penal Code § 519)
3           112. Defendants threats were both express, and were implied by the contents of
4    the various writings and the surrounding circumstances.
5           113. Defendants transmitted the threats comprising extortion.
6           114. The Statutes of Limitations regarding the bringing of the present claims have
7    been tolled due to Defendants’ absence from the State of California according to
8    California Code of Civil Procedure section 351:
9           “If, when the cause of action accrues against a person, he is out of the state,
            the action may be commenced within the term herein limited, after his
10          return to the state, and if, after the cause of action accrues, he departs from
            the state, the time of his absence is not part of the time limited for the
11          commencement of the action.”
12   (Cal. Civ. Proc. Code § 351.)
13          115. As a direct and proximate result of the acts of Defendants as alleged in the
14   Third Cause of Action above, Plaintiffs were injured. Plaintiff McMillan suffered
15   economic damage, expense, and humiliation, including, but not limited to, emotional
16   upset, anxiety, mental suffering, and damage to his reputation. Plaintiff McMillan also
17   suffered loss of time. Plaintiff McMillan is therefore entitled to compensatory damages
18   in an amount which will compensate for him all the detriment proximately caused by
19   Defendants' acts, whether foreseeable or not, according to proof at time of trial, in
20   accordance with Civ. Code § 3333.
21          116. Plaintiff TMLF was damaged by the loss of goodwill resulting from the false
22   statements published by Defendants’ “making good” on the threats. Plaintiff TMLF was
23   damaged by the lost advertising expenses which were negated by the false statements
24   published by defendants.
25          117. Defendants’ conduct was malicious, oppressive and/or fraudulent within the
26   meaning of California Civil Code § 3294, thereby entitling Plaintiffs to an award of
27   punitive damages in an amount according to proof at time of trial.
28                                             -oOo-


                                              Complaint                                         37
 Case
  Case3:16-cv-02186-WQH-MDD
        3:16-cv-02186-WQH-MDDDocument
                              Document118-2  Filed
                                        1 Filed    06/25/20PageID.38
                                                08/29/16     PageID.4089
                                                                     PagePage
                                                                          38 of 42
                                                                                38 of
                                      100


1                                    PRAYER FOR RELIEF
2           WHEREFORE, Plaintiffs pray for relief as follows:
3           1. For an Order enjoining Defendants, their agents, and those acting in concert or
4    conspiracy with them, temporarily during the pendency of this action and permanently
5    thereafter from and further violation of 18 U.S.C. §§ 1961 et seq.;
6           2. For compensatory damages according to proof;
7           3. For an award of treble damages pursuant to 18 U.S.C. § 1964;
8           4. For attorneys’ fees pursuant to 18 U.S.C. § 1964 or as otherwise provided by
9    law;
10          5. For punitive and exemplary damages pursuant to Cal. Civil Code § 3294 or as
11   otherwise provided by law;
12          6. For an award of costs of suit;
13          7. For an award of pre-judgment interest and post-judgment interest in the
14   maximum amount permitted by law;
15          8. For such other and further relief as the Court deems just and proper.
16   Dated: August 24, 2016                      The McMillan Law Firm, A.P.C.
17                                               /s/ Scott A. McMillan
18                                      BY:      ______________________________
19                                               Scott A. McMillan
                                                 Attorney, In Propria Persona, and on behalf of
20                                               Plaintiff The McMillan Law Firm, A.P.C.
21
                                  DEMAND FOR JURY TRIAL
22
            Plaintiff demands a jury trial on all causes of action so determinable.
23
     Dated: August 24, 2016                      The McMillan Law Firm, A.P.C.
24
                                                 /s/ Scott A. McMillan
25
                                        BY:      ______________________________
26
                                                 Scott A. McMillan
27                                               Attorney, In Propria Persona, and on behalf of
                                                 Plaintiff The McMillan Law Firm, A.P.C.
28


                                                Complaint                                     38
Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4090 Page 43 of
                                    100




                        EXHIBIT B
 Case
  Case3:16-cv-02186-WQH-MDD
       3:16-cv-02186-WQH-MDD Document
                              Document118-2 Filed
                                       25 Filed   06/25/20PageID.933
                                                12/05/16   PageID.4091 Page
                                                                     Page 1 of44
                                                                               48of
                                      100


1    Scott A. McMillan, CBN 212506
     THE MCMILLAN LAW FIRM, APC
2    4670 Nebo Drive, Suite 200
     La Mesa, California 91941-5230
3    (619) 464-1500 x 14
     Fax: (619) 828-7399
4
     Attorney for Plaintiff,
5    Scott A. McMillan and The McMillan Law Firm, APC
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
     SCOTT A. MCMILLAN, an individual,          Civil Case No.: 3:16-cv-2186-WQH-
11   THE MCMILLAN LAW FIRM, APC, a              MDD
     California professional corporation,
12                                              First Amended Complaint for
           Plaintiffs,                          1.     Racketeer Influenced and
13                                              Corrupt Organizations Act (18
           vs.                                  U.S.C. §§ 1962(c))
14                                              2.     Racketeer Influenced and
     DARREN D. CHAKER an individual,            Corrupt Organizations Act (18
15   and as trustee of PLATINUM                 U.S.C. §§ 1962(d))
     HOLDINGS GROUP TRUST, dba                  3.     Civil Extortion
16   COUNTER FORENSICS; NICOLE
     CHAKER, an individual, and as trustee of
17   THE NICOLE CHAKER REVOCABLE                    DEMAND FOR JURY TRIAL
     LIVING TRUST, U/A dated August 18,
18   2010, VANIA CHAKER, an individual
     and as beneficiary of The Island
19   Revocable Trust under Declaration of
     Trust dated June 2, 2015, MARCUS
20   MACK as trustee of The Island
     Revocable Trust under Declaration of
21   Trust dated June 2, 2015,
22         Defendants.
23
24
25
26
27
28
 Case
  Case3:16-cv-02186-WQH-MDD
       3:16-cv-02186-WQH-MDD Document
                              Document118-2 Filed
                                       25 Filed   06/25/20PageID.934
                                                12/05/16   PageID.4092 Page
                                                                     Page 2 of45
                                                                               48of
                                      100


1    Plaintiffs allege as follows:
2                                          JURISDICTION
3           1. This Court has jurisdiction over the subject matter of the causes of action in this
4    complaint by virtue of:
5           a. federal question jurisdiction pursuant to 28 U.S.C. § 1331, involving an action
6           pursuant to 18 U.S.C. § 1964(c), the Federal Racketeer Influenced and Corrupt
7           Organizations Act (“RICO”). This Court has subject-matter jurisdiction over this
8           action pursuant to 28 U.S.C. §1332;
9           b. supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a), involving claims
10          that are so related to claims in the action within the Court’s original jurisdiction
11          that they form part of the same case or controversy under Article III of the United
12          States Constitution; and
13          2. This Court has jurisdiction over the person of the Defendant Darren Chaker
14   because Defendant transacts business within this judicial district, and Defendant is
15   amenable to service of process within the meaning of Federal Rule of Civil Procedure
16   Rules 4(e), 4(f), and 18 U.S.C. § 1965(b).
17          3. Further, this District Court, the Hon. Larry A. Burns, District Judge presiding,
18   has jurisdiction over Defendant because Defendant is under an order of supervised release
19   according to the terms of sentence of Defendant’s conviction for bankruptcy fraud,
20   United States v. Chaker, U.S.D.C., So. Dist. California, Case No. 3:15-cr-07012-LAB.
21          4. Venue is proper in this district pursuant to 18 U.S.C. § 1965 and 28 U.S.C. §
22   1391 because Defendants transacts business in this district or, alternatively, this district is
23   where a substantial part of the events or omissions giving rise to the claim occurred.
24                                          THE PARTIES
25          5. Plaintiff, SCOTT A. MCMILLAN (hereinafter referred to as “Plaintiff
26   McMillan”), is a resident of the State of California, County of San Diego. Plaintiff is a
27   California licensed attorney, and is engaged in intra-state, and interstate commerce in the
28   course of his practice. Plaintiff McMillan also operates a law school, the McMillan


     16-cv-2186                        First Amended Complaint                                     2
 Case
  Case3:16-cv-02186-WQH-MDD
       3:16-cv-02186-WQH-MDD Document
                              Document118-2 Filed
                                       25 Filed   06/25/20PageID.935
                                                12/05/16   PageID.4093 Page
                                                                     Page 3 of46
                                                                               48of
                                      100


1    Academy of Law, a Caliornia corporation, which is unaccredited, but registered with the
2    Committee of Bar Examiners, State Bar of California. Plaintiff McMillan has a property
3    interest in the right to practice his profession as a licensed attorney.
4           6. Plaintiff, THE MCMILLAN LAW FIRM, APC, a California professional
5    corporation, (hereinafter referred to as “Plaintiff TMLF”) has its principal place of
6    business in the County of San Diego, State of California. Plaintiff McMillan operates
7    Plaintiff TMLF. TMLF has a property interest in its “goodwill” as such term is defined at
8    California Business and Professions Code sections 14100 and 14102.
9           7. Defendant, DARREN CHAKER (a.k.a. Darren Del Nero a.k.a. Darren Del
10   Nero-Chaker a.k.a. Darren Shaker, a.k.a. D. David Hunter) (hereinafter referred to as
11   “Defendant DARREN”), is presently a resident of the State of California, County of San
12   Diego. Defendant DARREN conducts business through and holds assets as trustee in
13   PLATINUM HOLDINGS GROUP TRUST, a self-settled trust. Plaintiff is further
14   informed and believes that Defendant DARREN conducts business under the pseudonym
15   or doing-business-as “COUNTER FORENSICS.” Defendant DARREN was deemed a
16   vexatious litigant in Superior Court of California, County of San Diego Case Nos. 591421
17   (December 2, 1997) and GIC757326 (June 22, 2001).
18          8. Defendant VANIA CHAKER, also know as Valentina Chanel, (hereinafter
19   referred to as “Defendant VANIA”) is presently a resident of the State of California,
20   County of San Diego, and is Defendant’s Darren’s sister. On one or more occasions,
21   VANIA has participated in the acts set forth herein, providing assistance to Defendant
22   DARREN in committing predicate acts. Plaintiff is informed and believes that Defendant
23   VANIA conducts business through and holds assets as beneficiary in a self-settled trust,
24   which shall be referred to herein as THE ISLAND REVOCABLE TRUST, dated June 2,
25   2005. Defendant Marcus Mack is sued solely in his capacity as Trustee of the THE
26   ISLAND REVOCABLE TRUST, dated June 2, 2005.
27          9. Defendant NICOLE CHAKER (hereinafter referred to as “Defendant
28   NICOLE”), is the mother of Defendant DARREN and Defendant VANIA. On one or


     16-cv-2186                        First Amended Complaint                                  3
 Case
  Case3:16-cv-02186-WQH-MDD
       3:16-cv-02186-WQH-MDD Document
                              Document118-2 Filed
                                       25 Filed   06/25/20PageID.936
                                                12/05/16   PageID.4094 Page
                                                                     Page 4 of47
                                                                               48of
                                      100


1    more occasions, Defendant NICOLE has participated in the acts set forth herein,
2    providing assistance to Defendant DARREN in committing predicate acts. Plaintiff is
3    informed and believes that Defendant NICOLE conducts business through and holds
4    assets as trustee in a trust, which shall be referred to herein as THE NICOLE CHAKER
5    REVOCABLE LIVING TRUST, U/A dated August 18, 2010. Defendant NICOLE is
6    sued both invididually and as trustee of said trust.
7                 DEFENDANTS’ ENTERPRISE AND PREDICATE ACTS
8           10. Plaintiffs are informed and believe, and based thereon allege that Defendant
9    VANIA is an attorney, currently licensed to practice law in the State of California.
10   Defendant VANIA has lived at various times in California and the Pennsylvania.
11   Defendant VANIA, as a profession, both individually on her own account and to assist
12   Defendants DARREN and NICOLE, engaged in litigation based on meritless or outright
13   false claims, typically relying upon the Fair Credit Reporting Act, 15 U.S.C. § 1681, and
14   on at least one occasion bringing a claim for personal injury, deriving income from such
15   fraudulent activity. As part of her pattern of racketeering activity, Defendant VANIA has
16   attempted and sometimes succeeded in collecting unlawful debts, i.e., a claim based on
17   false or meritless legal claims, and derived income from such false claims and unlawful
18   threats of suit. For instance in Vania Chaker v. Monarch Group Management, Inc.,
19   U.S.D.C. So. Dist. of Cal., Case No. 06cv1534W(AJB), Defendant VANIA brought a
20   class action complaint for violation of the Fair Debt Collections Practices Act, 15 U.S.C.
21   § 1692, et seq. and the California Rosenthal Fair Debt Collection Practices Act, arising
22   from her landlord’s service of a three day notice to pay rent or quit on her. Defendant
23   VANIA has brought three other cases based on allegations of violations of the Fair Debt
24   Collection Practices Act, e.g., Vania Chaker v. Collection Company of America, U.S.D.C.
25   So. Dist. of Cal., Case No. 05cv390 BEN(AJB) [unpaid T-mobile cellular phone
26   charges]; Vania Chaker v. Allied Interstate, Inc., U.S.D.C. So. Dist. of Cal., Case No.
27   05cv0212 LAB(RBB)[unpaid DirectTV bills]; Vania Chaker v. CAMCO, U.S.D.C. So.
28   Dist. of Cal., Case No. 04cv1735 W(RBB).


     16-cv-2186                       First Amended Complaint                                     4
 Case
  Case3:16-cv-02186-WQH-MDD
       3:16-cv-02186-WQH-MDD Document
                              Document118-2 Filed
                                       25 Filed   06/25/20PageID.937
                                                12/05/16   PageID.4095 Page
                                                                     Page 5 of48
                                                                               48of
                                      100


1           11. Plaintiffs are informed and believe, and based thereon allege that Defendant
2    VANIA did not solely file such suits in the Southern District of California, but also
3    assisted in cases in the Central District of California, appearing as attorney in the suit
4    brought by Defendant DARREN subnom (Darren Del Nero) and Defendant NICOLE
5    alleging defendant’s violations of the Fair Debt Collections Practices Act, 15 U.S.C. §
6    1692, et seq.. Specifically, Defendants DARREN and NICOLE brought suit against
7    Midland Credit Management Inc., in the case of Del Nero & Chaker, et al., v. Midland
8    Credit Management Inc., U.S.D.C. Cen. Dist. of Cal., Case No. 2:04-cv-01040-ABC-SH.
9    Defendant DARREN and his attorneys were sanctioned $155,979.09 after the court
10   found that Defendant DARREN brought suit in bad faith and for the purpose of
11   harassment. (Del Nero v. Midland Credit Management Corp. et al.,
12   2:04-cv-01040-ABC-SH.(Attorneys fee award later vacated against Chaker’s counsel.)
13   The Court issued an order to show cause re contempt for Defendant VANIA’s conduct
14   during the jury trial, and barred her from the courtroom during the remainder of the trial.
15   The court’s basis for the order was that Defendant VANIA attempted to aid a witness in
16   answering counsel’s questions. [ECF 91.] Defendant VANIA also represented Defendant
17   DARREN subnom (Darren Del Nero) in Darren Del Nero v. Reliable Adjustment Bureau
18   Inc et al, U.S.D.C. Cen. Dist. of Cal., Case No. 2:04-cv-00969-FMC-JWJ, another case
19   alleging violations of 15 U.S.C., § 1681. In each of those instances, in a likely effort to
20   avoid Defendant DARREN’s prefiling order as a vexatious litigant, Defendant VANIA
21   initially appeared on Defendant DARREN’s behalf, then substituted out to allow
22   Defendant DARREN to prosecute the case in propria persona. Defendant VANIA
23   engaged in such transitory representation of Defendant DARREN to assist him avoiding
24   the bar of the prefiling orders placed resulting from his designation as a vexatious litigant.
25          12. As to Defendant DARREN, Plaintiffs are informed and believe, and based
26   thereon allege that Defendant DARREN holds himself out to the public as operating a
27   business called COUNTER FORENSICS. The COUNTER FORENSICS web page
28   described its services as follows:


     16-cv-2186                       First Amended Complaint                                      5
 Case
  Case3:16-cv-02186-WQH-MDD
       3:16-cv-02186-WQH-MDD Document
                              Document118-2 Filed
                                       25 Filed   06/25/20PageID.938
                                                12/05/16   PageID.4096 Page
                                                                     Page 6 of49
                                                                               48of
                                      100


1           “Founded in 2006, the origination of CounterForensics.com can be traced to
2           the cyber security and forensics background of our consultant, Darren
3           Chaker. Mr. Chaker (www.DarrenChaker.com) previously worked in law
4           enforcement, and as a security contractor in the Middle East. More recently,
5           Mr. Chaker managed electronic discovery (e-discovery) for a leading
6           multinational law firm conducting large-scale digital forensic
7           investigations, and provided electronic discovery services involving civil,
8           corporate and criminal matters. Mr. Chaker also implemented security
9           enforcement protocols and systems with Military Grade Communications
10          for use between international offices to discuss sensitive matters. Mr.
11          Chaker has additional expertise in matters involving:
12          • Software piracy;
13          • Sexual harassment via e-mail, instant messaging and other forms of electronic
14          communications;
15          • Monitoring employee activity;
16          • Employee sabotage;
17          • Intrusion detection;
18          • Recovery of deleted files;
19          • Lost password recovery and cracking of locked files;
20          • Discovery of hidden and deleted e-mails and pictures;
21          • Internet usage and unauthorized software installed on a company machine; and
22          Removal of viruses, pictures, software and other data items which may be hidden
23          from the user.
24          See Exhibit 6,
25          https://web.archive.org/web/20150208142616/http://www.counterforensics.com/
26          (Accessed on August 23, 2016.)
27          13. At various times relevant to the facts stated herein, Defendant DARREN has
28   resided in California, Nevada and Texas, and engaged in transactions and acts affecting


     16-cv-2186                      First Amended Complaint                                   6
 Case
  Case3:16-cv-02186-WQH-MDD
       3:16-cv-02186-WQH-MDD Document
                              Document118-2 Filed
                                       25 Filed   06/25/20PageID.939
                                                12/05/16   PageID.4097 Page
                                                                     Page 7 of50
                                                                               48of
                                      100


1    interstate commerce:
2           14. Defendant DARREN has, as a profession, engaged in litigation based on
3    meritless or outright false claims, typically relying upon the Fair Credit Reporting Act, 15
4    U.S.C. § 1681, and on at least one occassion bringing a claim for personal injury, deriving
5    income from such fraudulent activity. As part of his pattern of racketeering activity,
6    Defendant DARREN has attempted and sometimes succeeded in collecting unlawful
7    debts, i.e., a claim based on false or meritless legal claims, and derived income from such
8    false claims and unlawful threats of suit.
9           15. In another 2005 case, attorney’s fees of $42,934.84 were awarded against
10   Defendant DARREN for filing a baseless lawsuit. (Chaker v. Richland (C.D. Cal. 2005)
11   CV 05-7851-RSWL; See also Chaker v. Imperial Collection Services (C.D. Cal. 2004)
12   CV 04-2728-PA (alleging claims under the FDCPA found to be without merit); and Del
13   Nero v. Riddle & Associates PC, et al. (C.D. Cal. 2003) CV 03-6511-GHK (same).) In a
14   2007 case, Defendant DARREN and his attorneys were sanctioned $155,979.09 after the
15   court found that Defendant DARREN brought suit in bad faith and for the purpose of
16   harassment. (Del Nero v. Midland Credit Management Corp. et al. (C.D. Cal. 2007) CV
17   04-1040 GPS.) In a 2009 case, Defendant DARREN was ordered to pay $136,316.14 for
18   bad faith due to Defendant DARREN falsely claiming identity theft. (Chaker v. Nathan
19   Enterprises Corp. (C.D. Cal. 2009) CV 04-2726-RSWL.)
20          16. Defendant DARREN filed other suits based allegations of violations of Fair
21   Credit Reporting Act, 15 U.S.C. § 1681, i.e., Darren Chaker-Del Nero v. Afni, Inc.,
22   U.S.D.C. Cen. Dist. of Cal., Case No. 2:08-cv-03405-ODW-SS; Darren D Chaker v.
23   First City Bank Credit Union, U.S.D.C. Cen. Dist. of Cal., Case No.
24   2:04-cv-02727-GPS-RZ; Darren D Chaker v. Factual Data Corporation, U.S.D.C. Cen.
25   Dist. of Cal., Case No. 2:04-cv-02729-JFW-AJW; Darren D Chaker v. European Auto
26   House, U.S.D.C. Cen. Dist. of Cal., Case No. 2:04-cv-02731-R-PJW; Darren Chaker v.
27   Arrow Financial Services LLC, U.S.D.C. Cen. Dist. of Cal., Case No.
28   2:04-cv-07050-FMC-FMO.


     16-cv-2186                       First Amended Complaint                                   7
 Case
  Case3:16-cv-02186-WQH-MDD
       3:16-cv-02186-WQH-MDD Document
                              Document118-2 Filed
                                       25 Filed   06/25/20PageID.940
                                                12/05/16   PageID.4098 Page
                                                                     Page 8 of51
                                                                               48of
                                      100


1           17. Defendants have a pattern of attacking the attorneys which oppose them, i.e.,
2    in Darren D Chaker v. Felipa R. Richland, et al., U.S.D.C. Cen. Dist. of Cal., Case No.
3    2:05-cv-07851-RSWL-PLA, Defendant DARREN sued attorney Richland and her law
4    office, and her client Nathan Enterprises Corp. for alleged violations of the Fair Credit
5    Reporting Act, 15 U.S.C. § 1681. Plaintiff is informed and believes and based thereon
6    alleges that during her defense of the both cases, Ms. Richland was stalked, her property
7    vandalized. Ultimately, Ms. Richland and her client prevailed, with Defendant DARREN
8    held liable for costs and attorneys fees. [ECF 25, 26.]
9           18. Defendant DARREN, subnom Darren Chaker Del-Nero, brought additional
10   suits in the United States District Court for the District of Nevada based on allegations of
11   violation of the Fair Credit Billing Act, 15 U.S.C. § 1666, e.g., Chaker-Delnero v.
12   Nevada Federal Credit Union, et al, U.S.D.C. District of Nevada., Case No.,
13   2:06-cv-00008-BES-GWF; for violations of the Fair Debt Collections Practices Act, 15
14   U.S.C. § 1692, Chaker-Delnero v. Butler & Hailey, et al, U.S.D.C. District of Nevada.,
15   Case No. 2:06-cv-00022-KJD-LRL, Chaker-Delnero v. Clark County Collection Service,
16   LLC, U.S.D.C. District of Nevada, 2:06-cv-00123-JCM-PAL, and Chaker-Delnero v.
17   Collectco, U.S.D.C. District of Nevada, 2:06-cv-00244-RLH-GWF. In each of these
18   cases, docket entries reflect a voluntary dismissal. Plaintiff is informed and believes that
19   in those cases, the Defendants paid a sum to “buy their peace” rather than to spend
20   attorneys fees litigating the case, despite the lack of the merit to Defendant DARREN’s
21   claims.
22          19. Defendant DARREN, subnom Darren Chaker, brought additional suit in the
23   United States District Court for the Southern District of Texas (Houston) based on
24   allegations of violation of the Fair Debt Collections Practices Act, 15 U.S.C. § 1692,
25   Chaker v. The CMI Group, U.S.D.C. Southern District of Texas (Houston),
26   4:07-cv-01802F [Time Warner Communications.] In that case, the docket entries reflect a
27   voluntary dismissal. Plaintiff is informed and believes that in that case, the Defendants
28   paid a sum to “buy its peace” rather than to spend attorneys fees litigating the case,


     16-cv-2186                       First Amended Complaint                                       8
 Case
  Case3:16-cv-02186-WQH-MDD
       3:16-cv-02186-WQH-MDD Document
                              Document118-2 Filed
                                       25 Filed   06/25/20PageID.941
                                                12/05/16   PageID.4099 Page
                                                                     Page 9 of52
                                                                               48of
                                      100


1    despite the lack of the merit to Defendant DARREN’s claims.
2           20. Defendant DARREN, subnom David Hunter, brought additional suit in the
3    United States District Court for the District of Arizona, entitled Hunter v. Receivables
4    Performance Management, LLC, U.S.D.C. District of Arizona, 2:10-cv-00665-MHM
5    [Sprint cellular phone service]. Within that suit Defendant DARREN attached letters
6    claiming an address at 11881 S. Fortuna Road, #223, Yuma, AZ 85367 [Exhibit B, ECF
7    1-3.] In that case, the docket entries reflect a voluntary dismissal. Plaintiff is informed
8    and believes that in that case, the Defendant paid a sum to “buy its peace” rather than to
9    spend attorneys fees litigating the case, despite the lack of the merit to Defendant
10   DARREN’s claims.
11                                      SEX TRAFFICKING
12          21. Plaintiff is informed and believes and based thereon alleges that Defendant
13   DARREN also engaged, within the last ten years, in human trafficking, and derived
14   income from such activity.
15          22. Defendant DARREN’s record of arrests and prosecutions (RAP) reveals
16   arrests for insufficient funds/check, attempting to prevent/dissuade victim/witness,
17   receiving known stolen property, vehicle theft, first degree burglary, grand theft, and
18   being in possession of an assault weapon. He was convicted of invading/looking into a
19   tanning booth (1997), and possession of an assault weapon (2006). Such crimes were
20   punishable by a year or more incarceration.
21                                     FALSE STATEMENTS
22          23. Defendant DARREN also obtained mortgages on real estate through false
23   statements, and thereafter rather than paying the mortgages, Defendant DARREN kept the
24   rents from such properties to fund his enterprises, and when his mortgagors sought to
25   recover their real property collateral, Defendant DARREN filed false bankruptcy petitions
26   in order to stall or avoid the foreclosure and continue to collect rental income.
27          a. Defendant DARREN used the ill-gotten proceeds of his enterprise to fund his
28          lifestyle and further his illegal activities including through the purchase of


     16-cv-2186                       First Amended Complaint                                      9
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.942
                                              12/05/16     PageID.4100 Page
                                                                    Page     5348
                                                                         10 of  of
                                     100


1           computers, paying for travel, development of various domain names and online
2           presences to the detriment of Plaintiff herein.
3           b. In order to dissuade those members of law enforcement and attorneys in private
4           practice who would challenge Defendant DARREN’s criminal conduct, including
5           Plaintiff herein, Defendant DARREN used various means and threats, including
6           harassment, stalking, defaming others, vandalizing property, hacking computers,
7           spoofing emails, and identity theft.
8           c. Defendant DARREN has used the proceeds of his racketeering activity to
9           purchase computers, equipment, and Internet access services in order to engage in
10          his and Defendants VANIA and NICOLE’s frauds, and efforts to dissuade those
11          who oppose their illegal conduct, including Plaintiff herein.
12          d. On March 22, 2012, Defendant DARREN was indicted in United States v.
13          Darren David Chaker, Case No. 4:12CR00168-001, and thereafter granted pre-
14          trial release under supervision with U.S. Pretrial Services. The Indictment,
15          attached as Exhibit 1, alleges a portion of Defendants’ scheme, which Plaintiff
16          incorporates by reference here.
17          e. While on supervision with U.S. Pretrial Services, through false statements to a
18          United States officer, he violated his terms of release by failing to disclose to U.S.
19          Pretrial Services and the Court the fact that he procured a U.S. Passport using the
20          alias “D. David Hunter.”
21          f. On December 17, 2013, Defendant DARREN suffered a Judgment in a
22          Criminal Case in the case entitled United States v. Darren David Chaker, Case No.
23          4:12CR00168-001, in the United States District Court for the Southern District of
24          Texas (Houston), for Bankruptcy Fraud, 18 U.S.C § 157(3). On April 14, 2016,
25          that conviction was affirmed by the United States Court of Appeals for the Fifth
26          Circuit, case number 14-20026, as reported in United States v. Chaker, 820 F.3d
27          204, 206 (5th Cir. 2016). He was sentenced to a total term of 15 months, and was
28          additionally sentenced to three years supervised release, as part of the special


     16-cv-2186                        First Amended Complaint                                  10
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.943
                                              12/05/16     PageID.4101 Page
                                                                    Page     5448
                                                                         11 of  of
                                     100


1           conditions of supervision was ordered:
2           “The defendant shall provide the probation officer access to any requested
            financial information. If a fine or restitution amount has been imposed, the
3           defendant is prohibited from incurring new credit charges or opening
            additional lines of credit without approval of the probation officer.
4
            The defendant is prohibited from possessing a credit access device, such as
5           a credit card, unless first authorized by the probation officer.
6           The defendant is required to participate in anger management counseling as
            deemed necessary and approved by the probation officer. The defendant
7           will incur costs associated with such program, based on ability to pay as
            determined by the probation officer.
8
            The defendant is required to participate in a mental health program as
9           deemed necessary and approved by the probation officer. The defendant
            will incur costs associated with such program, based on ability to pay as
10          determined by the probation officer.
11          The defendant may not stalk and/or harrass other individuals to include, but
            not limited to, posting personal information of others or defaming a person's
12          character on the internet.”
13   (ECF 312, 4:12CR00168-001)
14          24. On November 7, 2016, the district court in United States v. Darren David
15   Chaker, U.S. District Court, Southern District of California, Case No.
16   3:15-cr-07012-LAB, struck the condition “The defendant may not stalk and/or harrass
17   other individuals to include, but not limited to, posting personal information of others or
18   defaming a person's character on the internet.”
19
        DEFENDANTS’ HISTORY OF EXTORTION AND WITNESS TAMPERING
20
            25. Defendants rely on keeping their past conduct, criminal convictions, lawsuits,
21
     and generally bad reputation out of public view. To accomplish this the defendants
22
     regularly use pseudonyms, attempt to seal documents and proceedings which may alert
23
     the public to information about Defendants that if known, would provide a defense or
24
     would affect a fact-finder’s view on their credibility.
25
            26. Defendant DARREN falsely, and in order to gain credibility with unknowing
26
     law enforcement and laypersons, holds himself out as a former law enforcement officer or
27
     government security employee, including at various times claiming an “Ex-cop” or to be
28
     an employee of the “Diplomatic Security Service.”

     16-cv-2186                       First Amended Complaint                                  11
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.944
                                              12/05/16     PageID.4102 Page
                                                                    Page     5548
                                                                         12 of  of
                                     100


1           27. Victim Zaya: Plaintiffs are informed and believe that, in accordance with
2    Defendants’ common plan and scheme, Defendant DARREN committed one or more acts
3    of extortion against Nadine Zaya:
4           a. Plaintiff is informed and believes, and based thereon alleges, that Defendant
5           DARREN formerly had a dating relationship with Nadine Zaya. At some point
6           between August and October 2002, Defendant DARREN and Zaya, traveled from
7           Southern California to Scottsdale, Arizona. Petitioner took Zaya to a gun store,
8           where he purchased the Rifle, a licensed reproduction of a Fabrique Nationale
9           FAL (FN-FAL) battle weapon. At the gun store, petitioner told Zaya he once
10          owned “the exact same gun” but his mother had taken it away from him.
11          b. After Defendant DARREN purchased the Rifle, he made Zaya take pictures of
12          him with it. He also made Zaya pose with the Rifle. Defendant DARREN then
13          took Zaya to a firing range, where he fired the Rifle and showed her how to shoot,
14          hold, and load it. When Zaya held the Rifle, Defendant DARREN reassured her,
15          “It’s okay. Look, it’s fun. . . . You’re going to be okay. I’m an ex-cop. I know how
16          to shoot a gun.” Shortly thereafter, petitioner and Zaya returned to California with
17          the Rifle.
18          c. On October 14, 2002, Laguna Beach police officers visited Defendant
19          DARREN’s apartment to investigate allegations that he had sexually exploited a
20          minor. A police officer entered the apartment, knocked on a bedroom door, and
21          identified himself as a police officer. After some delay, Defendant DARREN
22          emerged from the bedroom and told the officer the room belonged to him. He
23          refused, however, to permit the police officers to search it. Defendant DARREN
24          called Zaya after the police officers left the apartment. He expressed concern that
25          the fully-assembled Rifle would be considered an illegal weapon. Defendant
26          DARREN told Zaya he was going to remove parts from the Rifle to “make it
27          legal” and asked her to keep the parts. The next day, the police officers returned to
28          Defendant DARREN’s apartment with a search warrant. During the search, an


     16-cv-2186                      First Amended Complaint                                   12
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.945
                                              12/05/16     PageID.4103 Page
                                                                    Page     5648
                                                                         13 of  of
                                     100


1           officer found the Rifle in petitioner’s bedroom closet. He noticed the Rifle had a
2           detachable magazine and a pistol grip, but that it was missing its bolt carrier group.
3           The officers also found unloaded magazines and pictures of petitioner posing with
4           the Rifle at a firing range. In the pictures, the Rifle contained the bolt and the
5           magazine.
6           d. On November 18, 2002, the District Attorney of Orange County filed a felony
7           complaint charging defendant with one count of possession of an assault weapon
8           (Penal Code § 12280(b)) and one count of receiving stolen property (Penal Code §
9           496, subd. (a)). Shortly after the People filed the complaint, defendant began
10          writing letters to the court. In these letters, defendant claimed the police had
11          illegally seized privileged documents from his apartment. He also criticized the
12          judges presiding over his case and the attorneys assigned to represent him. On July
13          30, 2003 -- after defendant had written six letters to various judges -- the court
14          ordered defendant to stop. The court notified defendant it would "not take action
15          on personal communications from a represented defendant when his case is
16          pending before this court." (People v. Chaker, No. G037362, 2008 Cal. App.
17          Unpub. LEXIS 999, at *4-5 (Ct. App. Feb. 4, 2008).)
18          e. Plaintiffs are informed and believe that in July 2005, the Superior Court of
19          California, County of San Diego issued a restraining order against Darren D.
20          Chaker pursuant to the Domestic Violence Protection Act (Fam. Code, § 6200 et.
21          seq. (the Act)), requiring him to stay away from Nadine Zaya for a five-year
22          period. He appealed from that order on various grounds, contending in part that
23          Zaya's evidence was insufficient to support its issuance; the Court of Appeals of
24          California, Fourth District, Division One, however, rejected his arguments and
25          affirmed the order.
26          f. On June 15, 2006, Zaya filed a request for a temporary restraining order under
27          the Act against Chaker. In her request, Zaya stated under penalty of perjury that
28          Chaker made threatening calls to her and told her he would harm her or her family


     16-cv-2186                       First Amended Complaint                                    13
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.946
                                              12/05/16     PageID.4104 Page
                                                                    Page     5748
                                                                         14 of  of
                                     100


1           if she testified in a pending criminal matter against him. (Zaya v. Chaker (Oct. 19,
2           2007, D049874) [nonpub. opn.].)
3           g. Thereafter, on or about July 19, 2006, and then again on or about December 8,
4           2006, Defendant DARREN sent nude photos of Zaya to Zaya’s brother’s
5           employer, which had been taken by Defendant DARREN.
6           28. Victims Frantz: Plaintiffs are informed and believe that the following is true
7    regarding Defendant DARREN’s efforts to extort San Diego attorneys James Frantz, Jodi
8    Frantz, and Charles Kim:
9           a. On or about December 2010, Jodi and James Frantz retained Charles Kim to
10          represent them in a civil protective action. Jodi Frantz sought a restraining order
11          against Defendant DARREN, in Hautaluoma v. Chaker, San Diego Superior Court
12          Case No. 717794.
13          b. Prior to the extortion attempt against James Frantz, Jodi Frantz, and Charles
14          Kim, Plaintiffs are informed and believe that Defendants engaged in acts of
15          vandalism to the property of James Frantz and Jodi Frantz, which they believed to
16          have been perpetrated and intended by Defendant DARREN to intimidate James
17          Frantz and Jodi Frantz and send a message.
18          c. In the preceding months to the extortion attempt, Jodi Franz was the victim of
19          financial fraud in the summer of 2010. Ms. Frantz had caused two of her then
20          current credit cards to be de-activated by the issuers due to fraud alerts. The recent
21          event happened in the week preceding the extortion attempt, while she was on
22          vacation. Although Ms. Frantz believed Chaker is responsible for the fraud, she
23          had no evidence. Ms. Franz reported the thefts to her credit card issuers. She had
24          unauthorized charges on credit accounts from Bank of America, Union Bank, and
25          Nordstrom. In the summer of 2010, Mr. Frantz also had his identity stolen, and
26          used for credit card fraud. Although Mr. Frantz believed Chaker was responsible
27          for the fraud, he had no evidence.
28          d. On December 22, 2010, at 2:54 a.m., Defendant DARREN caused a fax to be


     16-cv-2186                       First Amended Complaint                                     14
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.947
                                              12/05/16     PageID.4105 Page
                                                                    Page     5848
                                                                         15 of  of
                                     100


1           sent to the office of Charles Kim. The fax included an inappropriate reference to
2           the death of James Patrick Frantz II (the son of James and Jodi Frantz). Also,
3           Defendant DARREN faxed a complete copy of a County of San Diego
4           Investigative report #10-01098 which documented the medical examiners death
5           investigation in that case. The fax referenced the social security number of Jodi
6           Frantz and Dr. Christine Miller who treated Jodi Frantz. The fax contained threats
7           to publish the social security numbers and "embarrassing" medical information if
8           Attorney Kim did not agree to Chaker's demands. Also included was an apparent
9           threat to file complaints with the state bar association against Charles Kim and
10          James Frantz if they did not comply with his demands.
11          29. Victims Mateo: Nicole Mateo was in a relationship with Defendant
12   DARREN, which resulted in the birth of a daughter. Plaintiff is informed and believes
13   that following the efforts to obtain child support, Defendant DARREN initiated a
14   campaign of harassment against Wendy Mateo and her husband Steven Mateo. Steven
15   Mateo is a deputy constable with the Harris County Constable Office, in Spring, Texas.
16   The Mateo’s hired an attorney by the name of Cynthia Tracy to address Defendant
17   DARREN’s conduct. In response, Defendant DARREN initiated a harassment campaign
18   that included sending sexually explicit photos of Nicole Mateo to the employers of the
19   Mateos, obtaining the email passwords of various Mateo accounts, and sending emails
20   containing sexually explicit material through such accounts. The Mateo’s attorney,
21   Cynthia Tracy, was targeted in a blog post that also made false and defamatory statements
22   about her. Ultimately, Attorney Tracy declined to continue to represent the Mateos due to
23   the aggravation and the expense of dealing with Defendant DARREN.
24
25            DEFENDANTS’ EFFORTS DIRECTED AT PLAINTIFF HEREIN
26          30. Plaintiff operates a website called FEARNOTLAW.COM, and has operated
27   that site since 2005. Fearnotlaw.com maintains tens of thousands of unpublished
28   decisions from California’s court of appeals. The unpublished decisions were taken


     16-cv-2186                      First Amended Complaint                                    15
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.948
                                              12/05/16     PageID.4106 Page
                                                                    Page     5948
                                                                         16 of  of
                                     100


1    directly from the court of appeals website and posted en masse, at various times. There
2    was no intentional targeting of Darren Chaker or any other subject of the decisions.
3           31. Defendant DARREN in this case initially contacted Plaintiff to demand
4    removal of decisions posted concerning his cases that had been decided by the Court of
5    Appeals. One of those decisions was Zaya v. Chaker, California Court of Appeal Case
6    No. D049874. In Zaya v. Chaker, the Court of Appeal affirmed a trial court’s imposition
7    of a five year restraining order against Mr. Chaker imposed pursuant to the Domestic
8    Violence Protection Act, Fam. Code, 6200 et. seq. Defendant DARREN Chaker’s letter
9    to Plaintiff on November 23, 2010 contained Ms. Zaya’s original petition, which alleged
10   that Mr. Chaker posted bogus sex-service advertisements on Craigslist falsely attributed
11   to Ms. Zaya, and had threatened to post compromising photos and videos of Ms. Zaya
12   online if she testified against him in his felony assault-weapon case. Plaintiff did not
13   remove any of the appellate decisions from Fearnotlaw.com.
14          32. Defendant DARREN thereafter initiated a campaign of harassment and
15   vandalism against Plaintiff McMillan and his family. Usually during the holidays,
16   Plaintiff’s family’s cars would be vandalized. Plaintiff’s brother had the words
17   “fearnotlaw” scratched on the trunk of his BMW. In another instance, the driver’s side
18   mirror of Plaintiff’s brother’s truck was smashed. On that instance, a neighbor that heard
19   the noise, saw a black SUV driving rapidly away. Defendant DARREN owns a Black
20   Dodge Durango. Plaintiff is informed and believes, and based thereon alleges, that
21   Defendant VANIA Chaker accompanied Defendant DARREN during that vandalism.
22          33. Other members of Plaintiff McMillan’s family were attacked as well.
23   Plaintiff’s mother’s car had acid poured on the trunk. Plaintiff’s father’s car had its tires
24   slashed. After each event, Mr. Chaker would send Plaintiff an e-mail wishing him
25   “happy holidays” or making some other statement. It was clear to Plaintiff that Darren
26   Chaker was acknowledging the vandalism by his timing of his emails, and attempting to
27   send a message and intimidate Plaintiff.
28          34. At one point, on or about November 23, 2010, Defendants came to Plaintiff’s


     16-cv-2186                       First Amended Complaint                                    16
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.949
                                              12/05/16     PageID.4107 Page
                                                                    Page     6048
                                                                         17 of  of
                                     100


1    home and delivered a letter to his mail box signed by Defendant DARREN. The letter
2    once again demanded that Plaintiff remove the posts concerning Defendant DARREN ’s
3    cases from Fearnotlaw.com. Thereafter, Defendant DARREN sent Plaintiff McMillan e-
4    mails referring to his dogs – which indicated to Plaintiff that he had come to his house
5    and looked into his back yard.
6           35. Because of Defendants’ activities, Plaintiff McMillan and his family members
7    installed security cameras around their houses. Plaintiff McMillan also installed security
8    cameras on the outside of the commercial building in La Mesa where Plaintiff TMLF has
9    its offices.
10          36. Defendant DARREN also began posting matters about Plaintiffs on the
11   Internet. Initially, he used his own domain names. Later, he began using Plaintiff’s name
12   under Google’s “blogspot” service. Through the years, clients have contacted Plaintiff
13   McMillan to let him know that they have seen the Defendant DARREN ’s posts
14   concerning Plaintiff on the Internet. Chaker’s posts were troubling to Plaintiffs’ clients.
15          37. Postings on Internet gripe sites and consumer review sites began appearing,
16   the posters made negative comments, but used a pseudonym. Plaintiffs are informed and
17   believe based upon the timing and the circumstances that Defendants were posting those
18   comments.
19          38. Because Defendant DARREN had posted about Plaintiff on the Internet,
20   others that had conflicts with Defendant DARREN contacted Plaintiff for advice and
21   representation in dealing with Defendant DARREN . Plaintiff has provided that
22   representation pro-bono, and advanced the expenses.
23          39. Plaintiff ultimately represented Wendy Mateo, one of the Defendant
24   DARREN’s victims, in Chaker v. Mateo, San Diego Superior Court case,
25   37-2010-00094816-CU-DF-CTL, Hon. Timothy B. Taylor, Judge presiding. Wendy
26   Mateo is the mother of Nicole Mateo. Plaintiff is informed and believes that Nicole
27   Mateo had a brief relationship with Darren Chaker, which resulted in the birth of their
28   daughter. Plaintiff began representing Ms. Wendy Mateo, the grandmother of Darren


     16-cv-2186                       First Amended Complaint                                   17
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.950
                                              12/05/16     PageID.4108 Page
                                                                    Page     6148
                                                                         18 of  of
                                     100


1    Chaker’s child during the pendency of Darren Chaker’s appeal of the judgment in the
2    Chaker v. Mateo case. That appeal resulted in the published decision of Chaker v. Mateo,
3    209 Cal. App. 4th 1138 (2012). Following that appeal, the Superior Court awarded
4    Plaintiffs attorneys fees. Those attorneys fees awarded have been the subject of judgment
5    debtor examinations and orders from Judge Taylor as discussed below.
6           40. Thereafter, Plaintiff began representing Susan A. in a paternity case filed in
7    the San Diego Superior Court entitled Chaker v. A (the “Paternity Case”). Ms. A had
8    also been in a relationship with Mr. Chaker. Ms. A. sets out her experience with Chaker
9    in her declaration dated July 11, 2013, a true and correct copy of which is attached hereto
10   as Exhibit ‘A’ (Under Seal). Mr. Chaker claims that Ms. A.’s child, L, is the product of
11   that relationship. Ms. A. disputes that Mr. Chaker is the father, biological or otherwise,
12   of her child L.
13          a. On July 12, 2013, Plaintiff McMillan filed a document in the Paternity Case,
14          which included statement from Leesa Fazal, State of Nevada Office of the
15          Attorney General, who had provided her confidential investigative report for
16          submission in the Paternity Case, signed on July 11, 2013. (Exhibit 2, Submitted
17          Under Seal).
18          b. On July 22, 2013, at 8:45 a.m., Officer Fazal appeared in San Diego Superior
19          Court, according to Plaintiff’s subpoena to testify in the Paternity Case regarding
20          the facts alleged in the above mentioned Declaration. Officer Fazal and Plaintiff
21          McMillan appeared before the Superior Court, Judge Gerald Jessop, presiding.
22          The court did not have time to hear the case in the morning, and ordered Ms. Fazal
23          and Mr. Chaker back to court later that afternoon. As they exited the court,
24          Defendant DARREN followed Ms. Fazal and Plaintiff McMillan a short distance,
25          and walked at a quick pace with his mobile telephone in his hand and appeared to
26          take video of them while laughing loudly. At that time, Ms. Fazal had not yet
27          testified, and Defendant DARREN’s behavior was purposefully threatening and an
28          apparent effort to intimidate Officer Fazal, prior to her testimony.


     16-cv-2186                       First Amended Complaint                                    18
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.951
                                              12/05/16     PageID.4109 Page
                                                                    Page     6248
                                                                         19 of  of
                                     100


1           c. When Plaintiff McMillan and Officer Fazal returned they were accompanied by
2           licensed private investigator Richard Rivero. Following the hearing Defendant
3           VANIA approached Richard Rivero in a rapid manner, within a couple feet, and
4           asked him what he was doing there and demanded his name. Although he had not
5           been called to testify, Rivero responded that he was a witness, he would speak to
6           Defendant VANIA in the presence of court personnel, and attempted to pass her.
7           Defendant VANIA blocked his and Plaintiff McMillan and Officer Fazal’s exit, so
8           Plaintiff, Rivero and Fazal returned to the court room, and Defendant VANIA
9           followed. Thereafter, the courtroom deputy ordered Defendant VANIA to leave,
10          and to leave Rivero, Plaintiff McMillan and Ms. Fazal alone. The courtroom
11          deputy allowed Rivero, Plaintiff McMillan and Ms. Fazal, and shortly therafter,
12          confirmed that Defendant VANIA was not awaiting them outside the courtroom.
13          d. Plaintiff McMillan, Officer Fazal and Rivero exited the courtroom, then entered
14          the elevator to descend to the lobby. After exiting the elevator and entering the
15          lobby. Defendant DARREN blocked the doorway exit and in a loud and
16          commanding voice demanded that Officer Fazal be arrested for being armed. He
17          wanted to place her under citizen's arrest. Officer Fazal was escorted to the side
18          while the deputies determined that there were no grounds to arrest. While they
19          waited, the Defendant VANIA entered the location and brushed by Rivero as she
20          entered the elevator.
21          e. Rivero left the building with Officer Fazal, Rivero then noted Defendant
22          VANIA’s black SUV following him at a high speed. Rivero pulled to the side.
23          Defendant VANIA stopped her SUV in the middle of the street adjacent to
24          Rivero’s vehicle. Rivero felt that Defendant VANIA was attempting to intimidate
25          him. Rivero noticed Defendant DARREN hunched down in the passenger’s seat so
26          as to not be identified. Such chase was intended, and did intimidate Officer
27          FAZAL in that it gave her additional concern regarding participating in the legal
28          proceedings.


     16-cv-2186                      First Amended Complaint                                    19
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.952
                                              12/05/16     PageID.4110 Page
                                                                    Page     6348
                                                                         20 of  of
                                     100


1           f. On July 24, 2013, and thereafter during the pendency of the Paternity Case,
2           Plaintiff provided the United States materials and information regarding Defendant
3           DARREN, specifically that Defendant DARREN had a “go kit” which included a
4           passport under his identity “David Hunter”. Which information Plaintiff
5           understands resulted in the revocation of Defendant DARREN ’s pre-trial release.
6           During Defendant DARREN’s resulting incarceration, the Chaker v. A case was
7           dormant.
8           g. During his incarceration, Darren Chaker’s mother, Nicole Chaker appeared at
9           least once at a hearing in that case.
10          h. Plaintiff is informed and believes, and based thereon alleges that, in that interim
11          period Defendant DARREN was incarcerated, also during that time, i.e., on or
12          about January 21, 2014, Plaintiff received at least one letter from Mr. Chaker that
13          appeared to have been sent via Defendant NICOLE. (Exhibit 4, Submitted Under
14          Seal). The letter contained the following threat:
15          “You never considered the fact that due to your conduct your client may
16          suffer. I should remind you the First Amendment is a 2 way street and I
17          have the right to express my opinion as well.”
18          i. On February 2, 2014 Defendant NICOLE filed documents in the paternity case
19          on behalf Defendant DARREN, including executing a declaration in his name.
20          Within the letter to the Court attached to the declaration, Defendant NICOLE
21          repeats the implied threats to reveal Susan A’s applications for government
22          benefits. (Exhibit 5, Submitted Under Seal).
23          j. Because Mr. Chaker was designated a vexatious litigant, his case was dismissed
24          for his failure to obtain a pre-filing order. Mr. Chaker has exhausted his appeals in
25          that matter.
26          41. On or about September 18, 2014, during the pendency of the Paternity Case,
27   Plaintiff McMillan received an e-mail from Darren Chaker, a true and correct copy of
28   which is attached hereto as (Under Seal) Exhibit ‘B’. Within that letter, Mr. Chaker


     16-cv-2186                       First Amended Complaint                                  20
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.953
                                              12/05/16     PageID.4111 Page
                                                                    Page     6448
                                                                         21 of  of
                                     100


1    threatens further actions against Plaintiffs unless he convinced his client Susan A to grant
2    him concessions in the paternity case. Plaintiff has excerpted the relevant portions below
3    (with redactions and substitutions to protect the privacy of third parties):
4           9/18/14
5           Time Sensitive – Reply Required by 8PM Today
6           Confidential Settlement Communication – California Evidence Code §
            1142
7
            Dear Scott, S, and C,
8
            This is a request to settle pending claims against C, and Susan A. First,
9           allow me to clarify this letter is constitutionally protected communication. "
            'As a general rule, even if subject to some exceptions, what you may do in a
10          certain event you may threaten to do, that is, give warning of your intention
            to do in that event, and thus allow the other person the chance of avoiding
11          the consequences' "]. Equally well established is the fact that "[o]ne
            legitimate purpose of a demand letter is to intimidate." (Subrin & Main, The
12          Integration of Law and Fact in an Uncharted Parallel Procedural Universe
            (2004) 79 Notre Dame L.Rev. 1981, 2003 (hereafter Subrin & Main).)
13
            As you know the pending case concerning my son, L, Chaker v. A, San
14          Diego Superior Court Case No. D543061 and, thankfully to Scott the case
            was stayed, in lieu of filing a motion to dismiss – since I had no right to
15          personally appear in the case while in custody. Scott, I do thank you for the
            stay and that is why I never opposed the motion while in custody.
16
                                                  * **
17          To keep it simple, here’s my offer:
                                                  ***
18
19               * I will remove all blogs I have control over concerning Scott or his
            firm, and am able to remove the complaintsboard.com posting and if
20          unable to remove pissedconsumer.com, I will pay up to $500 to have SEO
            performed to push down the links as I know these sites continue to hurt the
21          practice. (I understand I have negative comments about me, however I do
            not need to impress clients with my reputation. I can assure you at least
22          one client a year doesn’t call due to reviews – costing you and your
            family money.)
23
                 * No blogs concerning S or C’s company, have been posted, but
24          various items have been set to self-publish in the event I am unable to
            access the blog and push back the self-publish date another two weeks.
25
            In short I am agreeing to things a court would not order, but am trying to be
26          amicable.
27          Scott, you once said to me “I win every time we go to court”. I think you
            mischaracterize what winning is to me. In court, it is not the court ruling.
28          It’s the time spent away from your office. Taking up your time and
            associate’s time. Taking food out of your kids mouth. Staying up late, or

     16-cv-2186                       First Amended Complaint                              21
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.954
                                              12/05/16     PageID.4112 Page
                                                                    Page     6548
                                                                         22 of  of
                                     100


1           ignoring kids and wife while spending time on litigating the instant case.
            Costing you clients – at least one person a year doesn’t call you based on
2           my blogs – which have been updated recently,
            scott-mcmillan-law.blogspot.com. Your reputation and past performance,
3           likely increases the likelihood of opposing counsel’s decision to fight a
            pending case longer - which costs you more time and money. Out of court,
4           I have a few more victories than you and will always prevail in that
            respect, and win by having you and family spending money on
5           cameras, watching the monitors, looking out the window, and drawing
            drapes – of course there’s no proof I have not done a thing nor do I
6           admit such, but if you think I am responsible, indeed I win every day.
                                                 ***
7
     (Exhibit ‘B’, Filed Under Seal)
8
      Hacking Twitter and Unauthorized Access to Plaintiff McMillan’s Paypal Account
9
            42. Plaintiffs believe that Defendant DARREN Chaker has attempted to hack into
10
     Plaintiff’s twitter and paypal accounts. Specifically,
11
            a. On October 22, 2014, Plaintiff McMillan received a notice from Paypal of
12
            “unusual activity” on his account. Plaintiff hadn’t attempted to sign in to his
13
            Paypal account at that time. A true and correct copy of that email is attached
14
            hereto as Exhibit ‘C’. Due to the timing of the notice, Plaintiff is informed and
15
            believes that it was Darren Chaker that hacked into Plaintiff’s account.
16
            b. On November 19, 2014, Plaintiff received a notice of a “suspicious sign in
17
            detected on [his] twitter account.” Plaintiff hadn’t attempted to sign in to his
18
            twitter account. A true and correct copy of that email is attached hereto as Exhibit
19
            ‘D’. Due to the timing of the notice, Plaintiff is informed and believes that it was
20
            Darren Chaker that hacked his account.
21
            43. Following that threat of September 18, 2014, Mr. Chaker began posting
22
     information on the scott-mcmillan-law.blogspot.com site that he operated that, among
23
     other things, Plaintiff had molested his daughter. The first such statement appeared on
24
     Thanksgiving Day, i.e., Thursday, November 27, 2014. A copy of that post is attached
25
     hereto as Exhibit ‘E.’ Plaintiff had not authorized Defendants to use Plaintiff’s name in
26
     any manner. Plaintiff had not molested his daughter. That webpage has since been
27
     removed.
28
            44. In order to improve the likelihood of the search engines indexing his site to

     16-cv-2186                       First Amended Complaint                                   22
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.955
                                              12/05/16     PageID.4113 Page
                                                                    Page     6648
                                                                         23 of  of
                                     100


1    Plaintiff’s name, Defendant DARREN optimized that page, Exhibit ‘E’, for search
2    engines with “labels” including “4760-Nebo, attorney-sex-offender, el-
3    cajon-sex-offender, la-mesa-sex-offender. Rebecca-McMillan, scott-mcmillan-law,
4    www.mcmillanlaw.us.”
5           45. Mr. Chaker also operated a Blogger site at
6    http://mcmillanlawfirm.blogspot.com/. Plaintiff had not authorized Defendant DARREN
7    to use the firm’s name in this manner. He published similarly false, scandalous, libelous
8    material on that site.
9           46. On or about November 28, 201[4], Defendant DARREN Chaker posted on
10   the Blogger site at scott-mcmillan-law.blogspot.com, a post entitled “Maura Larkins
11   Linked to Sex Abuse.” Within that post Chaker repeats his false statements about
12   Plaintiff, and also recited a completely fabricated association between Plaintiff and Ms.
13   Larkins, who is another individual with whom Mr. Chaker has conflict. A true and correct
14   copy of that post is attached hereto as Exhibit ‘G’.
15                                        Spoofing Emails
16          47. On December 3, 2014, Plaintiff received a “spoofed” or bogus email that
17   purported to have been sent from Plaintiff’s own e-mail address “scott@mcmillanlaw.us”
18          a. The email stated:
19          “Scott McMillan and family are child molesters per a recent report,
            http://scott-mcmillan-law.blogspot.com/2014/11/scott-mcmillan-
20          la-mesa.html”
21          b. A true and correct copy of the email is attached as Exhibit ‘H.’
22          c. A true and correct copy of the email with the header is attached as ‘I’.
23                                          Google Places
24          48. On December 4, 2014, a “Darren C.” posted a 2 star review for the McMillan
25   Law Firm, APC on Google places, wherein he stated:
26
            “I wish I knew of his interests in children, http://scott-mcmillan-
27          law.blogspot.com/2014/11/scott-mc.”
28          a. A screen shot of Plaintiff’s administration page for Google Places is attached


     16-cv-2186                       First Amended Complaint                                   23
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.956
                                              12/05/16     PageID.4114 Page
                                                                    Page     6748
                                                                         24 of  of
                                     100


1            hereto as Exhibit ‘J’.
2            b. That post was later deleted. In light of the timing of that e-mail, the use of the
3            name “Darren C.”, and that the identical content was posted on his blogspot sites,
4            Defendant DARREN was the poster.
5            49. Defendant DARREN. Chaker sent e-mails to many members of the local legal
6    community, accusing Plaintiff of molesting his daughter. A copy of one such email
7    dated December 6, 2014 is attached hereto as Exhibit ‘K’. That e-mail was sent to
8    Andrew Griffin, an attorney for an opposing party in a bankruptcy case where Plaintiff
9    represented a creditor, who in turn, forwarded the e-mail to Plaintiff on December 8,
10   2014.
11           50. On December 22, 2014, at 1:57 a.m., Defendant DARREN sent Plaintiff an e-
12   mail with the subject line “Pending Paternity Case”. A copy of that email is attached
13   hereto as Exhibit ‘L.’
14           51. On December 23, 2014, at approximately 10:08 a.m., Plaintiff received an e-
15   mail from Defendant DARREN Chaker entitled “Request to See Son.” A copy of that
16   email is attached hereto as Exhibit ‘M’.
17           Threats to E-mail Colleagues in the San Diego East County Community
18           52. On December 23, 2014, Plaintiff received an e–mail from Defendant
19   DARREN where he stated:
20           “Mr. McMillan, the reported conduct I have found is very improper and
             disgusting. I have been forced to notify numerous members of the bar about
21           my blog concerning your firm, most recently the Foothills Bar Association,
             and will start naming your daughter, I believe a former Ms. El Cajon, as the
22           likely victim. I hope you have ceased your conduct and notice to hundreds
             of people has done the public some good.
23
             Dear XXXXXX,
24
             Sex offender. As a member of the bar and likely parent, I would hope notice
25           of a report concerning La Mesa Attorney Scott McMillan, who also
             operates McMillan Academy of Law without a single applicant/graduate,
26           http://campus.lawdragon.com/schools/mcmillan-academy-of-law/ was
             reported to take part in sexual molestation of a minor. See,
27           http://scott-mcmillan-law.blogspot.com/2014/11/scott-mcmillan-la-mesa.ht
             ml
28
             The report provides great detail and hope you pass this email along, as I

     16-cv-2186                        First Amended Complaint                                  24
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.957
                                              12/05/16     PageID.4115 Page
                                                                    Page     6848
                                                                         25 of  of
                                     100


1           have distributed it to 200 attorneys in San Diego. Scott McMillan is also a
            documented family friend of Kenneth Bourke who was also arrested for
2           child molestation – see report -
            http://scott-mcmillan-law.blogspot.com/2014/09/scott-mcmillan-molest-la-
3           mesa.html
            Happy Holidays to all.
4           Darren Chaker”
5           a. A copy of that email is attached hereto as Exhibit ‘N’.
6           53. On or about June 8, 2015, Google removed the scott-mcmillan-attorney.
7    blogspot.com site, which defendants had created without Plaintiffs authorization.
8           54. On or about June 16, 2015, Google removed the mcmillanlawfirm.
9    blogspot.com site, which defendants had created without Plaintiffs authorization.
10                                   COMPLAINTSBOARD.COM
11          55. Since 2011 and through the present, a person that Plaintiff McMillan believes
12   to be Defendant DARREN based on identical content posted on his website and Mr.
13   Chaker’s statements above of September 18, 2014 that he is “able to remove the
14   complaintsboard.com posting”, has posted derogatory and defamatory statements about
15   Plaintiff on the Internet at:
16   http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht
17   ml#comments
18          a. A true and correct copy of that post as published is attached hereto as Exhibit
19          ‘O.’
20          b. The poster is identified as “Tracy Law Houston.” Cynthia Tracy, Attorney at
21          Law, P.C., a family law attorney in Houston, Texas, formerly represented Nicole
22          Mateo in the custody and child support case against Darren Chaker.
23          56. Despite the removal of the blogspot sites, on August 23, 2015, a poster using
24   the name and search term “scott-mcmillan-la-mesa” posted the following as a comment to
25   the post at http://www. complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-
26   c571484.html#comments
27          a. “I located the police report about Scott McMillan, La Mesa, Attorney reportedly
            molesting children. I also found he operates his own law school out of a small, run
28          down office near the train tracks, but in the same breath says he's a leading law
            firm. With this reputation, I cannot imagine such is true.”

     16-cv-2186                       First Amended Complaint                                 25
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.958
                                              12/05/16     PageID.4116 Page
                                                                    Page     6948
                                                                         26 of  of
                                     100


1           b. Attached as an image to the comment, he re-posted his November 27, 2014
2           post, i.e., the content at Exhibit ‘B’ herein, the repost of which is attached at
3           Exhibit ‘P.’
4           57. On September 16, 2015, a poster using the name and search term
5    “mcmillan-law-firm-la-mesa” posted the following as a comment to the post at
6    http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht
7    ml#comments
8           a. “Scott McMillan, McMillan Law Firm, sued the hardworking Sheriff over his
            Facebook Account. The law settled for about nothing. It is unfortunate law
9           enforcement need to pay out money to defend such nuisance lawsuits, when that
            money should be going to hiring more officers, and buying newer equipment. With
10          about 60 loses in the Court of Appeal docket, astonishing he is still in office.”
11          b. That case – Karras v. Gore, U.S. D.C. So. Dist. Cal., 14cv2564-BEN-KSC –
12          was settled for a payment of attorneys fees plus the token $20. Thus, the above
13          statement is false, as the Sheriff paid attorneys fees and agreed to change practices.
14          c. Attached as an image to the comment, he posted a partial news article, a copy of
15          which is attached as Exhibit ‘Q.'
16          58. Also on September 16, 2015, a poster using the name and search term
17   “mcmillan-law-firm-la-mesa” posted the following as a comment to the post at
18   http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht
19   ml#comments
20          a. “McMillan Academy of Law, run by Scott McMillan appears to have not had a
            single student go through his law firm, where the class is shared in the same space
21          as the attorney, oh and also Dean McMillan (also an attorney working out of same
            office. According to LawDragon, no one has ever graduated or even applied to that
22          law school.”
23          b. Attached as an image to the comment, he posted a webpage print-out, a copy of
24          which is attached as Exhibit ‘R.'
25          59. Also on September 16, 2015, a poster using the name and search term
26   “mcmillan-law-firm-la-mesa” posted the following as a comment to the post at
27   http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht
28   ml#comments


     16-cv-2186                       First Amended Complaint                                   26
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.959
                                              12/05/16     PageID.4117 Page
                                                                    Page     7048
                                                                         27 of  of
                                     100


1           a. “McMillan sued by Yelp! for posting his own reviews. Read the story in detail,
2           sad set of circumstances, especially when you need to create your own reviews.”
3           In truth and in fact, Plaintiffs had not posted their “own reviews.” Plaintiffs had
4           represented Julian McMillan, who had been sued by Yelp.
5
            b. Attached as an image to the comment, he posted a news article, a copy of which
6
            is attached as Exhibit ‘S.' Plaintiff did not post his own reviews. Indeed, in that
7
            case, Plaintiff was not accused by Yelp of posting comments. Rather, Plaintiff
8
            represented another attorney, Julian McMillan, in the case. Chaker edited out the
9
            part that would have otherwise explained that Plaintiff was not the Defendant
10
            DARREN in that action, but rather just the attorney. Contrary to Defendants’
11
            suggestion, Plaintiff was partially successful at the time of the posting of the
12
            article. Plaintiff won a motion to change venue, and counsel for Yelp paid
13
            Plaintiffs attorneys fees.
14
            60. Most recently, on February 9, 2016, a poster using the name and search term
15
     “mcmillan-law-firm” posted the following as a comment to the post at
16
     http://www.complaintsboard.com/complaints/the-mcmillan-law-firm-la-mesa-c571484.ht
17
     ml#comments
18
            a. “Williams v. The Superior Court of San Diego County/Nordstrom, Inc., Court
19          of Appeal Case Number D068765. shows Scott McMillan, McMillan Law Firm in
            Las Mesa, LOST ANOTHER case. This one where Nordstrom is vigorously
20          defending itself against allegations of attorney, law professor, and law school dean
            (Yes, Scott McMillan is all three of those titles since he runs a law school,
21          McMillan Academy of Law, out of two story office near the train tracks. Despite
            not a single student has graduated, or appears to have attended, no one has taken
22          the bar exam either. Nonetheless, this is another example of Scott McMillan losing
            another case - although he claims to be a "leading" San Diego attorney.”
23
            b. Attached as an image to the comment, the docket form , a copy of which is
24
            attached as Exhibit ‘T.’
25
            c. This statement is also false, as the court of appeals allowed the appeal to
26
            proceed in light of the law regarding final, appealable orders.
27
            d. Further, the Court entered an order of stipulated reversal of such appeal.
28
            61. On or about March 27, 2016, Plaintiff McMillan identified a post using

     16-cv-2186                          First Amended Complaint                                  27
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.960
                                              12/05/16     PageID.4118 Page
                                                                    Page     7148
                                                                         28 of  of
                                     100


1    Plaintiff TMLF’s logo and created in a manner that suggested it was posted by Plaintiff or
2    someone else from his firm. Plaintiff did not authorize Defendant DARREN or anyone
3    else to use the McMillan Law Firm’s logo in this manner. The latest entry was posted on
4    or about December 17, 2015. Specifically, a poster using the name and search term
5    “scott-mcmillan-law-firm-la-mesa” setup a bogus page entitled “The McMillan Law Firm
6    Customer Care Service” using The McMillan Law Firm, APC logo at
7    http://www.complaintsboard.com/the-mcmillan-law-firm-b121166
8           a. A true and correct copy of that page is attached hereto as Exhibit ‘U.’
9           Notably, the bogus “customer care service” repeats the same false allegations as
10          previously made by Chaker. i.e., that Plaintiff molested his daughter.
11          b. On December 8, 2015 – Plaintiff’s birthday – Mr. Chaker emailed Plaintiff the
12          following statement:
13          Good afternoon Scott,
14          I have been unable to locate a TM/Copyright for the domain
            mcmillanlaw.us or for your law firm with the USPTO or U.S. Copyright
15          Office. If there is such, kindly advise prior to 7PM today. If I do not receive
            a response, it will be presumed there is no such TM/Copyright. Prior to
16          posting additional material, I will extend this courtesy to you.
17          Also, I have updated the material on
            http://scott-mcmillan-law.blogspot.de/p/scott-mcmillan-attorney-la-mesa.ht
18          ml
19          I have also copied Maura Larkins on this email.
20          Best regards,
21          Darren”
22          c. A true and correct copy of the email dialog that occurred December 8, 2014, are
23          attached as Exhibit ‘V’.
24          d. Plaintiffs had not authorized the use of their name, the logo, or creation of a
25          customer care site on Complaintsboard.com.
26          62. Following Mr. Chaker’s posts to complaintsboard.com, individuals solicited
27   Plaintiffs purporting to be able to have the ability to remove the posts. They wanted to
28   charge Plaintiffs $4,800 to remove defendants posts.


     16-cv-2186                        First Amended Complaint                                   28
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.961
                                              12/05/16     PageID.4119 Page
                                                                    Page     7248
                                                                         29 of  of
                                     100


1                                   PISSEDCONSUMER.COM
2             63. Since 2011 and through the present and as late as February, 2016, a person
3    using a pseudonym, that Plaintiff McMillan believe to be Defendant DARREN, or the
4    other defendnats, based on the content and Defendant DARREN’s statements above of
5    September 18, 2014 referring to the “pissedconsumer.com” website, has posted
6    derogatory and defamatory statements about Plaintiff on the Internet at the website
7    domain “PISSEDCONSUMER.COM”:
8             64. A Google search of “scott mcmillan site:pissedconsumer.com” returns some
9    3200 results. Most of those results appear to have been posted in 2015 and 2016.
10   Plaintiffs believe that defendants have posted all of those entries. They have done so
11   either anonymously or using some variation of the key words: “The Mcmillan Law Firm -
12   La-Mesa-Attorney-Scott-McMillan”
13            65. Unlike Complaintsboard.com, Pissedconsumer.com does not remove the
14   information posted by persons such as Defendant DARREN. Specifically, the terms of
15   service of Pissedconsumer states:
16            “5. Removal of Information
              By posting information on PC, you understand and agree that the material
17            will not be removed even at your request. You shall remain solely
              responsible for the content of your postings on PC.”
18
     http://www.pissedconsumer.com/tos.txt.
19
              66. The Pissedconsumer.com post that Chaker started on November 3, 2011, is
20
     attached hereto as Exhibit ‘W’. Within that post he misrepresents Plaintiff’s win/loss
21
     ratio.
22
              67. On August 23, 2015, Defendant DARREN made the false allegation, accusing
23
     Plaintiff of child molestation, a copy is attached hereto as Exhibit ‘X’.
24
              68. On December 4, 2015, Defendant DARREN posted a review entitled “The
25
     Mcmillan Law Firm - Scott McMillan Law Firm - La Mesa - Malpractice” which falsely
26
     accuses Plaintiff of malpractice, attached hereto as Exhibit ‘Y.’ Chaker falsely states that
27
     an appeal in Williams v. Nordstrom, Inc. was to be dismissed, and termed it
28
     “malpractice.” In fact, the appeal was not dismissed and ultimately resulted in a

     16-cv-2186                       First Amended Complaint                                  29
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.962
                                              12/05/16     PageID.4120 Page
                                                                    Page     7348
                                                                         30 of  of
                                     100


1    stipulated order of reversal.
2           69. On February 11, 2016, Defendant DARREN posted a review “The Mcmillan
3    Law Firm - Scott McMillan Law Firm La Mesa,” which is attached hereto as Exhibit ‘Z.’
4    Chaker made statements that were knowingly false as he stated that the “the Court of
5    Appeal DENIED the petition after forcing the defendant incur huge amounts of attorney
6    fees.” In fact, the defendant did not file a response. Chaker had no basis to suggest that
7    attorneys fees were incurred resulting from the filing of the petition. Chaker further
8    falsely stated Plaintiff’s record as “almost 80 under his belt and a hand full of wins.”
9                                           Current Posts
10          70. To date Defendant DARREN continues to post material on his website in a
11   manner that is intended to optimize his websites to respond to search engine indexes with
12   his name. Specifically, he continues to use the tags “mcmillan-associates-la-mesa”,
13   “scott-mcmillan-la-mesa”:
14          71. On March 29, 2016, Plaintiff accessed
15   http://darren-chaker.blogspot.com/search/label/scott-mcmillan-la-mesa and retrieved the
16   attached article, a true and correct copy of which is attached hereto as Exhibit ‘AA’
17   which incorporates the use of the tags.
18          72. On March 29, 2016, Plaintiff accessed http://darrenchaker.us/ and retrieved
19   the attached article bearing a date of December 8, 2015, a true and correct copy is
20   attached hereto as Exhibit ‘BB’, which incorporates the use of the tags.
21          73. On March 29, 2016, Plaintiff McMillan accessed http://darrenchaker.org/ and
22   retrieved the attached article bearing a date of January 23, 2016, a true and correct copy is
23   attached hereto as Exhibit ‘CC’, which incorporates the use of the tags.
24                          Defendant DARREN’s Use of Pseudonyms
25          74. Plaintiff is informed and believe that Darren Chaker also uses the pseudonym
26   “Luis Perdomo.” On March 29, 2016, Plaintiff accessed
27   https://plus.google.com/1048021677 37415969641/posts/HySqAKY7jYR and retrieved
28   the attached page, a true and correct copy is attached hereto as Exhibit ‘DD’,


     16-cv-2186                       First Amended Complaint                                     30
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.963
                                              12/05/16     PageID.4121 Page
                                                                    Page     7448
                                                                         31 of  of
                                     100


1    incorporating the same allegations and artwork published by Defendant DARREN
2    Chaker.
3                 Defendant DARREN admits that he knows that he is barred
4                               from posting defamatory material.
5            75. On January 22, 2016, Defendant DARREN Chaker appeared for a judgment
6    debtors exam. He had been previously ordered to produce the names of the domains that
7    he holds. On the record in the Chaker v. Mateo case, he admitted that he had such logins
8    and that his use of those could result in the revocation of his supervised release.
9    [Transcript, p. 9] Defendant DARREN was also ordered to provide the identifying
10   information as to Internet domains that he owns. A copy of relevant portions of the
11   transcript is attached hereto as Exhibit ‘EE’.
12           76. Defendant DARREN did not appear as ordered on March 11, 2016, in the
13   Superior Court to provide the information. As recited in the transcript of January 22,
14   2016, Defendant DARREN was aware that he was required to appear at the continued
15   examination. [Exh. EE, page 31]
16           77. On March 11, 2016 Defendant DARREN failed to appear for his continued
17   judgment debtor’s examination. Judge Taylor issued a bench warrant for his appearance,
18   which remains outstanding. A copy of that bench warrant is attached hereto as Exhibit
19   ‘FF’.
20           78. On March 11, 2016 the Superior Court in the Chaker v. Mateo case has
21   ordered the appointment of a receiver to take possession of Mr. Chaker’s personal
22   property, including his domain names for ultimate sale in order to satisfy the judgment.
23   Despite orders to do so, Defendant DARREN has not complied with the orders of the
24   Superior Court.
25             Defendant DARREN has created false accounts with Plaintiff’s name
26           79. Defendant DARREN created accounts using Plaintiff’s name and the name of
27   the McMillan Law Firm. One of those accounts is on Slideshare.net, and reflected on
28   Exhibit ‘GG’. Plaintiff surmise that he has prepared that account in order to upload his


     16-cv-2186                       First Amended Complaint                                   31
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.964
                                              12/05/16     PageID.4122 Page
                                                                    Page     7548
                                                                         32 of  of
                                     100


1    defamatory material that he intends to falsely attribute to him. Plaintiff believes that
2    Defendant DARREN made that account because it is associated by Slideshare with an
3    account under the name of David Gingras, another attorney who successfully represented
4    a victim of Defendants and whom Chaker has also targeted for harassment.
5           Defendants have inflicted damage upon both Plaintiffs and their clients.
6           80. Attorneys rely upon their reputation in the community and before the courts
7    that they practice in. Defendant DARREN’s outrageous lies which he has published have
8    injured Plaintiffs’ practice. Opposing counsel in other, unrelated cases have mentioned
9    the existence of the posts. Clients have mentioned the existence of the posts and their
10   content. Plaintiff McMillan believes that jurors that Plaintiff has tried cases in front of
11   have accessed the posts and taken them into account in determining the cases. Thus,
12   Defendants’ threats made on September 18, 2014 have borne out. Plaintiffs have invested
13   substantial time in developing Plaintiff McMillan’s reputation as a zealous advocate for
14   his clients, and remaining consistent to the duties of an attorney as set forth in Business
15   and Professions Code section 6068, and particularly that set forth in subsection (h):
16          “Never to reject, for any consideration personal to himself or herself, the
17          cause of the defenseless or the oppressed.”
18   (Bus. & Prof. Code 6068(h).)
19          81. Susan A. has been, prior to representation by Plaintiffs herein, defenseless to
20   and oppressed by Defendants.
21          82. Wendy Mateo was defenseless to and was oppressed by Defendants.
22          83. Plaintiff understood that Defendants could resort to attacks of Plaintiff
23   McMillan’s character when Plaintiff continued to represent Susan A. despite Defendants
24   threats to engage in libel against him. Defendants then performed on their threats, and
25   have engaged in the forewarned attacks against Plaintiff – and later Plaintiff’s family
26   members – following January 21, 2014, and September 18, 2014.
27
28


     16-cv-2186                       First Amended Complaint                                      32
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.965
                                              12/05/16     PageID.4123 Page
                                                                    Page     7648
                                                                         33 of  of
                                     100


1                                    FIRST CLAIM FOR RELIEF
2               Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §1962(c)
3                                        (Against Darren Chaker)
4              84. Plaintiffs reallege and incorporate paragraphs 1-83 as though fully set forth
5    herein.
6              85. Defendant DARREN Chaker is a “person” cappable of holding a legal or
7    beneficial interest in property within the meaning of 18 U.S.C. § 1961(3).
8              86. Defendant DARREN Chaker listed above has violated 18 U.S.C. § 1962(c) by
9    commission of the following multiple acts.
10                                          Chaker Enterprise
11             87. Plaintiffs allege that during all the time material herein that DARREN Chaker,
12   an individual, along with other individuals, including, but not limited to, Defendants
13   VANIA Chaker and NICOLE Chaker constitutes the “Enterprise.”
14             88. Plaintiffs allege that the Enterprise constitutes a RICO ‘enterprise’ as that term
15   is defined pursuant to 18 U.S.C § 1961(4). As described above, the members of the
16   Enterprise have functioned together as a continuing unit with a common purpose to obtain
17   the Plaintiffs’ property under fear induced by falsely imputing a deformity, disgrace, or
18   crimes, and by threats to do an unlawful injury to the person or property, as described in
19   Cal Penal Code section 519, all in violation of Cal. Penal Code section 523 (extortion).
20             89. The Enterprise exists separate and apart and distinct from the conducting of
21   the pattern of racketeering as the Defendant, an individual, is one of a number of other
22   individuals which comprise the Enterprise. The alleged Enterprise herein also satisfies
23   the three “structural features” of Boyle v. United States, i.e., the group had a purpose;
24   relationships with each other; and longevity sufficient to permit the associates to pursue
25   the enterprise’s purposes.
26             90. Here, the FAC describes how the members of the Enterprise, since at least
27   year 2004 and continuously up to the present time, worked together to file meritless
28   lawsuits under the Fair Credit Reporting Act (para. 10-11; 14; 16; 19); and worked


     16-cv-2186                         First Amended Complaint                                    33
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.966
                                              12/05/16     PageID.4124 Page
                                                                    Page     7748
                                                                         34 of  of
                                     100


1    together for Defendant DARREN Chaker to file baseless lawsuits under the Fair Credit
2    Billing Act and other statutes (para. 18). In year 2004, Defendant VANIA Chaker
3    represented Defendant DARREN Chaker in a federal lawsuit in which DARREN, acting
4    subnom as Darren Del Nero, and his mother and enterprise member Defendant NICOLE
5    Chaker brought a baseless action against Midland Credit Management Inc. (para. 11).
6    DARREN and his attorney Defendant VANIA Chaker were sanctioned for bringing the
7    suit in bad faith and for the purpose of harassment (para. 11, supra). Morevoer,
8    Defendant VANIA Chaker also temporarily represented Defendant DARREN Chaker
9    subnom in another case in year 2004 so that Defendant DARREN could avoid the bar of
10   prefiling orders placed resulting from his designation as a vexatious litigant (para. 11,
11   supra).
12             91. The common purpose of the Enterprise members was to assist each other in
13   the filing of false and meritless lawsuits under federal debt collection statutes; assist each
14   other in the filing of lawsuits against attorneys who opposed them (para. 17, 78), and to
15   conduct a campaign of harassment, defamation, and extortion against attorneys, such as
16   the Plaintiffs, who represented parties adverse to the interests of the Enterprise members
17   (para. 29-83). Enterprise members also assisted each other in committing vandalism
18   against Plaintiff’s property (para. 31).
19             92. Further proof of these relationships, in addition to the familial relationships, is
20   described for example, in para. 40, in which during the Plaintiffs’ representation of Susan
21   A. in a lawsuit for paternity brought by Defendant DARREN, Defendant VANIA blocked
22   the entrance of the courtroom of a licensed private investigator (Rivero) hired by Plaintiff
23   while DARREN blocked the doorway exit (para. 40 a-d); and VANIA and DARREN
24   together chased Rivero in a black SUV in an effort to intimidate him (para. 40-e).
25   Another example is described in para. 40g-i, in which Defendant NICOLE, who is not an
26   attorney but was counseled by Defendant VANIA, appeared at a hearing in the Susan A.
27   case while Defendant DARREN was incarcerated. Also, on or about January 21, 2014,
28   Defendant NICOLE sent an intimidating letter to Plaintiffs and filed documents in the


     16-cv-2186                          First Amended Complaint                                    34
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.967
                                              12/05/16     PageID.4125 Page
                                                                    Page     7848
                                                                         35 of  of
                                     100


1    case and executed a declaration to which was attached the threatening letter.
2           93. The Enterprise was engaged in, and its activities affected, interstate commerce
3    as its members stole the identity of credit card holders (para. 28, the Frantzes). Enterprise
4    members also threatened attorneys who worked in interstate commerce and represented
5    victims (such as Plaintiff). Also see Charles Kim, para. 28(d); Defendant DARREN filed
6    false bankruptcy petitions to avoid foreclosures and collect rental income (para. 23);
7    Defendant DARREN began using Plaintiff’s name on internet postings (para. 36, 45);
8    Defendant DARREN hacked into Plaintiffs’ Paypal and Twitter accounts in which
9    payments were made in interstate commerce (para. 42); Defendant DARREN unlawfully
10   posted information on defendant’s internet “blogspot.com” account which was
11   defamatory thereby causing Plaintiffs, who operate in interstate commerce, to suffer a
12   loss of income (para. 43, 46, 83); and Enterprise members posted derogatory and
13   defamatory statements on the internet at different websites (see, e.g., para. 55 -
14   complaintsboard.com, para. 63 - pissedconsumer.com) which affected Plaintiff’s
15   business, which operated in interstate commerce. Plaintiffs thus allege that these
16   activities engaged in by said defendants injured Plaintiffs’ business and/or property
17   interests in connection with their business activities that affect federal interstate and/or
18   foreign commerce.
19                                  The Pattern of Racketeering
20          94. From in or about 2004 and continuing up through the present time, Defendant
21   DARREN Chaker, a person associated with, or employed by the Enterprise, did
22   knowingly and unlawfully conduct or participate, directly or indirectly, in the affairs of
23   the Enterprise through a pattern of racketeering activity within the meaning of 18 U.S.C.
24   § 1961(1) and § 1961(5); all in violation of 18 U.S.C. §1962(c).
25          95. The RICO Defendant DARREN worked with other Enterprise members with
26   the “intent to extort” property from Plaintiffs as described in Cal. Penal Code, Sections
27   518 and 523, i.e., to obtain under threat of fear Plaintiff’s intangible property right to
28   adequately represent victims in his practice of law and prosecute his case on behalf of his


     16-cv-2186                        First Amended Complaint                                      35
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.968
                                              12/05/16     PageID.4126 Page
                                                                    Page     7948
                                                                         36 of  of
                                     100


1    clients free of threats, thereby directly and proximately causing tangible harm to his
2    business and concrete financial losses. For example, Defendant DARREN has caused the
3    sending of writings, usually by email, with the intent to extort Plaintiffs intangible right to
4    represent his client by threatening further actions against Plaintiffs unless Plaintiff
5    worked to have Plaintiffs’ client provide concessions to Defendant in federal litigation
6    (see para. 40 Susan A. paternity case). Defendant intended to extort property from
7    Plaintiffs, i.e., the right to practice his legal practice by engaging in threats of violence if
8    Plaintiffs continued to collect and publish legal decisions through the website
9    FEARNOTLAW.COM.
10             96. Plaintiffs allege that these activities engaged in by Defendant DARREN
11   injured Plaintiffs’ business and/or property interests, and proximately and directly caused
12   tangible harm to Plaintiffs’ business, including proximately causing concrete financial
13   losses.
14             97. Plaintiffs allege that these activities constitute acts involving extortion in
15   violation of California Penal Code sections 518, 519, and 523, acts punishable by
16   imprisonment for more than one year, and thus racketeering activity as defined in 18
17   U.S.C. § 1961(1)(A).
18                       18 U.S.C. § 1961(5) Pattern of Racketeering Activity
19             98. Plaintiffs allege that the course of conduct engaged in by RICO defendant
20   DARREN Chaker constitutes both continuity and relatedness of the racketeering activity,
21   thereby constituting a pattern of racketeering activity, as that term is defined in 18 U.S.C.
22   § 1961(5). Plaintiffs allege that the relatedness criterion is satisfied as the predicate acts
23   were related to each other, and related to the activities and purposes of the Enterprise.
24   Plaintiffs allege the “continuity” of the pattern of racketeering activity is both closed-
25   ended inasmuch as a series of related predicate offenses extended over at least ten years
26   (a substantial period of time). The racketeering acts of extortion also are “open-ended”
27   inasmuch as the racketeering activities of extortion themselves carry a specific threat of
28   repetition extending indefinitely into the future. Moreover, the FAC describes that the


     16-cv-2186                          First Amended Complaint                                    36
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.969
                                              12/05/16     PageID.4127 Page
                                                                    Page     8048
                                                                         37 of  of
                                     100


1    extortionate conduct toward attorneys who represented clients against him was the
2    “regular way the enterprise conducted its business” (see para. 28d, para. 79, extortion of
3    attorney David Gringas) and thus constitute continuing racketeering activity. Defendant
4    DARREN continues in this year 2016 to post defamatory materials on his website to
5    cause Plaintiffs injury (para. 70-73, Exhs. AA-CC).
6                                  Racketeering Acts of Extortion
7                                      Racketeering Act One
8           99. On or about November 23, 2010, Defendant DARREN, within the Southern
9    District of California, with intent to extort money or other proprty from Plaintiffs, sent and
10   delivered to Plaintiff a letter demanding Plaintiff remove posts concerning Defendant
11   DARREN’s cases from FEARNOTLAW.COM. Subsequently, DARREN sent e-mails to
12   Plaintiff making implicit threats against Plaintiff’s property (dogs) (para. 34). Defendant
13   DARREN’s letter and e-mails were writings which expressly, or implied, a threat specified
14   in Section 519(1), i.e., to do an unlawful injury to the person or property of the individual
15   threatened. These acts constituted extortion as the Defendant obtained from Plaintiffs their
16   intangible property right to practice law and publish court decisions on the internet, all in
17   violation of section 523 and 519, thereby causing tangible harm and direct injury to
18   Plaintiffs’ business.
19          100. Section 523 provides that violations of that section are punishable in the same
20   manner as if such money or property were actually obtained by means of such threat.
21   Violations of section 523 are felony violations as described in section 520.
22                                      Racketeering Act Two
23          101. On or about November 28, 2011, during the pendency of representation by
24   Plaintiff of Maura Larkins, Defendant DARREN, within the Southern District of California,
25   with intent to extort money or other property from Plaintiffs, posted on Plaintiffs’ scott-
26   mcmillan-law.blogspot.com site defamatory statements about Plaintiff and recited a
27   completely fabricated association between Plaintiff and Ms. Larkins (para. 46, Exh. G).
28   These were writings which expressly and implied a threat as specified in Section 519(3), i.e.,,


     16-cv-2186                       First Amended Complaint                                    37
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.970
                                              12/05/16     PageID.4128 Page
                                                                    Page     8148
                                                                         38 of  of
                                     100


1    to expose or impute to Plaintiff a defamatory, disgrace, or crime. These acts constituted
2    extortion as the Defendant obtained from Plaintiff his intangible property right to practice
3    law free of threats and to practice in accordance with the California Rules of Professional
4    Conduct, all in violation of section 523 and 519, thereby causing tangible harm and direct
5    injury to Plaintiffs’ business.
6                                       Racketeering Act Three
7           102. On or about January 21, 2014, during the pendency of the Susan A. paternity
8    case, Defendant DARREN, within the Southern District of California, with intent to extort
9    money or other property from Plaintiffs, through his mother Defendant NICOLE, sent and
10   delivered to Plaintiff McMillan a letter (Exhibit 4) threatening that Plaintiff’s “client will
11   suffer” due to Plaintiff’s representation of Suan A. (para. 40). Defendant’s letter was a
12   writing which expressly and impliedly made a threat as specified in section 519(1), i.e., to
13   do an unlawful activity to the person or property of the individual by threatenting that unless
14   Plaintiff complied, Plaintiff’s client would suffer. These acts constituted extortion as the
15   Defendant obtained from Plaintiff his intangible property right to practice law free of threats,
16   and to practice in accordance with the California Rules of Professional Conduct, all in
17   violation of sections 523 and 519, thereby causing tangible harm and direct injury to
18   Plaintiffs’ business.
19                                      Racketeering Act Four
20          103. On or about September 18, 2014, during the pendency of the Susan A. paternity
21   case, 2010, Defendant DARREN, within the Southern District of California, with intent to
22   extort money or other property from Plaintiffs, sent and delivered to Plaintiff an e-mail
23   (Exhibit B) demanding Plaintiff to convince Susan A. to grant him concessions in the
24   paternity case (para. 41). Defendant’s e-mails were writings which expressly and impliedly
25   made a threat as specified in section 519(1), i.e., to do an unlawful injury to the person or
26   property of the individual by threatening that unless Plaintiff complied, the Plaintiff would
27   lose “clients,” and would “take food out of [Plaintiff’s kids mouths],” and Plaintiff would
28   incur other pecuniary losses. These acts constituted extortion as the Defendant obtained from


     16-cv-2186                        First Amended Complaint                                    38
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.971
                                              12/05/16     PageID.4129 Page
                                                                    Page     8248
                                                                         39 of  of
                                     100


1    Plaintiff his intangible property right to practice law free of threats, and to practice in
2    accordance with the California Rules of Professional Conduct, all in violation of sections 523
3    and 519, thereby causing tangible harm and direct injury to Plaintiffs’ business.
4                                       Racketeering Act Five
5           104. On or about September 18, 2014, during the pendency of the Susan A. paternity
6    case, 2010, Defendant DARREN, within the Southern District of California, with intent to
7    extort money or other property from Plaintiffs, sent delivered to Plaintiff an e-mail (Exhibit
8    B) demanding Plaintiff convince Susan A. to grant him concessions in the paternity case
9    (para. 41). Defendant’s e-mails were writings which expressly and impliedly made a threat
10   as specified in section 519(1), i.e., that unless Plaintiff settled the case Defendant would
11   continue his malicious blogs on coomplaintsboard.com and pissedconsumer.com. These acts
12   constituted extortion as the Defendant deprived Plaintiff of his intangible property right to
13   practice law free of threats and in accordance with the California Rules of Professional
14   Conduct, all in violation of section 523 and 519, thereby causing tangible harm and direct
15   injury to Plaintiffs’ business.
16                                       Racketeering Act Six
17          105. On or about November 27, 2014, during the pendency of the Susan A. paternity
18   case, Defendant DARREN, within the Southern District of California, with intent to extort
19   money or other property from Plaintiffs, began posting defamatory material on the scott-
20   mcmillan-law.blogspot.com site falsely stating that Plaintiff had molested his daughter (see
21   para. 43, Exh. E). The defamatory postings were writings which expressly and impliedly
22   made a threat as specified in section 519(3), i.e., that unless Plaintiff settled the case
23   Defendant would expose and impute to Plaintiffs a defamatory, disgrace, or crime. These
24   acts constituted extortion as the Defendant obtained from Plaintiff his intangible property
25   right to practice law free of threats and to practice in accordance with the California Rules
26   of Professional Conduct, all in violation of sections 523 and 519, thereby casuing tangible
27   harm and direct injury to Plaintiffs’ business.
28


     16-cv-2186                        First Amended Complaint                                  39
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.972
                                              12/05/16     PageID.4130 Page
                                                                    Page     8348
                                                                         40 of  of
                                     100


1                                       Racketeering Act Seven
2           106. On or about December 6, 2014, during the representation by Plaintiff of a
3    creditor in a bankruptcy proceeding, Defendant DARREN, within the Southern District of
4    California, with the intent to extort money or other property from Plaintiffs, sent an e-mail
5    to an attorney who represented an opposing party, in which DARREN falsely accused
6    Plaintiff of molesting his daughter (see para. 49, Exh. K). The opposing attorney forwarded
7    the e-mail to Plaintiff on December 8, 2014. The defamatory e-mails were writings which
8    expressly and impliedly made a threat specified in section 519(3), i.e., it exposed and
9    imputed to Plaintiffs a deformity, disgrace, or crime. These acts constituted extortion as the
10   Defendant obtained from Plaintiff his intangible property right to practice law free of threats,
11   and to practice in accordance with the California Rules of Professional Conduct, all in
12   violation of sections 523 and 519, thereby causing tangible harm and direct injury to
13   Plaintiffs’ business.
14                                      Racketeering Act Eight
15          107. On or about December 23, 2014, during the representation by Plaintiff of clients
16   engaged in litigation in San Diego East Count Community, including clients adverse to the
17   interests of Defendant DARREN, such as Susan A. and Wendy Mateo, with the Southern
18   District of California, with intent to extort money or other property from Plaintiffs, sent an
19   e-mail to 200 attorneys in San Diego (see para. 52, Exh. N). The defamatory e-mails were
20   writings which expressly and impliedly made a threat as specified in section 519(3), i.e., it
21   exposed and imputed to Plaintiffs a deformity, disgrace, or crime. These acts constituted
22   extortion as the Defendant obtained from Plaintiff his intangible property right to practice
23   law free of threats, and to practice in accordance with the California Rules of Professional
24   Conduct, all in violation of sections 523 and 519, thereby causing tangible harm and direct
25   injury to Plaintiffs’ business.
26                                      Racketeering Act Nine
27          108. From 2011 to the present, during the representation by Plaintiff of clients
28   engaged in litigation in this district and elsewhere, including clients adverse to the interests


     16-cv-2186                        First Amended Complaint                                    40
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.973
                                              12/05/16     PageID.4131 Page
                                                                    Page     8448
                                                                         41 of  of
                                     100


1    of Defendant DARREN, such as Susan A. and Wendy Mateo, Defendant DARREN, within
2    the Southern District of California, with intent to extort money or other property from
3    Plaintiffs, posted defamatory and derogatory comments, including false comments that
4    Plaintiff was a sex offender on the internet at complaintsboard.com. See para. 55-62; Exhs.
5    O-V. The defamatory postings were writings which expressly and impliedly made a threat
6    as specified in section 519(3), i.e., it exposed and imputed to Plaintiffs a deformity, disgrace,
7    or crime. These acts constituted extortion as the Defendant deprived Plaintiff of his
8    intangible property right to practice law free of threats, and in accordance with the California
9    Rules of Professional Conduct, all in violation of sections 523 and 519, thereby causing
10   tangible harm and direct injury to Plaintiffs’ business.
11                                       Racketeering Act Ten
12          109. From 2011 to the present, during the representation by Plaintiff of clients
13   engaged in litigation in this, including clients adverse to the interests of Defendant
14   DARREN, within the Southern District of California, with intent to extort money or other
15   property from Plaintiffs, posted defamatory and derogatory comments, including false
16   comments that Plaintiff engaged in child molestation, on the internet at pissedconsumer.com.
17   See para. 63-69; Exhs. W-Z. These defamatory postings were writings which expressly and
18   impliedly made a threat as specified in section 519(3), i.e., it exposed and imputed to
19   Plaintiffs a deformity, disgrace, or crime. These acts constituted extortion as the Defendant
20   obtained from Plaintiff his intangible property right to practice law free of threats, and to
21   practice in accordance with the California Rules of Professional Conduct, all in violation of
22   sections 523 and 519, thereby causing tangible harm and direct injury to Plaintiffs’ business.
23                                        RELIEF SOUGHT
24          110. Plaintiffs are entitled to recover, pursuant to 18 U.S.C. § 1964(c), treble damages
25   in an amount to be determined by offer of proof at time of trial. Plaintiffs are also entitled
26   to recover attorneys’ fees and costs of this litigation, as well as damages arising from lost
27   profits and/or lost business opportunities proximately caused by RICO defendants’ violations
28   of the RICO Act.


     16-cv-2186                        First Amended Complaint                                     41
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.974
                                              12/05/16     PageID.4132 Page
                                                                    Page     8548
                                                                         42 of  of
                                     100


1           111. Plaintiff requests injunctive relief to prevent prevent and restrain violations of
2    section 1962 by issuing appropriate orders, including, but not limited to: ordering Defendants
3    divest themselves of any interest, direct or indirect, in any enterprise; imposing reasonable
4    restrictions on the future activities or investments of Defendants, including, but not limited
5    to, prohibiting Defendants from engaging in the same type of endeavor as the enterprise
6    engaged in, the activities of which affect interstate or foreign commerce; or ordering
7    dissolution or reorganization of any enterprise, making due provision for the rights of
8    innocent persons, including Plaintiff herein.
9           112.   Plaintiffs requests that the Court revoke Defendant DARREN Chaker’s
10   supervised release, and order him to remove the posts, or execute such documents that would
11   compel the removal of those posts, all of which he has published in contempt of the Court’s
12   order for supervised release.
13          113. Plaintiffs requests that the Court also issue an order to DARREN Chaker
14   requiring him to request the removal of his posts from the Internet forums in a form that may
15   be published to the third parties, i.e., Pissedconsumer.com and Complaintsboard.com, that
16   have published defendants’ harrassing and defamatory posts. Plaintiff request that the Court
17   make a finding that such posts are contrary to the conditions of Defendant DARREN’s
18   supervised release and thereby unlawful. With such a finding, and an order that Chaker
19   remove those post, those sites would willingly do so.
20          114. Plaintiffs requests that the Court also issue an order with findings such that can
21   be published to those search engines that have indexed the posts, i.e., Google, Yahoo, and
22   Bing, and findings that such posts were placed by Defendant DARREN contrary to the
23   Judgment in this case and the Court’s terms of Defendant DARREN ’s supervised released.
24   And that Defendant DARREN be ordered to request the removal of such posts from such
25   search indices. Plaintiff’s hope and expectation is that those third parties would be persuaded
26   to remove the posts from the respective index.
27
28


     16-cv-2186                       First Amended Complaint                                    42
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.975
                                              12/05/16     PageID.4133 Page
                                                                    Page     8648
                                                                         43 of  of
                                     100


1                                 SECOND CLAIM FOR RELIEF
2         (Against All Defendants, Racketeer Influenced and Corrupt Organizations Act,
3                                         18 U.S.C. § 1962(d))
4           115. Plaintiffs repeat and reallege the averments contained in paragraphs 1-83, and
5    85 through 114 as though fully set forth herein.
6           116. Plaintiffs allege that commencing in 2004, and during and continuing at all times
7    to the present, RICO defendants conspired to violate section 1962(c), i.e., each defendant
8    agreed that a conspirator (DARREN) would conduct or participate in the affairs of the
9    Enterprise through a pattern of racketeering, including acts involving extortion in violation
10   of California state law, as more fully described in the First Claim for Relief. Plaintiffs allege
11   that the conspiratorial objective of that mutual agreement was intended to obtain Plaintiffs’
12   interests in property, thereby causing tangible harm and direct injury to Plaintiffs, and that
13   such conspiratorial conduct constitutes contravention of RICO § 1962(d).
14          117. Defendants are members of the RICO § 1962(d) conspiracy at and during the
15   time frame the criminal activities were committed that constitute the RICO § 1961(5) pattern
16   of racketeering activity. Proof of the agreement of VANIA and NICOLE that a conspirator
17   (DARREN) would engage in multiple acts of racketeering are described in paragraphs 10-11;
18   14; 16; 18; and 19, i.e., since at least year 2004 and continuously to the present time, the three
19   defendants agreed that they together would file meritless lawsuits under the Fair Credit
20   Reporting Act, the Fair Debt Collections Practices Act and other litigation (para. 18). As
21   described above in para. 40, during the Plaintiffs’ representation of Susan A. in a lawsuit for
22   paternity brought by DARREN, VANIA assisted DARREN in the intimidation of a licensed
23   private investigator (Rivero) hired by Plaintiff. Also, as described in para. 40g-i, NICOLE,
24   who is not an attorney but was counseled by VANIA, appeared at a hearing in the Susan A.
25   case while DARREN was incarcerated. Also, on or about January 21, 2014, Nicole sent an
26   intimidating letter to Plaintiffs and filed documents in the case and executed a declaration
27   to which was attached the threatening letter. See Exhs. 4 and 5.
28          118. The above allegations are sufficient to show that NICOLE, VANIA and


     16-cv-2186                        First Amended Complaint                                      43
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.976
                                              12/05/16     PageID.4134 Page
                                                                    Page     8748
                                                                         44 of  of
                                     100


1    DARREN agreed with each other so that at least one of the conspirators (here, DARREN)
2    would commit multiple acts of racketeering activity, i.e., extortion in violation of Cal. Penal
3    Codes 519 and 523.
4           119. RICO recovery is being sought as described in the First Claim for Relief.
5
6                                  THIRD CLAIM FOR RELIEF
7                 (Civil Extortion - Against Defendants DARREN and NICOLE)
8           120. Plaintiffs repeat and reallege the averments contained in paragraphs 1-83, and
9    84 through 114, and 116 through 119, as though fully set forth herein.
10          121. Defendants conduct was unlawful as a matter of law, in that Defendant
11   DARREN had been forbidden from types of expressive conduct by the terms of his Pre-Trial
12   release, the terms of his confinement and Bureau of Prisons regulations, and the terms of his
13   supervised release. Defendant NICOLE was aware of these restrictions.
14          122. Extortion is the obtaining of property from another, with his consent, or the
15   obtaining of an official act of a public officer, induced by a wrongful use of force or fear, or
16   under color of official right. (Penal Code § 518.)
17          123. Defendants attempted to obtain property from Plaintiffs, i.e., the right to
18   continue to practice law consistent with the California Business and Professions Code, and
19   the California Rules of Professional Conduct, with respect to the advocacy on behalf of
20   Susan A..
21          124. Defendants attempted to obtain property from Plaintiffs, i.e., the right to collect
22   on a debt due and owing by virtue of the fee award in the Chaker v. Mateo action.
23          125. Defendants attempted to obtain property from Plaintiffs, i.e., the right to
24   continue to collect and publish cases through the website FEARNOTLAW.COM.
25          126. Defendants attempted to obtain an official act of a public officer, i.e., a judge,
26   through Plaintiffs’ clients acquiesence.
27          127. Defendants wrongfully attempted to induce fear as that term is used in Penal
28   Code section 519, which provides in pertinent part under the heading “threats”:


     16-cv-2186                        First Amended Complaint                                    44
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.977
                                              12/05/16     PageID.4135 Page
                                                                    Page     8848
                                                                         45 of  of
                                     100


1           “Fear, such as will constitute extortion, may be induced by a threat of any of
2           the following:
3                  1. To do an unlawful injury to the person or property of the
4                  individual threatened or of a third person.
5                  2. To accuse the individual threatened, or a relative of his or
6                  her, or a member of his or her family, of a crime.
7                  3. To expose, or to impute to him, her, or them a deformity,
8                  disgrace, or crime.
9                  4. To expose a secret affecting him, her, or them.
10                                                ***
11   (Penal Code § 519)
12          128. Defendants threats were both express, and were implied by the contents of the
13   various writings and the surrounding circumstances.
14          129. Defendants transmitted the threats comprising extortion.
15          130. The Statutes of Limitations regarding the bringing of the present claims have
16   been tolled due to Defendants’ absence from the State of California according to California
17   Code of Civil Procedure section 351:
18          “If, when the cause of action accrues against a person, he is out of the state, the
            action may be commenced within the term herein limited, after his return to the
19          state, and if, after the cause of action accrues, he departs from the state, the
            time of his absence is not part of the time limited for the commencement of the
20          action.”
21   (Cal. Civ. Proc. Code § 351.)
22          131. As a direct and proximate result of the acts of Defendants as alleged in the Third
23   Cause of Action above, Plaintiffs were injured. Plaintiff McMillan suffered economic
24   damage, expense, and humiliation, including, but not limited to, emotional upset, anxiety,
25   mental suffering, and damage to his reputation. Plaintiff McMillan also suffered loss of time.
26   Plaintiff McMillan is therefore entitled to compensatory damages in an amount which will
27   compensate for him all the detriment proximately caused by Defendants' acts, whether
28   foreseeable or not, according to proof at time of trial, in accordance with Civ. Code § 3333.


     16-cv-2186                        First Amended Complaint                                    45
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.978
                                              12/05/16     PageID.4136 Page
                                                                    Page     8948
                                                                         46 of  of
                                     100


1           132. Plaintiff TMLF was damaged by the loss of goodwill resulting from the false
2    statements published by Defendants’ “making good” on the threats. Plaintiff TMLF was
3    damaged by the lost advertising expenses which were negated by the false statements
4    published by defendants.
5           133. Defendants’ conduct was malicious, oppressive and/or fraudulent within the
6    meaning of California Civil Code § 3294, thereby entitling Plaintiffs to an award of punitive
7    damages in an amount according to proof at time of trial.
8                                              -oOo-
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     16-cv-2186                       First Amended Complaint                                  46
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.979
                                              12/05/16     PageID.4137 Page
                                                                    Page     9048
                                                                         47 of  of
                                     100


1                                    PRAYER FOR RELIEF
2           WHEREFORE, Plaintiffs pray for relief as follows:
3           1. For an Order enjoining Defendants, their agents, and those acting in concert or
4    conspiracy with them, temporarily during the pendency of this action and permanently
5    thereafter from and further violation of 18 U.S.C. §§ 1961 et seq.;
6           2. For compensatory damages according to proof;
7           3. For an award of treble damages pursuant to 18 U.S.C. § 1964;
8           4. For attorneys’ fees pursuant to 18 U.S.C. § 1964 or as otherwise provided by law;
9           5. For punitive and exemplary damages pursuant to Cal. Civil Code § 3294 or as
10   otherwise provided by law;
11          6. For an award of costs of suit;
12          7. For an award of pre-judgment interest and post-judgment interest in the maximum
13   amount permitted by law;
14          8. For such other and further relief as the Court deems just and proper.
15   Dated: December 5, 2016                    The McMillan Law Firm, A.P.C.
16                                              /s/ Scott A. McMillan
17                                      BY:     ______________________________
18                                              Scott A. McMillan
                                                Attorney, In Propria Persona, and on behalf of
19                                              Plaintiff The McMillan Law Firm, A.P.C.
20
                                  DEMAND FOR JURY TRIAL
21
            Plaintiff demands a jury trial on all causes of action so determinable.
22
     Dated: December 5, 2016                    The McMillan Law Firm, A.P.C.
23
                                                /s/ Scott A. McMillan
24
                                        BY:     ______________________________
25
                                                Scott A. McMillan
26                                              Attorney, In Propria Persona, and on behalf of
                                                Plaintiff The McMillan Law Firm, A.P.C.
27
28


     16-cv-2186                       First Amended Complaint                                47
 Case
 Case3:16-cv-02186-WQH-MDD
      3:16-cv-02186-WQH-MDD Document
                            Document118-2  Filed
                                     25 Filed    06/25/20PageID.980
                                              12/05/16     PageID.4138 Page
                                                                    Page     9148
                                                                         48 of  of
                                     100


1                                 CERTIFICATE OF SERVICE
2           I am admitted to the United States District Court for the Southern District of
     California. I am employed in San Diego County, California, and not a party to the
3    within-entitled action. My business address is 4670 Nebo Drive, Suite 200, La Mesa, CA
     91941-5230.
4
            On December 5, 2016, I served the following documents:
5
                                 FIRST AMENDED COMPLAINT
6
     By Electronic Submission: I served the above listed document(s) described via the United
7    States District Court’s Electronic Filing Program on the designated recipients via electronic
     transmission through the CM/ECF system on the Court’s website. The Court’s CM/ECF
8    system will generate a Notice of Electronic Filing (NEF) to the filing party, the assigned
     judge, and any registered users in the case. The NEF will constitute service of the
9    document(s). Registration as a CM/ECF user constitutes consent to electronic service though
     the court’s transmission facilities.
10
     Additional parties who are not registered CM/ECF users according to the court’s NEF, were
11   served via the following means:
12   By Mail:
13          Nicole Chaker
            5924 Stadium Street
14          San Diego, CA 92192
15          Arthur J. McKeon III
            Gilbert, Kelly, Croley & Jennett LLP
16          550 South Hope Street, 22nd Floor
            Los Angeles, California 90071-2627
17
            A copy of such documents were placed in an envelope, addressed as set forth above,
18   such envelopes were deposited in the U.S. Mail, postage prepaid.
19          Dated:        December 5, 2016
20                                                     /s/ Scott A. McMillan
                                                       ______________________
21
22
23
24
25
26
27
28


     16-cv-2186                       First Amended Complaint                                  48
Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4139 Page 92 of
                                    100




                        EXHIBIT C
    Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4140 Page 93 of
                            SUPERIOR COURT
                                        100 OF CALIFORNIA,
                                COUNTY OF SAN DIEGO
                                      CENTRAL
                                            MINUTE ORDER
DATE: 06/29/2018                    TIME: 08:30:00 AM                   DEPT: C-65
JUDICIAL OFFICER PRESIDING: Joan M. Lewis
CLERK: Calvin Beutler, Lori Urie
REPORTER/ERM: Not Reported
BAILIFF/COURT ATTENDANT: J. Arnold

CASE NO: 37-2017-00036344-CU-NP-CTL CASE INIT.DATE: 09/27/2017
CASE TITLE: McMillan vs Chaker [IMAGED]
CASE CATEGORY: Civil - Unlimited   CASE TYPE: Non-PI/PD/WD tort - Other


EVENT TYPE: Motion Hearing (Civil)



APPEARANCES
Scott A McMillan, counsel, present for Plaintiff(s).
David G Molinari, specially appearing for counsel Zachariah Moura, present for Defendant(s).
Michael A Weismantel, specially appearing for counsel JOHN M HOCHHAUSLER, present for
Defendant(s).
The Court hears oral argument and CONFIRMS the tentative ruling as follows:
Defendant Darren D. Chaker, an individual and as trustee of Platinum Holdings Group Trust dba
Counter Forensics has brought a motion to seal portions of the complaint and for a protective order.
The motion to seal is granted in part.
The Court believes the addresses for the Defendant listed in the documents found at Ex. FF (the
Biometric Identification and driver licenses) should be redacted.
The Court also believes that the complaint at page 23, line 27 to page 24, line 1 should be sealed as it
appears this is language quoted from a paternity case and should not be available for public review.
See Family Code Sec. 7643.
In finding that these items should be sealed, the Court concludes the matters that are being sealed
involve an overriding interest (privacy rights/confidentiality of paternity records) that overcomes the right
of public access to this portion of the record; this overriding interest supports sealing the record; there
exists a substantial probability that the overriding interest will be prejudiced if these records are not
sealed; that the proposed sealing has been narrowly tailored and that no less restrictive means exist to
achieve the overriding interest.
The request to seal anything beyond the above is denied.




DATE: 06/29/2018                                 MINUTE ORDER                                       Page 1
DEPT: C-65                                                                                    Calendar No. 8
   Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4141 Page 94 of
CASE TITLE: McMillan vs Chaker [IMAGED] 100     CASE NO: 37-2017-00036344-CU-NP-CTL


Plaintiff's counsel is directed to submit a copy of the entire complaint by July 5, 2018 – with the
above-mentioned redactions – so the Clerk may replace the sealed portions of the complaint in the
public file with the redacted version.
The request that the Court order Plaintiff to cease and desist from engaging in certain conduct is denied.
In ruling on this motion, the Court took judicial notice as requested.


                                                            Judge Joan M. Lewis




DATE: 06/29/2018                                 MINUTE ORDER                                     Page 2
DEPT: C-65                                                                                  Calendar No. 8
Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4142 Page 95 of
                                    100




                        EXHIBIT D
Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4143 Page 96 of
                                          100
   LOS ANGELES 445 South Figueroa Street
         Boston        Suite 3000
      Las Vegas        Los Angeles, CA 90071-1619
      New York         Telephone (213) 312-2000
            Paris      Facsimile (213) 312-2001
   Redwood City        www.rmkb.com                                                 Stephen Erigero
   San Francisco                                                                    (213) 312-2013
                                                                              stephen.erigero@ropers.com
        San Jose
          Seattle                                                                     E. Lacey Rice
                                                                                    (213) 312-2058
                                                    0D\                lacey.rice@rmkb.com

                                                                                   Eduardo A. Bravo
                                                                                    (213) 312-2048
                                                                               eduardo.bravo@ropers.com
  Via Electronic Mail

  6FRWW$0F0LOODQ(VT
  7+(0&0,//$1/$:),50$3&
  1HER'ULYH6XLWH
  /D0HVD&DOLIRUQLD
  (PDLOVFRWW#PFPLOODQODZXV

            5H        Scott A. McMillan & The McMillan Law Firm, APLC v. Darren D. Chaker
                        86'&6RXWKHUQ'LVWULFW&DVH1RFY:4+0''
                      2XU)LOH1R/

  'HDU0U0F0LOODQ

         :HZULWHLQDQHIIRUWWRPHHWDQGFRQIHUUHJDUGLQJ'HIHQGDQW'DUUHQ'&KDNHU¶V
  FRQWHPSODWHG0RWLRQWR6HDO3RUWLRQVRI3ODLQWLIIV¶&RPSODLQWDQG)LUVW$PHQGHG&RPSODLQW
   WKH³0RWLRQ´ LQWKHDERYHPHQWLRQHG)HGHUDO$FWLRQ:HSURSRVHWKDWZHPHHWDQGFRQIHUE\
  SKRQHSXUVXDQWWR8QLWHG6WDWHV'LVWULFW&RXUW6RWKHUQ'LVWULFWRI&DOLIRUQLDCivil Local Rule
  26.1(a)IRUWKHSXUSRVHRIGHWHUPLQLQJZKHWKHUDQDJUHHPHQWFDQEHUHDFKHGWRUHVROYHWKH
  IRUHJRLQJPDWWHUVRIFRQFHUQ

          7KH0RWLRQLVGLUHFWHGDWSRUWLRQVRI3ODLQWLIIV¶&RPSODLQWDQG)LUVW$PHQGHG&RPSODLQW
   ³)$&´ WKDWLQFOXGHUHIHUHQFHWRD&DOLIRUQLDVHDOHGSDWHUQLW\FDVH ³7KH3DWHUQLW\&DVH´ 
  LQYROYLQJ'HIHQGDQW3DUDJUDSKVDQGRIWKH&RPSODLQWDQGSDUDJUDSKVDQG
  RIWKH)$&DOOUHIHUWRWKH3DWHUQLW\&DVHLQYROYLQJ'HIHQGDQW&RPSHOOLQJSULYDF\FRQFHUQV
  H[LVWWRVHDOWKHVHSDUDJUDSKVRIWKH&RPSODLQWDQG)$&Pintos v. Pacific Creditors Ass’n
  )G WK&LU 7RH[HPSOLI\WKLVSRLQWLWLVWHOOLQJWKDWWKH3DWHUQLW\&DVH
  ZDVVHDOHGDQGQRWVXEMHFWWRSXEOLFLQVSHFWLRQDQGWKDW3ODLQWLIIV¶ZHUHQRWSDUWLHVWRWKH
  3DWHUQLW\&DVH,QDGGLWLRQLQWKHSDUDOOHOVWDWHFRXUWFDVHWKH&DOLIRUQLD6XSHULRU&RXUW
  SUHYLRXVO\JUDQWHGDVLPLODUPRWLRQWRVHDOSRUWLRQVRIWKHFRPSODLQWWKDWPDGHUHIHUHQFHWRWKH
  VDPH3DWHUQLW\&DVH)RUWKHIRUHJRLQJUHDVRQVWKHUHVKRXOGEHQRUHIHUHQFHWR'HIHQGDQW¶V
  3DWHUQLW\&DVHDQGSDUDJUDSKVDQGRIWKH&RPSODLQWDQGSDUDJUDSKVDQGRI
  WKH)$&VKRXOGEHVHDOHG

         :HUHTXHVWWKDW3ODLQWLIIVVWLSXODWHWRVHDOLQJSDUDJUDSKVDQGRIWKH&RPSODLQW
  DQGSDUDJUDSKVDQGRIWKH)$&:HDUHJHQHUDOO\DYDLODEOHWRPHHWDQGFRQIHU
  WHOHSKRQLFDOO\RQ0D\DQG0D\ DOOGD\ 3OHDVHOHWXVNQRZZKHQ\RXDUH
  DYDLODEOH



  
Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4144 Page 97 of
                                    100




  6FRWW$0F0LOODQ(VT
  5HMcMillan v. Chaker
  0D\                                                                3DJH


           :HORRNIRUZDUGWRKHDULQJIURP\RX

                                                   6LQFHUHO\
                                                   
                                                   523(560$-(6.,.2+1 %(17/(<
                                                   
                                                   
                                                   6WHSKHQ-(ULJHUR
                                                   (/DFH\5LFH
                                                   (GXDUGR$%UDYR
  
  6-((/5($%MF




  
Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4145 Page 98 of
                                    100




                        EXHIBIT E
      Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4146 Page 99 of
                                          100

&HFFKLQL-HQQLH

)URP                             6FRWW$0F0LOODQVFRWW#PFPLOODQODZXV!
6HQW                             7XHVGD\0D\30
7R                               (ULJHUR6WHSKHQ-
&F                               &HFFKLQL-HQQLH5LFH/DFH\%UDYR(GXDUGR$5LFK/LQGD&HGHUTXLVW.LPEHUO\
                                  $UULROD$QWKRQ\
6XEMHFW                          5H0HHW &RQIHU5H0F0LOODQY&KDNHU



7KLVZDVEURXJKWXSDWWKH1LQWK&LUFXLWDQGGHQLHG

2Q7XH0D\DW30(ULJHUR6WHSKHQ-VWHSKHQHULJHUR#URSHUVFRP!ZURWH

 ^ĐŽƚƚ͕

 

 dŚŝƐǁĂƐůŝƚŝŐĂƚĞĚŝŶ^ƚĂƚĞŽƵƌƚĂŶĚǁĞĂƌĞŽŶůǇĂƐŬŝŶŐƚŽŚĂǀĞƚŚĞĚĞĐŝƐŝŽŶŽĨƚŚĞ^ƚĂƚĞŽƵƌƚŽŶƌĞĚĂĐƚŝŽŶͬŵŽƚŝŽŶƚŽ
 ƐĞĂůĂƉƉůǇƚŽƚŚĞ&ĞĚĞƌĂůƉůĞĂĚŝŶŐǁŚŝĐŚƌĞŵĂŝŶƐŝŶƚŚĞĐŽƵƌƚƌĞĐŽƌĚĞǀĞŶĂĨƚĞƌũƵĚŐŵĞŶƚ͘/Ĩ/ĂŵŵŝƐƐŝŶŐƐŽŵĞƚŚŝŶŐůĞƚ
 ƵƐŬŶŽǁ͘KƚŚĞƌǁŝƐĞǁĞĐĂŶĂŐƌĞĞƚŽĚŝƐĂŐƌĞĞĂŶĚůĞƚƚŚĞũƵĚŐĞĚĞĐŝĚĞŝĨŽƵƌĐůŝĞŶƚŝƐŶŽƚĞŶƚŝƚůĞĚƚŽƌĞůŝĞĨ͘

 

 ^ƚĞǀĞ

 

 

 

 &ƌŽŵ͗^ĐŽƚƚDĐDŝůůĂŶ΀ŵĂŝůƚŽ͗ƐĐŽƚƚΛŵĐŵŝůůĂŶůĂǁ͘ƵƐ΁
 ^ĞŶƚ͗dƵĞƐĚĂǇ͕DĂǇϮϲ͕ϮϬϮϬϯ͗ϯϵWD
 dŽ͗ĞĐĐŚŝŶŝ͕:ĞŶŶŝĞфũĞŶŶŝĞ͘ĐĞĐĐŚŝŶŝΛƌŽƉĞƌƐ͘ĐŽŵх
 Đ͗ƌŝŐĞƌŽ͕^ƚĞƉŚĞŶ:͘фƐƚĞƉŚĞŶ͘ĞƌŝŐĞƌŽΛƌŽƉĞƌƐ͘ĐŽŵх͖ZŝĐĞ͕>ĂĐĞǇфůĂĐĞǇ͘ƌŝĐĞΛƌŽƉĞƌƐ͘ĐŽŵх͖ƌĂǀŽ͕ĚƵĂƌĚŽ͘
 фĞĚƵĂƌĚŽ͘ďƌĂǀŽΛƌŽƉĞƌƐ͘ĐŽŵх͖ZŝĐŚ͕>ŝŶĚĂфůŝŶĚĂ͘ƌŝĐŚΛƌŽƉĞƌƐ͘ĐŽŵх͖ĞĚĞƌƋƵŝƐƚ͕<ŝŵďĞƌůǇ
 фŬŝŵďĞƌůǇ͘ĐĞĚĞƌƋƵŝƐƚΛƌŽƉĞƌƐ͘ĐŽŵх͖ƌƌŝŽůĂ͕ŶƚŚŽŶǇфĂŶƚŚŽŶǇ͘ĂƌƌŝŽůĂΛƌŽƉĞƌƐ͘ĐŽŵх
 ^ƵďũĞĐƚ͗ZĞ͗DĞĞƚͲΘͲŽŶĨĞƌZĞDĐDŝůůĂŶǀ͘ŚĂŬĞƌ

 

 &RXQVHO

 

 :HKDYHEHHQRYHUWKLV3OHDVHVWRSDWWHPSWLQJWRUHOLWLJDWHPDWWHUVDOUHDG\GHWHUPLQHG

 


                                                            
 Case 3:16-cv-02186-WQH-MDD Document 118-2 Filed 06/25/20 PageID.4147 Page 100 of
                                      100
6FRWW0F0LOODQ



2Q7XH0D\DW30&HFFKLQL-HQQLHMHQQLHFHFFKLQL#URSHUVFRP!ZURWH

 Dear Mr. McMillan,

     

 Attached please find correspondence dated May 26, 2020, regarding the above-referenced matter.

 

     
 Jennie Cecchini
 Ropers Majeski Kohn & Bentley PC
 Secretary
 445 South Figueroa Street, Suite 3000 • Los Angeles • CA • 90071-1608
 Office: (213) 312-2000 • Direct: (213) 312-2064

 Jennie.cecchini@ropers.com




                                              
     




                                                                         
